Exhibit 10.1

 

Execution Version

 

 

 

 

CREDIT AGREEMENT

 

 

by and among

 

COLT DEFENSE LLC,

 

as a US Borrower,

 

COLT’S MANUFACTURING COMPANY LLC,

 

as a US Borrower,

 

COLT CANADA CORPORATION,

 

as Canadian Borrower,

 

THE SUBSIDIARIES OF COLT DEFENSE LLC

 

NAMED AS GUARANTORS HEREIN,

 

as Guarantors,

 

THE LENDERS THAT ARE SIGNATORIES HERETO,

 

as the Lenders

 

CORTLAND CAPITAL MARKET SERVICES LLC,

 

as Agent

 

Dated as of February 9, 2015

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS AND CONSTRUCTION

1

 

 

 

 

1.1

Definitions

1

 

 

 

 

 

1.2

Accounting Terms

1

 

 

 

 

 

1.3

Code

2

 

 

 

 

 

1.4

Construction

2

 

 

 

 

 

1.5

Schedules and Exhibits

3

 

 

 

 

 

1.6

Pro Forma and Other Calculations

3

 

 

 

2.

LOANS AND TERMS OF PAYMENT

5

 

 

 

 

2.1

[Reserved]

5

 

 

 

 

 

2.2

Term Advances

5

 

 

 

 

 

2.3

[Reserved]

5

 

 

 

 

 

2.4

Payments; Prepayments

5

 

 

 

 

 

2.5

[Reserved.]

9

 

 

 

 

 

2.6

Interest Rates: Rates, Payments, and Calculations

9

 

 

 

 

 

2.7

Crediting Payments; Clearance Charge

11

 

 

 

 

 

2.8

Designated Account

11

 

 

 

 

 

2.9

Maintenance of Loan Account; Statements of Obligations

11

 

 

 

 

 

2.10

Fees

12

 

 

 

 

 

2.11

Letters of Credit

12

 

 

 

 

 

2.12

[Reserved]

16

 

 

 

 

 

2.13

Capital Requirements

16

 

 

 

 

 

2.14

Joint and Several Liability of Borrowers

18

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT

20

 

 

 

 

3.1

Conditions Precedent to the Initial Extension of Credit

20

 

 

 

 

 

3.2

[Reserved.]

20

 

 

 

 

 

3.3

[Reserved.]

20

 

 

 

 

 

3.4

Effect of Maturity

20

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

21

 

 

 

 

4.1

Due Organization and Qualification; Subsidiaries

21

 

i

--------------------------------------------------------------------------------


 

 

4.2

Due Authorization; No Conflict

22

 

 

 

 

 

4.3

Governmental Consents

22

 

 

 

 

 

4.4

Binding Obligations; Perfected Liens

22

 

 

 

 

 

4.5

Title to Assets; No Encumbrances

23

 

 

 

 

 

4.6

Jurisdiction of Organization; Location of Chief Executive Office and Tangible
Assets; Organizational Identification Number; Commercial Tort Claims

23

 

 

 

 

 

4.7

Litigation

24

 

 

 

 

 

4.8

Compliance with Laws

24

 

 

 

 

 

4.9

No Material Adverse Change

24

 

 

 

 

 

4.10

Solvency

25

 

 

 

 

 

4.11

Employee Benefits

25

 

 

 

 

 

4.12

Environmental Condition

25

 

 

 

 

 

4.13

Intellectual Property

26

 

 

 

 

 

4.14

Leases

26

 

 

 

 

 

4.15

Deposit Accounts and Securities Accounts

26

 

 

 

 

 

4.16

Complete Disclosure

27

 

 

 

 

 

4.17

Material Contracts

27

 

 

 

 

 

4.18

Patriot Act; etc.

27

 

 

 

 

 

4.19

[Reserved]

27

 

 

 

 

 

4.20

Payment of Taxes

28

 

 

 

 

 

4.21

Margin Stock

28

 

 

 

 

 

4.22

Governmental Regulation

28

 

 

 

 

 

4.23

OFAC

28

 

 

 

 

 

4.24

Employee and Labor Matters

28

 

 

 

 

 

4.25

Indebtedness

29

 

 

 

 

 

4.26

Use of Proceeds

29

 

 

 

 

 

4.27

Locations of Inventory and Equipment

29

 

 

 

 

 

4.28

Inventory Records

29

 

 

 

 

 

4.29

Common Enterprise

29

 

 

 

 

 

4.30

[Reserved]

30

 

 

 

 

 

4.31

[Reserved]

30

 

 

 

 

 

4.32

Insurance

30

 

ii

--------------------------------------------------------------------------------


 

 

4.33

Senior Note Indenture

30

 

 

 

 

 

4.34

Centre of Main Interests and Establishments

30

 

 

 

 

 

4.35

Tax Status

30

 

 

 

5.

AFFIRMATIVE COVENANTS

31

 

 

 

 

5.1

Financial Statements, Reports, Certificates

31

 

 

 

 

 

5.2

Collateral Reporting

31

 

 

 

 

 

5.3

Existence

31

 

 

 

 

 

5.4

Maintenance of Properties

31

 

 

 

 

 

5.5

Taxes

31

 

 

 

 

 

5.6

Insurance

31

 

 

 

 

 

5.7

Inspection

32

 

 

 

 

 

5.8

Compliance with Laws

32

 

 

 

 

 

5.9

Environmental

33

 

 

 

 

 

5.10

Bank of America Accounts

34

 

 

 

 

 

5.11

Formation of Subsidiaries

34

 

 

 

 

 

5.12

Further Assurances

34

 

 

 

 

 

5.13

Lender Meetings

35

 

 

 

 

 

5.14

Material Contracts

35

 

 

 

 

 

5.15

Location of Inventory and Equipment

36

 

 

 

 

 

5.16

Compliance with ERISA and the IRC

36

 

 

 

 

 

5.17

Collateral Access Agreement

36

 

 

 

 

 

5.18

Chief Restructuring Officer

36

 

 

 

 

6.

NEGATIVE COVENANTS

37

 

 

 

 

 

6.1

Indebtedness

37

 

 

 

 

 

6.2

Liens

37

 

 

 

 

 

6.3

Restrictions on Fundamental Changes

37

 

 

 

 

 

6.4

Disposal of Assets

38

 

 

 

 

 

6.5

Change Name

38

 

 

 

 

 

6.6

Nature of Business

38

 

 

 

 

 

6.7

Certain Payments of Debt and Amendments

38

 

 

 

 

 

6.8

Change of Control

40

 

 

 

 

 

6.9

Restricted Payments

40

 

 

 

 

 

6.10

Accounting Methods

42

 

iii

--------------------------------------------------------------------------------


 

 

6.11

Investments; Controlled Investments

43

 

 

 

 

 

6.12

Transactions with Affiliates

43

 

 

 

 

 

6.13

Use of Proceeds

44

 

 

 

 

 

6.14

Limitation on Issuance of Equity Interests

44

 

 

 

 

 

6.15

Senior Note Indenture Secured Debt Cap

44

 

 

 

 

 

6.16

Specified Canadian Pension Plans

45

 

 

 

 

 

6.17

Sale Leaseback Transactions

45

 

 

 

 

 

6.18

Limitations on Dividends and Other Payment Restrictions Affecting Subsidiaries

45

 

 

 

 

 

6.19

Limitations on Negative Pledges

45

 

 

 

 

 

6.20

Employee Benefits

46

 

 

 

 

 

6.21

Collateral Access Agreement

46

 

 

 

 

 

6.22

New Holdco Expenses

47

 

 

 

7.

FINANCIAL COVENANTS

47

 

 

 

8.

EVENTS OF DEFAULT

47

 

 

 

9.

RIGHTS AND REMEDIES

51

 

 

 

 

9.1

Rights and Remedies

51

 

 

 

 

 

9.2

Remedies Cumulative

51

 

 

 

 

 

9.3

Appointment of a Receiver

52

 

 

 

10.

WAIVERS; INDEMNIFICATION

52

 

 

 

 

10.1

Demand; Protest; etc.

52

 

 

 

 

 

10.2

The Lender Group’s Liability for Collateral

52

 

 

 

 

 

10.3

Indemnification

53

 

 

 

11.

NOTICES

54

 

 

 

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

55

 

 

 

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

56

 

 

 

 

13.1

Assignments and Participations

56

 

 

 

 

 

13.2

Successors

60

 

 

 

14.

AMENDMENTS; WAIVERS

60

 

 

 

 

14.1

Amendments and Waivers

60

 

 

 

 

 

14.2

Replacement of Certain Lenders; Lender Purchase Right

62

 

 

 

 

 

14.3

No Waivers; Cumulative Remedies

62

 

iv

--------------------------------------------------------------------------------


 

15.

AGENT; THE LENDER GROUP

63

 

 

 

 

15.1

Appointment and Authorization of Agent

63

 

 

 

 

 

15.2

Delegation of Duties; Appointment of Subagents

64

 

 

 

 

 

15.3

Liability of Agent

64

 

 

 

 

 

15.4

Reliance by Agent

64

 

 

 

 

 

15.5

Notice of Default or Event of Default

65

 

 

 

 

 

15.6

Credit Decision

65

 

 

 

 

 

15.7

Costs and Expenses; Indemnification

66

 

 

 

 

 

15.8

Agent in Individual Capacity

66

 

 

 

 

 

15.9

Successor Agent

67

 

 

 

 

 

15.10

Lender in Individual Capacity

67

 

 

 

 

 

15.11

Collateral Matters

68

 

 

 

 

 

15.12

Restrictions on Actions by Lenders; Sharing of Payments

69

 

 

 

 

 

15.13

Agency for Perfection

70

 

 

 

 

 

15.14

Payments by Agent to the Lenders

70

 

 

 

 

 

15.15

Concerning the Collateral and Related Loan Documents

70

 

 

 

 

 

15.16

Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

70

 

 

 

 

 

15.17

Agent May File Proofs of Claim

72

 

 

 

 

 

15.18

Several Obligations; No Liability

72

 

 

 

 

 

15.19

Appointment for the Province of Québec

72

 

 

 

 

 

15.20

Dutch Parallel Debt

73

 

 

 

16.

WITHHOLDING TAXES

74

 

 

 

 

16.1

No Setoff; Payments

74

 

 

 

 

 

16.2

Exemptions

75

 

 

 

 

 

16.3

Reductions

77

 

 

 

 

 

16.4

Refunds

77

 

 

 

17.

GENERAL PROVISIONS

78

 

 

 

 

17.1

Effectiveness

78

 

 

 

 

 

17.2

Section Headings

78

 

 

 

 

 

17.3

Interpretation

78

 

 

 

 

 

17.4

Severability of Provisions

78

 

 

 

 

 

17.5

Bank Product Providers

78

 

v

--------------------------------------------------------------------------------


 

 

17.6

Debtor-Creditor Relationship

79

 

 

 

 

 

17.7

Counterparts; Electronic Execution

79

 

 

 

 

 

17.8

Revival and Reinstatement of Obligations

79

 

 

 

 

 

17.9

Confidentiality

79

 

 

 

 

 

17.10

Lender Group Expenses

81

 

 

 

 

 

17.11

Survival

81

 

 

 

 

 

17.12

Patriot Act

81

 

 

 

 

 

17.13

Integration

81

 

 

 

 

 

17.14

Administrative Borrower as Agent for Borrowers

81

 

 

 

 

 

17.15

Currency Indemnity

82

 

 

 

 

 

17.16

Anti-Money Laundering Legislation

83

 

 

 

 

 

17.17

Quebec Interpretation

83

 

vi

--------------------------------------------------------------------------------


 

Page intentionally left blank

 

vii

--------------------------------------------------------------------------------


 

Page intentionally left blank

 

viii

--------------------------------------------------------------------------------

 


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), is entered into as of February 9, 2015, by
and among the lenders identified on the signature pages hereof or that becomes a
lender hereto from time to time in accordance with this Agreement (each of such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter as a “Lender”, as that term is hereinafter further
defined), Cortland Capital Market Services LLC, a Delaware limited liability
company, as agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), Colt Defense LLC, a Delaware
limited liability company (“Parent” or “Colt Defense”), Colt Canada Corporation,
a Nova Scotia corporation (“Colt Canada”), Colt’s Manufacturing Company LLC, a
Delaware limited liability company (“CMC” and together with Colt Defense and
Colt Canada, each individually, a “Borrower” and collectively, “Borrowers” as
hereinafter further defined), New Colt Holding Corp., a Delaware corporation
(“New Colt”), Colt Finance Corp., a Delaware corporation (“Colt Finance”), Colt
Defense Technical Services LLC, a Delaware limited liability company (“CDTS”)
and Colt International Coöperatief U.A., a cooperative formed under Dutch law
(“Dutch Holdings” and, together with New Colt, Colt Finance and CDTS, each
individually a “Guarantor” and collectively, “Guarantors” as hereinafter further
defined, and together with the Borrowers, the “Loan Parties” as hereinafter
further defined).

 

WHEREAS, Borrowers have requested that the Lenders provide certain Loans to
Borrowers to, among other things, refinance the Existing Credit Agreement (as
hereinafter defined), to pay transactional fees, costs, and expenses incurred in
connection with this Agreement, the other Loan Documents, and the transactions
contemplated hereby and thereby and for general working capital and corporate
purposes;

 

WHEREAS, the Borrowers and Guarantors shall enter into an amendment or
amendments to the Term Loan Documents (as hereinafter defined) to, among other
things, permit the Closing Date Transactions, including the execution of this
Agreement and the transactions contemplated hereby;

 

WHEREAS, the Term Agent, the Agent and the Loan Parties shall enter into the
Intercreditor Agreement (as hereinafter defined) on the date hereof to, among
other things, establish certain rights of the Term Agent and Agent with respect
to the Collateral; and

 

WHEREAS, the Lenders have indicated their willingness to provide such financing
on the terms and conditions set forth herein.

 

The parties agree as follows:

 

1.                                      DEFINITIONS AND CONSTRUCTION.

 

1.1                               Definitions.  Capitalized terms used in this
Agreement shall have the meanings specified therefor on Schedule 1.1.

 

1.2                               Accounting Terms.  Any accounting term used in
this Agreement shall have, unless otherwise specifically provided herein, the
meaning customarily given in accordance with

 

1

--------------------------------------------------------------------------------


 

GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Parent most recently received by
Agent prior to the date hereof; provided, that, upon the adoption by Parent of
IFRS as required by Parent’s independent certified public accountants or in the
event of any change in GAAP after the date hereof that affects the covenants in
Section 7 hereof, Administrative Borrower may by notice to Agent, or Agent may,
and at the request of Required Lenders shall, by notice to Administrative
Borrower require that such covenants be calculated in accordance with GAAP as in
effect, and as applied by Parent and its Subsidiaries, immediately before the
adoption by Parent of IFRS or the applicable change in GAAP became effective,
until either the notice from the applicable party is withdrawn or such covenant
is amended in a manner satisfactory to Parent, Agent and the Required Lenders. 
Notwithstanding anything to the contrary contained herein, all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under the Statement of Financial Accounting Standards No. 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof.  When used herein, the term “financial
statements” shall include the notes and schedules thereto.  Whenever the term
“Parent” or “Borrowers” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Parent or Borrowers and their
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise.  For purposes of calculations pursuant to the terms of this
Agreement, GAAP will be deemed to treat operating leases in a manner consistent
with the current treatment under GAAP as in effect on the Closing Date,
notwithstanding any modification or interpretive changes thereto that may occur
hereafter.

 

1.3                               Code.  Any terms used in this Agreement that
are defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein and any terms used in this Agreement that are
defined in the PPSA and pertaining to Collateral consisting of assets of the
Canadian Loan Parties shall be construed and defined as set forth in the PPSA
unless otherwise defined herein; provided, however, that to the extent that the
Code is used to define any term herein and such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern.

 

1.4                               Construction.  Unless the context of this
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and “including” are not limiting and shall be deemed to be
followed by the phrase “, without limitation,”, and the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and similar
terms in this Agreement or any other Loan Document refer to this Agreement or
such other Loan Document, as the case may be, as a whole and not to any
particular provision of this Agreement or such other Loan Document, as the case
may be.  Section, subsection, clause, schedule, and exhibit references herein
are to this Agreement unless otherwise specified.  Any reference in this
Agreement or in any other Loan Document to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  The
words “asset” and “property” shall be construed to have

 

2

--------------------------------------------------------------------------------


 

the same meaning and effect and to refer to any and all tangible and intangible
assets and properties.  Any reference herein to any Person shall be construed to
include such Person’s successors and assigns.  An Event of Default shall exist
or continue or be continuing until such Event of Default is waived in accordance
with Section 14.1 or is cured if such Event of Default is capable of being cured
as permitted hereunder.  Any reference herein or in any other Loan Document to
the satisfaction, repayment, or payment in full of the Obligations, the Secured
Obligations (as defined in the Security Agreement or the Canadian Security
Agreement, as the case may be) or the Guarantied Obligations (as defined in the
Guaranty) shall mean the repayment in full in cash or immediately available
funds (or (a) in the case of contingent reimbursement obligations with respect
to Letters of Credit, providing Letter of Credit Collateralization and (b) in
the case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization) of all of the
Obligations under Hedge Agreements provided by Hedge Providers) other than (i)
unasserted indemnification Obligations, (ii) any Bank Product Obligations (other
than Hedge Obligations) that, at such time, are not due and payable, and (iii)
any Hedge Obligations that, at such time, are allowed by the applicable Hedge
Provider to remain outstanding without being required to be repaid or cash
collateralized.  Unless otherwise indicated herein, all references to time of
day refer to Eastern Standard Time or Eastern daylight saving time, as in effect
in New York City on such day.  For purposes of the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to and
including”; provided, that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall in any event consist of at
least one full day.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise or Required Lenders otherwise determine,
amounts expressed in US Dollars at any time when used with respect to Foreign
Subsidiaries or similar matters shall be deemed to mean the US Dollar Equivalent
of such amounts at such time.

 

1.5                               Schedules and Exhibits.  All of the schedules
and exhibits attached to this Agreement shall be deemed incorporated herein by
reference.

 

1.6                               Pro Forma and Other Calculations.

 

(a)                                 Notwithstanding anything to the contrary
herein, financial ratios and tests, including Consolidated EBITDA, the Fixed
Charge Coverage Ratio and the Secured Leverage Ratio shall be calculated in the
manner prescribed by this Section 1.6. In addition, whenever a financial ratio
or test is to be calculated on a pro forma basis, the reference to “four
consecutive fiscal quarters” for purposes of calculating such financial ratio or
test shall be deemed to be a reference to, and shall be based on, the most
recently ended four consecutive fiscal quarters for which Agent has received or
is required to have received financial statements.

 

(b)                                 For purposes of calculating any financial
ratio or test, Specified Transactions (including, with any incurrence or
repayment of any Indebtedness in connection therewith to be subject to clause
(d) of this Section 1.6) that have been made (i) during the applicable period or
(ii) if applicable as described in clause (a) above, subsequent to such period
and prior to or simultaneously with the event for which the calculation of any
such ratio is made shall be calculated on a pro forma basis assuming that all
such Specified Transactions (and any increase or decrease in Consolidated EBITDA
and the component financial definitions used

 

3

--------------------------------------------------------------------------------


 

therein attributable to any Specified Transaction) had occurred on the first day
of the applicable period. If, since the beginning of any applicable period, any
Person that subsequently became a Subsidiary or was merged, amalgamated or
consolidated with or into Parent or any of its Subsidiaries since the beginning
of such period as a result of a Specified Transaction that would have required
adjustment pursuant to this Section 1.6, then such financial ratio or test shall
be calculated to give pro forma effect thereto in accordance with this Section
1.6.

 

(c)                                  Whenever pro forma effect is to be given to
any Specified Transaction, the pro forma calculations shall be made in good
faith by a responsible financial or accounting officer of Parent, and shall
include any adjustments that would be required to be included in a Registration
Statement on Form S-1 in accordance with Article 11 of Regulation S-X
promulgated under the Securities Act; provided, however, that, without the prior
written consent of the Agent, no such pro forma calculations shall include any
cost savings, operating expense reductions, synergies or other similar items.

 

(d)                                 In the event that (x) Parent or any
Subsidiary of Parent incurs (including by assumption or guarantees) or repays
(including by redemption, repayment, retirement or extinguishment) any
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility unless such Indebtedness has been permanently repaid and not
replaced), or (y) Parent or any Subsidiary of Parent issues, repurchases or
redeems Disqualified Equity Interests, in each case, included in the
calculations of any financial ratio or test, (i) during the applicable period or
(ii) subsequent to the end of the applicable period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving pro forma
effect to such incurrence or repayment of Indebtedness, or such issuance or
redemption of Disqualified Equity Interests, in each case to the extent
required, as if the same had occurred on the last day of the applicable period
(except in the case of Consolidated EBITDA, the Fixed Charge Coverage Ratio and
the Secured Leverage Ratio (or similar ratio), in which case such incurrence,
assumption, guarantee, redemption, repayment, retirement or extinguishment of
Indebtedness or such issuance, repurchase or redemption of Disqualified Equity
Interests will be given effect, as if the same had occurred on the first day of
the applicable period). Notwithstanding the foregoing or any other provision
contained in the Loan Documents, with respect to the repayment or redemption of
Indebtedness with the proceeds of an Excluded Issuance, such repayment or
redemption shall be disregarded for all purposes under this Agreement, including
the calculation of any financial covenants or ratios until Parent has delivered
the financial information required under Section 5.1 for the first full fiscal
quarter of Parent ending after the fiscal quarter in which such repayment or
redemption was made.

 

(e)                                  If any Indebtedness bears a floating rate
of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of the
event for which the calculation of Consolidated EBITDA, the Fixed Charge
Coverage Ratio or the Secured Leverage Ratio is made had been the applicable
rate for the entire period (taking into account any interest hedging
arrangements applicable to such Indebtedness permitted by this Agreement).
Interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a Responsible Officer of the Parent to be
the rate of interest implicit in such Capitalized Lease Obligation in accordance
with GAAP. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a

 

4

--------------------------------------------------------------------------------


 

prime or similar rate, a Eurocurrency interbank offered rate, or other rate,
shall be determined to have been based upon the rate actually chosen, or if
none, then based upon such optional rate chosen as the Parent or Subsidiary may
designate.

 

2.                                      LOANS AND TERMS OF PAYMENT.

 

2.1                               [Reserved].

 

2.2                               Term Advances.

 

(a)                                 Subject to the terms and conditions of this
Agreement, on the Closing Date each Lender with a Term Commitment agrees
(severally, not jointly or jointly and severally) to make a term advance (each a
“Term Advance” and collectively, the “Term Advances” or the “Loans”) to
Borrowers in an amount equal to such Lender’s Pro Rata Share of the aggregate
Term Commitments.

 

(b)                                 [Reserved].

 

(c)                                  [Reserved].

 

(d)                                 Each Term Advance shall be a US Dollar
Denominated Loan (which shall be a Fixed Rate Loan).

 

(e)                                  Term Advances prepaid or repaid hereunder
may not be re-borrowed.  The outstanding principal amount of the Term Advances,
together with interest accrued thereon, shall be due and payable on the Maturity
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement.

 

2.3                               [Reserved].

 

2.4                               Payments; Prepayments.

 

(a)                                 Payments by Borrowers.     Except as
otherwise expressly provided herein, all payments by any Borrower may be made to
Agent’s Account for the account of the Lender Group and shall be made in
immediately available funds, no later than 11:00 a.m. (New York time) on the
date specified herein.  Any payment received by Agent later than 11:00 a.m. (New
York time) may be deemed to have been received on the following Business Day and
any applicable interest or fee shall continue to accrue until such following
Business Day.

 

(b)                                 Apportionment and Application.

 

(i)                                     So long as no Application Event has
occurred and is continuing and except as otherwise provided herein, all
principal and interest payments received by Agent shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Obligations
to which such payments relate held by each Lender) entitled to such payments and
all payments of fees and expenses received by Agent (other than fees or expenses
that are for Agent’s separate account or for the separate account of the L/C
Issuer or L/C Arranger) shall be apportioned ratably among the Lenders according
to their Pro Rata Share.  All payments to be

 

5

--------------------------------------------------------------------------------


 

made hereunder by Borrowers shall be remitted to Agent and all such payments
shall be applied, so long as no Application Event has occurred and is
continuing, to reduce the balance of any Term Advances outstanding, and,
thereafter, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law (subject to Section 2.4(b)(v),
Section 2.4(d)(ii), and Section 2.4(e)).

 

(ii)                                  At any time that an Application Event has
occurred and is continuing, all payments remitted to Agent in respect of the
Obligations and all proceeds of Collateral received by Agent shall be applied as
follows:

 

(A)                               first, to pay any Lender Group Expenses
(including cost or expense reimbursements) or indemnities then due to Agent
under the Loan Documents, until paid in full,

 

(B)                               second, to pay any fees then due to Agent
under the Loan Documents until paid in full,

 

(C)                               third, ratably, to pay any Lender Group
Expenses (including cost or expense reimbursements) or indemnities then due to
any of the Lenders under the Loan Documents, until paid in full,

 

(D)                               fourth, ratably, to pay any fees then due to
any of the Lenders under the Loan Documents until paid in full,

 

(E)                                fifth, ratably, to pay interest accrued in
respect of the Term Advances until paid in full,

 

(F)                                 sixth, ratably, (i) to Agent, for the
account of Lenders, to pay the principal of all Term Advances until paid in full
and (ii) to the Bank Product Providers based upon amounts then certified by the
applicable Bank Product Provider to Agent (in form and substance satisfactory to
Agent) to be due and payable to such Bank Product Providers on account of Bank
Product Obligations of Loan Parties,

 

(G)                               seventh, to pay any other Obligations until
paid in full; and

 

(H)                              ninth, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

 

(iii)                               [Reserved]

 

(iv)                              [Reserved]

 

(v)                                 In each instance, so long as no Application
Event has occurred and is continuing, Section 2.4(b)(i) shall not apply to any
payment made by any Borrower to Agent and specified by such Borrower to be for
the payment of specific Obligations then due and payable (or prepayable) under
any provision of this Agreement or any other Loan Document.

 

6

--------------------------------------------------------------------------------


 

(vi)                              For purposes of Section 2.4(b)(ii), “paid in
full” of a type of Obligation means payment in cash or immediately available
funds of all amounts owing on account of such type of Obligation, including
interest accrued after the commencement of any Insolvency Proceeding, default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

(vii)                           In the event of a direct conflict between the
priority provisions of this Section 2.4 and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other.

 

(c)                                  [Reserved].

 

(d)                                 Optional Prepayments.

 

(i)                                     [Reserved].

 

(ii)                                  Term Advances.  Prior to the Optional
Prepayment Trigger Date, Term Advances may not be voluntarily prepaid in whole
or in part by the Borrowers without the written consent of the Required
Lenders.  On or after the Optional Prepayment Trigger Date, Borrowers may prepay
the principal of Term Advances in accordance with Section 2.4(g) upon one (1)
Business Day prior written notice to Agent; provided, that (x) each such
prepayment shall be in an amount not less than $2,000,000 and (y) if,
immediately prior to any such prepayment, the aggregate outstanding principal
amount of Term Advances is equal to or less than $13,000,000, Borrowers may only
prepay the aggregate outstanding principal amount of Term Advances (in whole).

 

(e)                                  Mandatory Prepayments.

 

(i)                                     [Reserved].

 

(ii)                                  Dispositions. Within 3 Business Days of
the date of receipt by Parent or any of its Subsidiaries of the Net Cash
Proceeds of any voluntary or involuntary sale or disposition by Parent or any of
its Subsidiaries of assets (including casualty losses or condemnations but
excluding (x) sales or dispositions which qualify as Permitted Dispositions
under clauses (a), (b), (c), (e), (i), (j), (l), (m) or (n) of the definition of
Permitted Dispositions) and (y) any single sale or disposition (including any
casualty losses or condemnations) or series of related sales or dispositions for
which the aggregate amount of Net Cash Proceeds received from such sales or
dispositions or series of related sales or dispositions does not exceed
$50,000), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f) in an amount equal to 100% of such
Net Cash Proceeds (including condemnation awards and payments in lieu thereof)
received by such Person in connection with such sales or dispositions to the
extent that the aggregate amount of Net Cash Proceeds received exceeds
$2,500,000 in the aggregate during the term of this Agreement; provided that, so
long as (A) no Default or Event of Default shall have occurred and is continuing
or would result therefrom, (B) Administrative Borrower shall have given Agent
prior written notice of Borrowers’ intention to apply such Net Cash Proceeds to
the costs of

 

7

--------------------------------------------------------------------------------


 

replacement of the properties or assets that are the subject of such sale or
disposition or the cost of purchase or construction of other assets (other than
current assets) useful in the business of Parent or its Subsidiaries, (C) the
Net Cash Proceeds of ABL Priority Collateral (or upon payment in full of the
Term Loan Debt and termination of the Term Loan Agreement, any Collateral) are
held in a Deposit Account in which Agent has a perfected first-priority security
interest (subject to Permitted Liens), and (D) Parent or its Subsidiaries, as
applicable, complete such replacement, purchase, or construction within one
hundred and eighty (180) days after the initial receipt of such Net Cash
Proceeds, then the Loan Party whose assets were the subject of such disposition
shall have the option to apply such monies to the costs of replacement of the
assets that are the subject of such sale or disposition or the costs of purchase
or construction of other assets useful in the business of such Loan Party unless
and to the extent that such applicable period shall have expired without such
replacement, purchase, or construction being made or completed, in which case,
any amounts remaining in the Deposit Account referred to in clause (C) above
shall be paid to Agent and applied in accordance with Section 2.4(f). Nothing
contained in this Section 2.4(e)(ii) shall permit Parent or any of its
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 6.4.

 

(iii)                               Extraordinary Receipts. Within three (3)
Business Days of the date of receipt by Parent or any of its Subsidiaries of any
Extraordinary Receipts, Borrowers shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f) in an amount equal to 100%
of such Extraordinary Receipts, net of any reasonable expenses incurred in
collecting such Extraordinary Receipts.

 

(iv)                              Indebtedness and Equity Issuances. Within 3
Business Days of the date of incurrence or issuance by Parent or any of its
Subsidiaries of any Indebtedness (other than Permitted Indebtedness) or issuance
of Equity Interests (other than Excluded Issuances), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(f) in an amount equal to 100% of the Net Cash Proceeds received by such
Person in connection with such incurrence or issuance. The provisions of this
Section 2.4(e)(iv) shall not be deemed to be implied consent to any such
incurrence or issuance otherwise prohibited by the terms of this Agreement.

 

(v)                                 Change of Control. Borrowers shall
immediately prepay the outstanding Obligations in the event that a Change of
Control shall have occurred.

 

(vi)                              Waivable Mandatory Prepayments. Anything
contained herein to the contrary notwithstanding, in the event Borrowers are
required to make any mandatory prepayment (a “Waivable Mandatory Prepayment”) of
the Loans pursuant to this Section 2.4(e), not less than two (2) Business Days
prior to the date (the “Required Prepayment Date”) on which Borrowers are
required to make such Waivable Mandatory Prepayment, Administrative Borrower
shall notify Agent in writing of the amount of such prepayment, and Agent will
promptly thereafter notify Lenders of the Administrative Borrower’s request. If
on or before the first Business Day prior to the Required Prepayment Date (it
being understood that any Lender that does not notify Administrative Borrower
and Agent in writing of its election to exercise such option on or before the
first Business Day prior to the Required Prepayment Date shall be deemed to have
elected, as of such date, not to exercise such option) the Required Lenders have

 

8

--------------------------------------------------------------------------------


 

waived in writing such prepayment, then Borrowers shall not be required to make
such prepayment.

 

(f)                                   Application of Payments.

 

(i)                                     [Reserved].

 

(ii)                                  Each prepayment pursuant to Section
2.4(e)(ii) shall, (A) in the case of Net Cash Proceeds of any sale or
disposition of assets consisting of any ABL Priority Collateral, be applied,
first, to the Obligations in the manner provided in Section 2.4(f)(v) and,
second, to the Term Loan Debt to the extent provided in the Term Loan Documents
and (B) in the case of Net Cash Proceeds of any sale or disposition of assets
consisting of any Term Priority Collateral, be applied, first, to the Term Loan
Debt to the extent provided in the Term Loan Documents, and, second, to the
Obligations in the manner provided in Section 2.4(f)(v).

 

(iii)                               Each prepayment pursuant to Section
2.4(e)(iii) shall be applied (A) first, to the Obligations in the manner
provided in Section 2.4(f)(v) and (B) second, to the Term Loan Debt to the
extent provided in the Term Loan Documents.

 

(iv)                              Each prepayment pursuant to Sections
2.4(e)(iv) shall be applied, (A) first, to the Term Loan Debt to the extent
provided in the Term Loan Documents, and, (B) second, to the Obligations in the
manner provided in Section 2.4(f)(v).

 

(v)                                 Each prepayment of Obligations pursuant to
Section 2.4(e)(ii), (iii) or (iv) shall, (A) so long as no Application Event
shall have occurred and be continuing, be applied ratably to the outstanding
principal amount of the Term Advances, until paid in full, and (B) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii).

 

(g)                                  Application of Optional Prepayments of Term
Advances.  Each prepayment of Term Advances pursuant to Section 2.4(d)(ii) shall
be applied to the outstanding principal amount of the Term Advances of the
Lenders in accordance with their Pro Rata Share until paid in full.  Any such
prepayment pursuant to Section 2.4(d)(ii) shall be accompanied by all accrued
interest on the principal amounts prepaid.

 

2.5                               [Reserved.]

 

2.6                               Interest Rates:  Rates, Payments, and
Calculations.

 

(a)                                 Interest Rates.  Except as provided in
Section 2.6(c), all Obligations that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a rate per annum equal to the Fixed Rate.

 

(b)                                 Fixed Rate Loans.  All Term Advances shall
only be maintained as Fixed Rate Loans, and interest shall accrue on Term
Advances at a rate per annum equal to the Fixed Rate.  Interest on Fixed Rate
Loans shall be payable on (i) the first Business Day of each calendar month in
arrears; (ii) the date on which all or any portion of the Obligations become due
and payable pursuant to the terms hereof and (iii) the Maturity Date.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Default Rate.  Upon the occurrence and
during the continuation of an Event of Default,

 

(i)                                     all Obligations that have been charged
to the Loan Account pursuant to the terms hereof shall, subject to applicable
law, bear interest on the Daily Balance thereof at a per annum rate equal to two
percent (2%) above the Fixed Rate.

 

(ii)                                  [Reserved].

 

(d)                                 Payment.  All other interest, all fees
payable hereunder or under any of the other Loan Documents, and all costs and
expenses payable hereunder or under any of the other Loan Documents shall be due
and payable, in arrears, on the first Business Day of each month at any time
that Obligations are outstanding, except as otherwise provided herein.

 

(e)                                  Computation.  Interest shall be calculated
on the basis of a three hundred sixty (360) day year and actual days elapsed. 
Each interest rate which is calculated under this Agreement on any basis other
than the actual number of days in a calendar year (the “deemed interest period”)
is, for the purposes of the Interest Act (Canada), equivalent to a yearly rate
calculated by dividing such interest rate by the number of days in the deemed
interest period, then multiplying such result by the actual number of days in
the calendar year (365 or 366).

 

(f)                                   Intent to Limit Charges to Maximum Lawful
Rate.  In no event shall the interest rate or rates payable under this
Agreement, plus any other amounts paid in connection herewith, exceed the
highest rate permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  Each Borrower and the Lender
Group, in executing and delivering this Agreement, intend legally to agree upon
the rate or rates of interest and manner of payment stated within it; provided,
that, anything contained herein to the contrary notwithstanding, if such rate or
rates of interest or manner of payment exceeds the maximum allowable under
applicable law, then, ipso facto, as of the date of this Agreement, Borrowers
are and shall be liable only for the payment of such maximum amount as is
allowed by law, and payment received from Borrowers in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of
the Obligations to the extent of such excess.

 

(g)                                  In no event shall the aggregate “interest”
(as defined in Section 347 (the “Criminal Code Section”) of the Criminal Code
(Canada)), payable to any member of the Lender Group under this Agreement or any
other Loan Document exceed the effective annual rate of interest lawfully
permitted under the Criminal Code Section on the “credit advanced” (as defined
in such section) under this Agreement or any other Loan Document.  Further, if
any payment, collection or demand pursuant to this Agreement or any other Loan
Document in respect of such “interest” is determined to be contrary to the
provisions of the Criminal Code Section, such payment, collection, or demand
shall be deemed to have been made by mutual mistake of the affected Borrower and
the affected member of the Lender Group and such “interest” shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by the Criminal Code
Section to result in a receipt by such member of the Lender Group of interest at
a rate not in contravention of the Criminal Code Section, such adjustment to be
effected, to the extent necessary, as follows:

 

10

--------------------------------------------------------------------------------

 


 

(i)                                     firstly, by reducing the amounts or
rates of interest required to be paid to that member of the Lender Group; and

 

(ii)                                  then, by reducing any fees, charges,
expenses and other amounts required to be paid to the affected member of the
Lender Group which would constitute “interest”.

 

(h)                                 Notwithstanding the above, and after giving
effect to all such adjustments, if any member of the Lender Group shall have
received an amount in excess of the maximum permitted by the Criminal Code
Section, then the affected Borrower shall be entitled to obtain reimbursement
from that member of the Lender Group in an amount equal to such excess. For
greater certainty, to the extent that any charges, fees or expenses are held to
be within such meaning of “interest”, such amounts shall be pro-rated over the
period of time to which they relate or otherwise over the period from the date
hereof to the date on which all of the Obligations are irrevocably repaid.

 

2.7                               Crediting Payments; Clearance Charge.  The
receipt of any payment item by Agent shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to Agent’s Account unless and until such payment item is
honored when presented for payment.  Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly.  Anything to the contrary
contained herein notwithstanding, any payment item may be deemed received by
Agent only if it is received into Agent’s Account on a Business Day on or before
11:00 a.m. (New York time).  If any payment item is received into Agent’s
Account on a non-Business Day or after 11:00 a.m. (New York time) on a Business
Day, it may be deemed to have been received by Agent as of the opening of
business on the immediately following Business Day.

 

2.8                               Designated Account.  Borrowers agree to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the proceeds of the Term Advances requested by
Borrowers and made by Agent or the Lenders hereunder.  Unless otherwise agreed
by Agent and Borrowers, any Term Advance requested by Borrowers and made by
Agent or the Lenders hereunder shall be made to the Designated Account.

 

2.9                               Maintenance of Loan Account; Statements of
Obligations.  Agent shall maintain an account on its books in the name of US
Borrowers (the “US Loan Account”) on which US Borrowers will be charged with all
US Advances made by Agent or the Lenders to US Borrowers or for US Borrowers’
account, and with all other payment Obligations hereunder or under the other
Loan Documents owing by US Loan Parties, including, accrued interest, fees and
expenses, and Lender Group Expenses.  In accordance with Section 2.7, the US
Loan Account will be credited with all payments received by Agent from US
Borrowers or for any US Borrower’s account.  Agent shall render monthly
statements regarding the US Loan Account to Borrowers, including principal,
interest, fees, and including an itemization of all charges and expenses
constituting Lender Group Expenses owing, and such statements, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrowers and the Lender Group unless, within 30 days
after receipt thereof by

 

11

--------------------------------------------------------------------------------


 

Borrowers, Borrowers shall deliver to Agent written objection thereto describing
the error or errors contained in any such statements.

 

2.10                        Fees.

 

(a)                                 Fees.  Borrowers shall pay to Agent for the
account of the applicable Person, as and when due and payable under the terms of
each Fee Letter, the fees set forth in the Fee Letters.

 

(b)                                 L/C Fees.  Borrowers shall timely pay all
L/C Fees to L/C Arranger, and L/C Arranger shall then pay L/C Issuer the portion
of such payment due and owing L/C Issuer.

 

2.11                        Letters of Credit.

 

Subject to the terms and conditions of this Agreement, upon the request of
Administrative Borrower made in writing to L/C Arranger for the issuance of a
Letter of Credit in accordance herewith, the L/C Arranger shall contact an L/C
Issuer to facilitate the L/C Issuer’s agreement to issue a requested Letter of
Credit.  If L/C Arranger, at its option, elects to cause an L/C Issuer to issue
a requested Letter of Credit, then each Borrower agrees that it will enter into
arrangements relative to the reimbursement of such L/C Issuer (which may
include, among, other means, by becoming an applicant with respect to such L/C
Issuer or entering into undertakings which provide for reimbursements of such
L/C Issuer with respect to such Letter of Credit in form and substance
reasonably satisfactory to L/C Issuer; each such obligation or undertaking,
irrespective of whether in writing, a “Reimbursement Undertaking”) with respect
to Letters of Credit issued by such L/C Issuer.  By submitting a written request
to L/C Arranger for the arrangement of the issuance of a Letter of Credit,
Borrowers shall be deemed to have requested that L/C Arranger arrange for an L/C
Issuer to issue the requested Letter of Credit and to have L/C Arranger request
L/C Issuer to issue a Reimbursement Undertaking with respect to such requested
Letter of Credit (it being expressly acknowledged and agreed by each Loan Party
and each Borrower that Borrowers are and shall be deemed to be applicants
(within the meaning of Section 5-102(a)(2) of the Code) with respect to each
Letter of Credit).  Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an Authorized Person and delivered to the L/C Arranger via
telefacsimile or other electronic method of transmission no later than 5
Business Days prior to the requested date of issuance, amendment, renewal, or
extension.  Each such request shall be in form and substance reasonably
satisfactory to the L/C Arranger and L/C Issuer and shall specify (i) the amount
and currency of such Letter of Credit, (ii) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (iii) the proposed expiration
date of such Letter of Credit, (iv) the name and address of the beneficiary of
the Letter of Credit, (v) confirmation of Letter of Credit Collateralization,
(vi)  all documentation and other information requested by L/C Arranger and L/C
Issuer with respect to such Borrower that is required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the United States Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), (vii) a
fully executed Internal Revenue Service Form W-9 (or its equivalent) for such
Borrower, and (viii) such other information (including, the conditions of
drawing, and in the case of an amendment, renewal, or extension, identification
of the Letter of Credit to be so amended, renewed, or extended) as shall be

 

12

--------------------------------------------------------------------------------


 

reasonably requested by L/C Arranger and the applicable L/C Issuer, in relation
to the preparation, amendment, renewal, or extension of such Letter of Credit.

 

(a)                                 In any event, each Letter of Credit shall:

 

(i)                  be in form and substance reasonably acceptable to the L/C
Issuer,

 

(ii)               [reserved],

 

(iii)            have Letter of Credit Collateralization, which shall be
deposited by Borrowers (as applicable) with the L/C Issuer in accordance with
the written direction of the L/C Arranger, into an account (each an “L/C Cash
Collateralization Account”) in L/C Arranger’s name for the benefit of the
Borrower and under L/C Arranger’s tax identification number, and in
consideration for L/C Issuer issuing each such Letter of Credit, Borrowers (to
the extent of their interest in any such L/C Cash Collateralization Account) and
L/C Arranger each hereby pledge, assign, transfer, deliver and grant to L/C
Issuer, a continuing and unconditional first priority security interest in, and
a right of set-off against, any such L/C Cash Collateralization Account, and
Agent and Lenders each acknowledge and approve the granting of such security
interest notwithstanding any other term or condition of this Agreement or any of
the Loan Documents, and

 

(iv)           expire not later than the earlier of (x) 12 months from the date
of issuance (or be cancelable not later than 12 months from the date of issuance
and each subsequent renewal thereof) or (y) one-hundred eighty days (180) days
after the date of termination of the Letter of Credit agreement entered into by
and between L/C Arranger and L/C Issuer on or about the date hereof.

 

(b)                                 The L/C Arranger and the applicable L/C
Issuer shall have no obligation to arrange or to issue, respectively, a Letter
of Credit or a Reimbursement Undertaking in respect of a Letter of Credit, in
either case, if any of the following would result after giving effect to the
requested issuance:

 

(i)                  A Default or Event of Default has occurred and is
continuing,

 

(ii)               Borrowers cannot provide the applicable Letter of Credit
Collateralization, or

 

(iii)            the sum of the Letter of Credit Usage would exceed $7,000,000.

 

(c)                                  As of the Closing Date all Existing Letters
of Credit will be backstopped by one or more Letters of Credit issued in
accordance with this Agreement.

 

(d)                                 If L/C Issuer makes a payment under a Letter
of Credit, (i) Borrowers shall immediately pay to L/C Issuer an amount equal to
the applicable Letter of Credit Disbursement on the date such Letter of Credit
Disbursement is made and, (ii) in the absence of such payment to L/C Issuer by
US Borrowers, the L/C Issuer shall (without any notice to and without the
consent or approval of Borrowers) immediately draw on the applicable Letter of
Credit Collateralization in an amount equal to such Letter of Credit
Disbursement, and in such event, the amount that can be drawn on such Letter of
Credit shall be permanently reduced by the

 

13

--------------------------------------------------------------------------------


 

amount of such Letter of Credit Disbursement.  Upon the termination, expiration
or a permanent reduction in the amount of a Letter of Credit, the Letter of
Credit Collateralization then held as security for such Letter of Credit shall
be returned (in whole if such Letter of Credit has expired or been terminated,
and on a pro rata basis to the extent the amount of such Letter of Credit is
permanently reduced) to the applicable Borrower promptly after such termination,
expiration or permanent reduction in the amount of a Letter of Credit, and upon
the final termination or expiration in whole of any such Letter of Credit, the
security interest and lien granted to L/C Issuer under Section 2.11(a)(iii)
above shall terminate at such time with regard to the applicable L/C Cash
Collateralization Account.

 

(e)                                  Each Loan Party hereby agrees to indemnify,
save, defend, and hold the Lender Group, L/C Arranger and each L/C Issuer (as
applicable) harmless from any damage, loss, cost, expense, or liability (other
than Taxes, which shall be governed by Section 16), and reasonable and
documented attorneys fees and expenses of one US counsel to Agent and L/C
Arranger, one US counsel to Required Lenders, one regulatory counsel to Agent
and L/C Arranger and one local counsel in each appropriate jurisdiction selected
by Agent and L/C Arranger (as applicable) and, if an Event of Default has
occurred and is continuing, one additional counsel to the Lenders (taken as a
whole), in each case for L/C Issuer, L/C Arranger and the Lender Group arising
out of or in connection with any Reimbursement Undertaking or any Letter of
Credit; provided, that, no Borrower shall be obligated hereunder to indemnify
L/C Arranger, any L/C Issuer or the Lender Group for any loss, cost, expense, or
liability that results from the bad faith, gross negligence or willful
misconduct of the L/C Arranger, any L/C Issuer, or any member of the Lender
Group, as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction.  Each Borrower agrees to be bound by the L/C Issuer’s
regulations and interpretations of any Letter of Credit or by L/C Issuer’s
interpretations of any Reimbursement Undertaking, and each Borrower agrees that
none of the L/C Arranger, L/C Issuer, or any member of the Lender Group, shall
be liable for any error, negligence, or mistake, whether of omission or
commission, in following any Borrower’s instructions or those in the Letter of
Credit or any modifications, amendments, or supplements thereto.  Each Borrower
understands that the Reimbursement Undertakings may require L/C Arranger to
indemnify the L/C Issuer for certain costs or liabilities arising out of claims
by a Borrower against such L/C Issuer.  Each Borrower hereby agrees to
indemnify, save, defend, and hold L/C Arranger and the members of the Lender
Group harmless with respect to any loss, cost, expense (including reasonable and
documented attorneys fees and expenses of one US Counsel to Agent and L/C
Arranger, one regulatory counsel to Agent and L/C Arranger and one local counsel
in each appropriate jurisdiction selected by Agent and L/C Arranger, and, if an
Event of Default has occurred and is continuing, one additional counsel to the
Lenders (taken as a whole)), or liability (other than Taxes, which shall be
governed by Section 16) incurred by them as a result of the L/C Arranger’s
indemnification of an L/C Issuer; provided, that, no Borrower shall be obligated
hereunder to indemnify for any such loss, cost, expense, or liability to the
extent that it is caused by the bad faith, gross negligence or willful
misconduct of the L/C Issuer, L/C Arranger or any other member of the Lender
Group as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction. Each Borrower hereby acknowledges and agrees that none
of the L/C Issuer, L/C Arranger or any member of the Lender Group, shall be
responsible for delays, errors, or omissions resulting from the malfunction of
equipment in connection with any Letter of Credit.

 

14

--------------------------------------------------------------------------------


 

(f)                                   The obligation of Borrowers to reimburse
the L/C Issuer for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of the Reimbursement Undertaking and any other agreement entered into
between L/C Issuer and L/C Arranger (on behalf of Borrowers) and/or Borrowers,
and under this Agreement, under all circumstances, including the following:

 

(i)                       any lack of validity or enforceability of such Letter
of Credit, this Agreement, or another Loan Document,

 

(ii)                    the existence of any claim, counterclaim, setoff,
defense or other right that Parent or any of its Subsidiaries may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee maybe acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction,

 

(iii)            any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit,

 

(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such Letter of Credit (including, without limitation,
any requirement that presentation be made at a particular place or by a
particular time of day), or any payment made by the L/C Issuer under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,

 

(v)              any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or discharge of, Borrowers or any
of their Subsidiaries, or

 

(vi)           any Event of Default shall have occurred and be continuing.

 

(g)                                  Each Borrower hereby agrees to provide to
L/C Arranger, and each Borrower hereby authorizes and directs L/C Arranger to
deliver to the L/C Issuer, all instruments, documents, and other writings and
property received by L/C Arranger pursuant to such Letter of Credit and to
accept and rely upon the L/C Arranger’s instructions with respect to all matters
arising in connection with such Letter of Credit and the related application.

 

(h)                                 Borrowers shall pay to the L/C Arranger all
L/C Fees, and L/C Arranger shall then pay to L/C Issuer any portion of such
payment of L/C Fees as may be due and owing L/C Issuer.  Each Borrower
acknowledges and agrees that any and all L/C Fees shall be Lender Group Expenses
for purposes of this Agreement and shall promptly upon demand, but in any event,
within 3 Business Days, be reimbursed by Borrowers to Agent for the account of
the L/C Issuer and L/C Arranger, as applicable.

 

15

--------------------------------------------------------------------------------


 

(i)                                     If by reason of (i) any change after the
Closing Date in any applicable law, treaty, rule, or regulation or any change in
the interpretation or application thereof by any Governmental Authority, or (ii)
compliance by the L/C Issuer, L/C Arranger or any member of the Lender Group,
with any direction, request, or requirement (irrespective of whether having the
force of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):

 

(i)                       any reserve, deposit, or similar requirement is or
shall be imposed or modified in respect of any Letter of Credit issued or caused
to be issued hereunder or hereby, or

 

(ii)               there shall be imposed on the L/C Issuer, L/C Arranger or any
member of the Lender Group, any other condition regarding any Letter of Credit
or Reimbursement Undertaking, and the result of the foregoing is to increase,
directly or indirectly, the cost to the L/C Issuer, L/C Arranger or any member
of the Lender Group, pertaining to issuing, making, participating in, or
maintaining any Reimbursement Undertaking or Letter of Credit or to reduce the
amount receivable in respect thereof,

 

(iii)            then, and in any such case, Agent or L/C Arranger may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Administrative Borrower, and Borrowers shall
pay within 30 days after demand therefor, such amounts as Agent or L/C Arranger
may specify to be necessary to compensate the L/C Issuer, L/C Arranger or any
member of the Lender Group, for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the Fixed Rate; provided, that, (A) no Borrower shall be
required to provide any compensation pursuant to this Section 2.11(i) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.  The determination by Agent of any amount due pursuant to this Section
2.11(i), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.

 

2.12                        [Reserved].

 

2.13                        Capital Requirements.

 

(a)                                 If, after the date hereof, any Lender
determines that (i) the adoption of or change in any law, rule, regulation or
guideline regarding capital or reserve requirements for banks or bank holding
companies, or any change in the interpretation, implementation, or application
thereof by any Governmental Authority charged with the administration thereof,
or (ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender’s or such holding company’s capital as a consequence of such
Lender’s commitments hereunder to a level below that which such Lender or such
holding company could have achieved but for such adoption, change, or compliance
(taking into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any

 

16

--------------------------------------------------------------------------------


 

amount deemed by such Lender to be material, then such Lender may notify
Administrative Borrower and Agent thereof.  Following receipt of such notice,
Borrowers agree to pay such Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 30
days after presentation by such Lender of a statement in the amount and setting
forth in reasonable detail such Lender’s calculation thereof and the assumptions
upon which such calculation was based (which statement shall be deemed true and
correct absent manifest error).  In determining such amount, such Lender may use
any reasonable averaging and attribution methods.  Failure or delay on the part
of any Lender to demand compensation pursuant to this Section 2.13(a) shall not
constitute a waiver of such Lender’s right to demand such compensation;
provided, that, (A) no Borrower shall be required to compensate a Lender
pursuant to this Section for any reductions in return incurred more than 180
days prior to the date that such Lender notifies Borrowers of such law, rule,
regulation or guidelines giving rise to such reductions and of such Lender’s
intention to claim compensation therefore and (B) if such claim arises by reason
of the adoption of or change in any law, rule, regulation or guideline that is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof.  For purposes of this Section
2.13(a), the Dodd Frank Wall Street Reform and Consumer Protection Act, the
Basel Committee on Banking Supervision (of any successor or similar authority),
the Bank for International Settlements and (in each case) all rules,
regulations, orders, requests, guidelines or directives in connection therewith
are deemed to have been enacted and become effective after the date of this
Agreement.

 

(b)                                 If any Lender requests amounts under Section
2.13(a) (any such Lender, an “Affected Lender”), then such Affected Lender shall
use reasonable efforts to promptly designate a different one of its lending
offices or to assign its rights and obligations hereunder to another of its
offices or branches, if (i) in the reasonable judgment of such Affected Lender,
such designation or assignment would eliminate or reduce amounts payable
pursuant to Section 2.13(a) and (ii) in the reasonable judgment of such Affected
Lender, such designation or assignment would not subject it to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it.  Borrowers agree to pay all reasonable out-of-pocket
costs and expenses incurred by such Affected Lender in connection with any such
designation or assignment.  If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assigns
its rights to another of its offices or branches so as to eliminate Borrower’s
obligation to pay any future amounts to such Affected Lender pursuant to Section
2.13(a) (without prejudice to any amounts then due to such Affected Lender under
Section 2.13(a)) may, unless prior to the effective date of any such assignment
the Affected Lender withdraws its request for such additional amounts under
Section 2.13(a) may seek a substitute Lender reasonably acceptable to Agent to
purchase the Obligations owed to such Affected Lender hereunder (a “Replacement
Lender”), and if such Replacement Lender agrees to such purchase, such Affected
Lender shall assign to the Replacement Lender its Obligations, pursuant to an
Assignment and Acceptance Agreement, and upon such purchase by the Replacement
Lender, such Replacement Lender shall be deemed to be a “Lender” for purposes of
this Agreement and such Affected Lender shall cease to be a “Lender” for
purposes of this Agreement.

 

17

--------------------------------------------------------------------------------


 

2.14                        Joint and Several Liability of Borrowers.

 

(a)                                 Each Borrower is accepting joint and several
liability for the Obligations hereunder and under the other Loan Documents in
consideration of the financial accommodations to be provided by the Lender Group
under this Agreement, for the mutual benefit, directly and indirectly, of each
Borrower and in consideration of the undertakings of the other Borrowers to
accept joint and several liability for the Obligations.

 

(b)                                 Each Borrower, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrowers, with respect to
the payment and performance of all of the Obligations (including any Obligations
arising under this Section 2.14), it being the intention of the parties hereto
that all the Obligations shall be the joint and several obligations of each
Borrower without preferences or distinction among them.

 

(c)                                  If and to the extent that any Borrower
shall fail to make any payment with respect to any of the Obligations as and
when due or to perform any of the Obligations in accordance with the terms
thereof, then in each such event the other Borrowers will make such payment with
respect to, or perform, such Obligation until such time as all of the
Obligations are paid in full.

 

(d)                                 The obligations of each Borrower under the
provisions of this Section 2.14 constitute the absolute and unconditional, full
recourse obligations of each Borrower enforceable against each Borrower to the
full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of the provisions of this Agreement (other than
this Section 2.14(d)) or any other circumstances whatsoever.  Further, each
Borrower waives each of the following, to the fullest extent permitted by law,
(1) any defence based upon (a) the lack of authority of any Borrower; (b) the
unenforceability, invalidity, illegality or extinguishment of all or any part of
the Obligations, or any security or other guarantee for the Obligations or any
failure of the Agent or any Lender to take proper care or act in a commercially
reasonable manner in respect of any security for the Obligations or any
collateral subject to the security, including in respect of any disposition of
the Collateral or any set-off of any of the Borrowers’ bank deposits against the
Obligations; (c) any act or omission of any of the Borrowers or any other
person, including the Agent, that directly or indirectly results in the
discharge or release of any of the Borrowers or any other Person or any of the
Obligations or any security for the Obligations; or (d) the Agent’s present or
future method of dealing with any of the Borrowers or any Guarantor or any
security (or any collateral subject to the security) or other guarantee for the
Obligations, (2) any right (whether now or hereafter existing) to require the
Agent or a Lender, as a condition to the enforcement of this Agreement (a) to
accelerate the Obligations or proceed and exhaust any recourse against any of
the Borrowers or any other Person; (b) to realize on any security that it holds;
(c) to marshall the assets of any of the Borrowers or any of the Guarantors; or
(d) to pursue any other remedy that each Borrower or Guarantor may not be able
to pursue itself and that might limit or reduce such Borrower or such
Guarantor’s burden, (3) presentment, demand, protest and notice of any kind
including, without limitation, notices of default, (4) any claims, set-off or
other rights that any Borrower or any Guarantor may have against the Agent or
any of the Lenders, whether or not related to the transactions contemplated by
this Agreement or any of the other Loan Documents, (5) all suretyship defences
and rights of every nature otherwise available under any jurisdiction, including
the benefit of discussion and of division, and (6) all other rights and defences
(legal or equitable) the assertion or exercise of which would in any way

 

18

--------------------------------------------------------------------------------


 

diminish the liability of any of the Borrowers under this joint and several
liability obligation or otherwise under this Agreement other than the payment in
full of the Obligations.

 

(e)                                  Except as otherwise expressly provided in
this Agreement, each Borrower hereby waives notice of acceptance of its joint
and several liability, notice of any Term Advances or Letters of Credit issued
under or pursuant to this Agreement, notice of the occurrence of any Default,
Event of Default, or of any demand for any payment under this Agreement, notice
of any action at any time taken or omitted by Agent or Lenders under or in
respect of any of the Obligations, any requirement of diligence or to mitigate
damages and, generally, to the extent permitted by applicable law, all demands,
notices and other formalities of every kind in connection with this Agreement
(except as otherwise provided in this Agreement).  Each Borrower hereby assents
to, and waives notice of, any extension or postponement of the time for the
payment of any of the Obligations, the acceptance of any payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by Agent or Lenders at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.14 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this Section
2.14, it being the intention of each Borrower that, so long as any of the
Obligations hereunder remain unsatisfied, the Obligations of each Borrower under
this Section 2.14 shall not be discharged except by performance and then only to
the extent of such performance.  The Obligations of each Borrower under this
Section 2.14 shall not be diminished or rendered unenforceable by any
bankruptcy, insolvency, winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower or any
Agent or Lender.

 

(f)                                   Each Borrower represents and warrants to
Agent and Lenders that such Borrower is currently informed of the financial
condition of Borrowers and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Obligations. 
Each Borrower further represents and warrants to Agent and Lenders that such
Borrower has read and understands the terms and conditions of the Loan
Documents.

 

(g)                                  The provisions of this Section 2.14 are
made for the benefit of Agent, each member of the Lender Group and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, or any
of their successors or assigns first to marshal any of its or their claims or to
exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the

 

19

--------------------------------------------------------------------------------


 

Obligations hereunder or to elect any other remedy.  The provisions of this
Section 2.14 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied.  If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.14 will forthwith be reinstated in effect, as though such payment
had not been made.

 

(h)                                 Each Borrower hereby agrees that it will not
enforce any of its rights of contribution or subrogation against any other
Borrower with respect to any liability incurred by it hereunder or under any of
the other Loan Documents, any payments made by it to Agent or Lenders with
respect to any of the Obligations or any collateral security therefor until such
time as all of the Obligations have been paid in full.  Any claim which any
Borrower may have against any other Borrower with respect to any payments to any
Agent or any member of the Lender Group hereunder are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization, winding up, arrangement
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.

 

(i)                                     Each Borrower hereby agrees that after
the occurrence and during the continuance of any Default or Event of Default,
such Borrower will not demand, sue for or otherwise attempt to collect any
indebtedness of any other Borrower owing to such Borrower until the Obligations
shall have been paid in full.  If, notwithstanding the foregoing sentence, such
Borrower shall collect, enforce or receive any amounts in respect of such
indebtedness, such amounts shall be collected, enforced and received by such
Borrower as trustee for Agent, and such Borrower shall deliver any such amounts
to Agent for application to the Obligations in accordance with Section 2.4(b).

 

3.                                      CONDITIONS; TERM OF AGREEMENT.

 

3.1                               Conditions Precedent to the Initial Extension
of Credit.  The obligation of each Lender to make its initial extension of
credit provided for hereunder is subject to the fulfillment, to the satisfaction
of each Lender and Agent of the conditions precedent set forth on Schedule 3.1.

 

3.2                               [Reserved.]

 

3.3                               [Reserved.]

 

3.4                               Effect of Maturity.  On the Maturity Date, all
of the Obligations immediately shall become due and payable without notice or
demand and Borrowers shall be required to repay all of the Obligations in full. 
No termination of the obligations of the Lender Group (other than payment in
full of the Obligations) shall relieve or discharge any Loan Party of its
duties,

 

20

--------------------------------------------------------------------------------

 


 

obligations, or covenants hereunder or under any other Loan Document and Agent’s
Liens in the Collateral shall continue to secure the Obligations and shall
remain in effect until all Obligations have been paid in full.  When all of the
Obligations have been paid in full and the Lender Group’s obligations to provide
additional credit under the Loan Documents have been terminated irrevocably,
Agent will, at Borrowers’ sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Agent’s Liens and all notices of
security interests and liens previously filed by Agent and Loan Parties shall
execute and deliver to Agent a release of Agent and Lenders in form and
substance reasonably satisfactory to Agent.

 

4.                                      REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each Loan
Party makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of delivery of each
Compliance Certificate (or any other extension of credit) thereafter, as though
made on and as of the date of such delivery (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

4.1                               Due Organization and Qualification;
Subsidiaries.

 

(a)                                 Each Loan Party (i) is duly organized and
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any jurisdiction where the
failure to be so qualified could reasonably be expected to result in a Material
Adverse Change, (iii) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, except where the failure to have such power and authority has not had
or could not reasonably be expected to have a Material Adverse Change, and
(iv) has all requisite power and authority to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.

 

(b)                                 Set forth on Schedule 4.1(b) are the
authorized Equity Interests of each Loan Party and each direct Subsidiary of
such Loan Party, by class, and a description of the number of shares of each
such class that are issued and outstanding, in each case, as of the Closing
Date. Other than as described on Schedule 4.1(b), as of the Closing Date, there
are no subscriptions, options, warrants, or calls relating to any shares of any
Borrower’s or Subsidiary’s Equity Interests, including any right of conversion
or exchange under any outstanding security or other instrument.  None of the
Borrowers or any Subsidiary is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its
capital Equity Interests or any security convertible into or exchangeable for
any of its Equity Interests

 

21

--------------------------------------------------------------------------------


 

(c)                                  All of the outstanding Equity Interests of
each Subsidiary of a Loan Party has been validly issued and is fully paid and,
except with respect to the shares of Colt Canada, non-assessable.

 

(d)                                 Neither Borrowers nor any of their
Subsidiaries are subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of any Loan Party’s Equity
Interests or any security convertible into or exchangeable for any such Equity
Interests.

 

4.2                               Due Authorization; No Conflict.

 

(a)                                 As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party have been duly authorized by all necessary action on the part of such
Loan Party.

 

(b)                                 As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party do not and will not (i) violate any provision of federal, provincial,
state, or local law or regulation applicable to any Loan Party or its
Subsidiaries, or any order, judgment, or decree of any court or other
Governmental Authority binding on any Loan Party or its Subsidiaries, where such
violation has or could reasonably be expected to have a Material Adverse Change,
(ii) violate any provisions of the Governing Documents of any Loan Party or its
Subsidiaries, (iii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any Material Contract of
any Loan Party or its Subsidiaries where any such conflict, breach or default
has or could individually or in the aggregate reasonably be expected to have a
Material Adverse Effect, (iv) result in or require the creation or imposition of
any Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (v) require any approval of any holders of Equity Interests
of a Loan Party, except as set forth on Schedule 4.2, or any approval or consent
of any Person under any Material Contract of any Loan Party, other than consents
or approvals that have been obtained and that are still in force and effect and
except, in the case of Material Contracts, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to have a Material Adverse Change.

 

4.3                               Governmental Consents.  Except as set forth on
Schedule 4.3, the execution, delivery, and performance by each Loan Party of the
Loan Documents to which such Loan Party is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than registrations, consents,
approvals, notices, or other actions that have been obtained and that are still
in force and effect and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date where the failure to obtain the foregoing
has or could reasonably be expected to have a Material Adverse Change.

 

4.4                               Binding Obligations; Perfected Liens.

 

(a)                                 Each Loan Document has been duly executed
and delivered by each Loan Party that is a party thereto and is the legally
valid and binding obligation of such Loan Party,

 

22

--------------------------------------------------------------------------------


 

enforceable against such Loan Party in accordance with its respective terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

 

(b)                                 Agent’s Liens (held for the benefit of the
Secured Parties) are validly created Liens.  Agent’s Liens (held for the benefit
of the Secured Parties) will be perfected, first priority Liens, subject as to
priority only to the Permitted Liens that have priority by operation of law and
with respect to the Term Priority Collateral, subject to the terms of the
Intercreditor Agreement, upon (i) in the case of all Collateral in which a
security interests may be perfected by filing a financing statements under the
Code or the PPSA, the filing of the UCC or PPSA financing statement naming such
Borrower or Guarantor as “debtor” and Agent as “secured party” in the filing
offices set forth opposite such Borrower’s or Guarantor’s name on Schedule
4.4(b), (ii) with respect to any deposit account, securities account, commodity
account, securities entitlement or commodity contract, the execution of a
Control Agreement, (iii) in the case of U.S. copyrights, trademarks and patents
to the extent that UCC financing statements may be insufficient to establish the
rights of a secured party as to certain parties, the recording of the
appropriate filings in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, (iv) in the case of Canadian
copyrights, trademarks and patents to the extent that PPSA financing statements
may be insufficient to establish the rights of a secured party as to certain
parties, the recording of the appropriate filings in the Canadian Intellectual
Property Office, (v) in the case of letter-of-credit rights that are not
supporting obligations (as defined in the Code), the execution by the issuer or
any nominated person of an agreement granting control to Agent over such
letter-of-credit rights, and (vi) in the case of electronic chattel paper, the
completion of steps necessary to grant control to Agent over such electronic
chattel paper.

 

4.5                               Title to Assets; No Encumbrances.  Each of the
Loan Parties and its Subsidiaries has (a) good and marketable title to (in the
case of fee interests in Real Property), (b) valid leasehold interests in (in
the case of leasehold interests in real or personal property), and (c) good and
marketable title to (in the case of all other personal property), all of their
respective assets or property necessary to conduct its business or used in the
ordinary course of business.  All of such assets are free and clear of Liens
except for Permitted Liens.

 

4.6                               Jurisdiction of Organization; Location of
Chief Executive Office and Tangible Assets; Organizational Identification
Number; Commercial Tort Claims.

 

(a)                                 The name (within the meaning of the Code or
PPSA, as applicable) and jurisdiction of organization of each Loan Party and
each of its Subsidiaries is set forth on Schedule 4.6(a) (as such Schedule may
be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).

 

(b)                                 The chief executive offices of each Loan
Party and each of its Subsidiaries are located at the addresses indicated on
Schedule 4.6(b) (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement).

 

(c)                                  Each Loan Party’s and each of its
Subsidiaries’ tax identification numbers and organizational identification
numbers, if any, are identified on Schedule 4.6(c) (as such

 

23

--------------------------------------------------------------------------------


 

Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement).

 

(d)                                 As of the Closing Date, no Loan Party and no
Subsidiary of a Loan Party holds any commercial tort claims that exceed $250,000
or more in any one case or $500,000 or more in the aggregate, except as set
forth on Schedule 4.6(d).

 

4.7                               Litigation.

 

(a)                                 Before and after giving effect to the
Closing Date Transactions, there are no actions, suits, or proceedings pending
or, to the knowledge of any Loan Party, after due inquiry, threatened in writing
against a Loan Party or any of its Subsidiaries that either individually or in
the aggregate could reasonably be expected to result in a Material Adverse
Change.

 

(b)                                 Before and after giving effect to the
Closing Date Transactions, Schedule 4.7 sets forth a complete and accurate
description, with respect to each of the actions, suits, or proceedings with
asserted liabilities in excess of, or that could reasonably be expected to
result in liabilities in excess of, $50,000 that, as of the Closing Date, is
pending or, to the knowledge of any Loan Party, after due inquiry, threatened
against a Loan Party or any of its Subsidiaries, of (i) the parties to such
actions, suits, or proceedings, (ii) the nature of the dispute that is the
subject of such actions, suits, or proceedings, (iii) the procedural status, as
of the Closing Date, with respect to such actions, suits, or proceedings, and
(iv) whether any liability of the Loan Parties’ and their Subsidiaries in
connection with such actions, suits, or proceedings is covered by insurance.

 

4.8                               Compliance with Laws.  No Loan Party nor any
of its Subsidiaries (a) is in violation of any applicable laws, rules,
regulations, executive orders, or codes (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

 

4.9                               No Material Adverse Change.  All historical
financial statements relating to the Loan Parties and their Subsidiaries that
have been delivered by any Borrower to Agent have been prepared in accordance
with GAAP (except (x) in the case of unaudited financial statements, for the
lack of footnotes and being subject to year-end audit adjustments, (y) as set
forth on Schedule 4.9 and (z) as such statements expressly relate to the
Bargaining Unit Defined Benefit Plan Calculation Error) and present fairly in
all material respects (except as such statements expressly relate to the
Bargaining Unit Defined Benefit Plan Calculation Error), the Loan Parties’ and
their Subsidiaries’ consolidated financial condition as of the date thereof and
results of operations for the period then ended. Since December 31, 2012, no
event, circumstance, or change has occurred that has or could reasonably be
expected to result in a Material Adverse Change.

 

24

--------------------------------------------------------------------------------


 

4.10                        Solvency.  (a) Based on reasonable assumptions and
plans, after giving effect to the Closing Date Transactions, Parent and its
Subsidiaries (taken as a whole), on a consolidated basis (after giving effect to
any rights of contribution or subrogation by any Loan Party), are Solvent.

 

(b)                                 No transfer of property is being made by any
Loan Party and no obligation is being incurred by any Loan Party in connection
with the Closing Date Transactions with the intent to hinder, delay, or defraud
either present or future creditors of such Loan Party.

 

4.11                        Employee Benefits.

 

(a)                                 Except as set forth on Schedule 4.11, no
Loan Party, none of their Subsidiaries, nor any of their ERISA Affiliates
maintains or contributes to any Pension Plan.

 

(b)                                 Except as set forth on Schedule 4.11,
(i) Each Loan Party and each of the ERISA Affiliates has complied in all
material respects with the terms of ERISA, the IRC and all other applicable laws
regarding each Employee Benefit Plan, (ii) no material liability to the PBGC
(other than for the payment of current premiums which are not past due) by any
Loan Party or ERISA Affiliate has been incurred or is reasonably expected by any
Loan Party or ERISA Affiliate to be incurred with respect to any Pension Plan,
(iii) no Loan Party nor any of its Subsidiaries maintains, sponsors,
administers, contributes to, participates in or has any liability in respect of
any Canadian Pension Plan, nor has any such Person ever maintained, sponsored,
administered, contributed or participated in any Canadian Pension Plan, (iv) the
Canadian Pension Plans are duly registered under the Income Tax Act (Canada) and
any other applicable laws which require registration have been administered in
accordance with the Income Tax Act (Canada) and such other applicable law and no
event has occurred which could reasonably be expected to cause the loss of such
registered status, (v) all obligations of the Loan Parties and their
Subsidiaries (including fiduciary, funding, investment and administration
obligations) required to be performed in connection with the Canadian Pension
Plans and the funding agreements therefor have been performed on a timely basis,
and (vi) all contributions or premiums required to be made or paid by the Loan
Parties and their Subsidiaries to the Canadian Pension Plans have been made on a
timely basis in accordance with the terms of such plans and all applicable laws.

 

(c)                                  Each Employee Benefit Plan that is intended
to qualify under Section 401(a) of the IRC has received a favorable
determination letter from the Internal Revenue Service or an application for
such letter is currently being processed by the Internal Revenue Service.  To
the best knowledge of each Loan Party and the ERISA Affiliates after due
inquiry, except as set forth on Schedule 4.11, nothing has occurred which would
reasonably be expected to prevent, or cause the loss of, such qualification.

 

(d)                                 Except as set forth on Schedule 4.11, no
Notification Event which could reasonably be expected to result in any material
liability to any Loan Party or ERISA Affiliate exists or has occurred in the
past six (6) years.

 

4.12                        Environmental Condition.  Except as set forth on
Schedule 4.12, (a) to Borrowers’ knowledge, no Loan Party’s nor any of its
Subsidiaries’ properties or assets has ever

 

25

--------------------------------------------------------------------------------


 

been used by a Loan Party, its Subsidiaries, or by previous owners or operators
in the disposal of, or to produce, store, handle, treat, release, or transport,
any Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation, in any material respect, of
any applicable Environmental Law, (b) to Borrowers’ knowledge, no Loan Party’s
nor any of its Subsidiaries’ properties or assets has ever been designated
pursuant to any Environmental Law as a Hazardous Materials disposal site, (c) no
Loan Party nor any of its Subsidiaries has received written notice, or has
knowledge, that any Environmental Lien has attached to any revenues or to any
Real Property owned or operated by a Loan Party or its Subsidiaries, (d) no Loan
Party nor any of its Subsidiaries nor any of their respective facilities or
operations is subject to any outstanding written order, consent decree, or
settlement agreement with any Person relating to any Environmental Law or has
incurred any Environmental Liability that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change, (e) no
Environmental Law regulates, or requires notification to a Governmental
Authority of the Closing Date Transactions, (f) no Environmental Action is
pending, or to each Loan Party’s knowledge is threatened, against a Loan Party,
any predecessor in interest or any facilities that may have received Hazardous
Materials generated by any Loan Party or any predecessor in interest, (g) no
Environmental Action has been asserted, or to each Loan Party’s knowledge is
threatened, against a Loan Party, any predecessor in interest or any facilities
that may have received Hazardous Materials generated by any Loan Party or any
predecessor in interest; and (h) there has been no Release of Hazardous
Materials and there are no Hazardous Materials present in violation of
Environmental Law at any properties currently, or to the knowledge of any Loan
Party, formerly owned or operated by any Loan Party or any predecessor in
interest, or at any disposal or treatment facility that received Hazardous
Materials generated by any Loan Party or a predecessor in interest, which
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Change.

 

4.13                        Intellectual Property.  Each Loan Party and its
Subsidiaries own, or hold licenses in, all trademarks, trade names, copyrights,
patents, and licenses that are necessary to the conduct of its business as
currently conducted, and attached hereto as Schedule 4.13 (as updated from time
to time) is a true, correct, and complete listing of all material trademarks,
copyrights and patents as to which any Loan Party is the owner; provided, that,
any Borrower may amend Schedule 4.13 to add additional intellectual property so
long as such amendment occurs by written notice to Agent not less than
forty-five (45) days after the end of the fiscal quarter in which the applicable
Loan Party or its Subsidiary acquires any such property after the Closing Date.

 

4.14                        Leases.  Each Loan Party and its Subsidiaries enjoy
peaceful and undisturbed possession under all leases material to their business
and to which they are parties or under which they are operating, and, subject to
Permitted Protests, all of such material leases are valid and subsisting and no
default beyond any applicable cure period by the applicable Loan Party or its
Subsidiaries exists under any of them where such default has or could reasonably
be expected to have a Material Adverse Change.

 

4.15                        Deposit Accounts and Securities Accounts.  Set forth
on Schedule 4.15 (as updated pursuant to the provisions of the Security
Agreement or the Canadian Security Agreement, as the case may be from time to
time) is a listing of all of the Loan Parties’ and their Subsidiaries’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or

 

26

--------------------------------------------------------------------------------


 

securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

 

4.16                        Complete Disclosure.  All factual information taken
as a whole (other than forward-looking information and projections and
information of a general economic nature and general information about
Borrowers’ industry and historical information expressly related to the
Bargaining Unit Defined Benefit Plan Calculation Error provided prior to
February 9, 2015) furnished by or on behalf of a Loan Party or its Subsidiaries
in writing to Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement or the other Loan Documents, and all other such
factual information taken as a whole (other than forward-looking information and
projections and information of a general economic nature and general information
about Borrowers’ industry) hereafter furnished by or on behalf of a Loan Party
or its Subsidiaries in writing to Agent or any Lender will be, true and
accurate, in all material respects, on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided.  The Projections delivered to Lenders on February 2, 2015 represent,
and as of the date on which any other Projections are delivered to Agent, such
additional Projections represent, Borrowers’ good faith estimate, on the date
such Projections are delivered, of the Loan Parties’ and their Subsidiaries’
future performance for the periods covered thereby based upon assumptions
believed by Borrowers to be reasonable at the time of the delivery thereof to
Agent (it being understood that such Projections are subject to uncertainties
and contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, that no assurances can be given that such Projections will
be realized, and that actual results may differ in a material manner from such
Projections).

 

4.17                        Material Contracts.  Except as set forth on Schedule
4.11, each Material Contract is not in default due to the action or inaction of
the applicable Loan Party or any of its Subsidiaries..

 

4.18                        Patriot Act; etc.  To the extent applicable, each
Loan Party is in compliance, in all material respects, with the (a) Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
(b) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”),
and  (c) the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and the regulations promulgated thereunder.  No part of the proceeds of
the loans made hereunder will be used by any Loan Party or any of their
Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

4.19                        [Reserved].

 

27

--------------------------------------------------------------------------------


 

4.20                        Payment of Taxes.  All tax returns and reports of
each Loan Party and its Subsidiaries required to be filed by any of them have
been timely filed, and all Taxes shown on such tax returns to be due and payable
and all governmental assessments, fees and other charges upon a Loan Party and
its Subsidiaries and upon their respective assets, income, businesses and
franchises that are due and payable have been paid when due and payable, except
(a) to the extent the validity of such Taxes shall be the subject of a Permitted
Protest or (b) for failures which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change.  No Loan Party
knows of any proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.  Set forth on
Schedule 4.20 is a summary list of legal, accounting and other out-of-pocket
costs and expenses incurred or reimbursed by the Loan Parties on or prior to the
Closing Date in connection with, related to, or arising from any evaluation or
analysis related to (i) any discharge of indebtedness income arising from any
exchange offer in respect of the Senior Notes and (ii) the formation of New
Holdco, the merger described in Section 6.3(a)(v) and the effectuation of the
contemplated structure associated therewith (such type of costs and expenses
referred to herein, the “New Holdco Expenses”).

 

4.21                        Margin Stock.  No Loan Party nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.  No part of the proceeds of the Term Advances will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors of the
United States Federal Reserve.

 

4.22                        Governmental Regulation.  No Loan Party nor any of
its Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  No Loan
Party nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

 

4.23                        OFAC.  No Loan Party nor any of its Subsidiaries is
in violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC.  No Loan Party nor any of its Subsidiaries
(a) is a Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds of any
loan made hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.

 

4.24                        Employee and Labor Matters.  Except as, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change, there is (a) no unfair labor practice complaint pending or, to
the knowledge of Borrowers, threatened against Parent or its Subsidiaries before
any Governmental Authority and no grievance or arbitration proceeding pending or
threatened against Parent or its Subsidiaries which arises out of or under any

 

28

--------------------------------------------------------------------------------


 

collective bargaining agreement, (b) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened in writing against
Parent or its Subsidiaries, (c) to the knowledge of Borrowers, after due
inquiry, no union representation question existing with respect to the employees
of Parent or its Subsidiaries and no union organizing activity taking place with
respect to any of the employees of Parent or its Subsidiaries, or (d) any
liability or obligation incurred by Parent or any of its Subsidiaries under the
Worker Adjustment and Retraining Notification Act or similar state law, which
remains unpaid or unsatisfied.  The hours worked and payments made to employees
of Parent or its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.  All material payments due from
Parent or its Subsidiaries on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Parent, except where the failure to do so could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.

 

4.25                        Indebtedness.  Set forth on Schedule 4.25 is a true
and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date (other than
unsecured Indebtedness outstanding immediately prior to the Closing Date with
respect to any one transaction or a series of related transactions in an amount
not to exceed $50,000; provided that all such Indebtedness, in the aggregate,
shall not exceed $250,000) that is to remain outstanding immediately after
giving effect to the Closing Date Transactions and such Schedule accurately sets
forth the aggregate principal amount of such Indebtedness as of the Closing
Date.

 

4.26                        Use of Proceeds.  Borrowers have used the proceeds
of the Term Advances consistent with the terms and conditions hereof, including
in a manner consistent with Section 6.13.

 

4.27                        Locations of Inventory and Equipment.  The Inventory
and Equipment (other than (x) vehicles, Inventory and Equipment out for repair
or in-transit, (y) Inventory and Equipment owned by Persons other than Loan
Parties or having an aggregate book value of less than $50,000 and (z) Inventory
consigned pursuant to the DCAM Consignment described in clause (b) of the
definition of Permitted Disposition) of the Loan Parties and their Subsidiaries
are not stored with a bailee, warehouseman, or similar party and are located
only at, or in-transit between or to, the locations identified on Schedule
4.6(e).

 

4.28                        Inventory Records.  Each Loan Party keeps correct
and accurate records itemizing and describing the type, quality, and quantity of
its and its Subsidiaries’ Inventory and the book value thereof.

 

4.29                        Common Enterprise.  Borrowers and Guarantors make up
a related organization of various entities constituting a single economic and
business enterprise so that Borrowers and Guarantors share an identity of
interests such that any benefit received by any one of them benefits the
others.  Certain Borrowers and Guarantors render services to or for the benefit
of certain of the other Borrowers and/or Guarantors, as the case may be, and
purchase or sell and supply goods to or from or for the benefit of certain of
the others.  Certain of Borrowers and Guarantors have the same chief executive
office, certain common officers and directors and

 

29

--------------------------------------------------------------------------------


 

generally do not provide consolidating financial statements to creditors.  The
successful operation and condition of each of the Loan Parties is dependent on
the continued successful performance of the functions of the group of the Loan
Parties as a whole and the successful operation of each of the Loan Parties is
dependent on the successful performance and operation of each other Loan Party. 
Each Loan Party expects to derive benefit (and its board of directors or other
governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from (i) successful operations of each of the
other Loan Parties and (ii) the credit extended by the Lenders to the Borrowers
hereunder, both in their separate capacities and as members of the group of
companies.  Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party (and the entering into of joint and several obligations and the
giving of any guarantee or Lien to Agent for the benefit of the Secured Parties
in connection therewith) is within its purpose, in furtherance of its direct
and/or indirect business interests, will be of direct and/or indirect benefit to
such Loan Party, and is in its best interest.

 

4.30                        [Reserved]

 

4.31                        [Reserved]

 

4.32                        Insurance.  The Loan Parties keep their respective
properties adequately insured and maintains (a) insurance to such extent and
against such risks, including fire, as is customary with companies in the same
or similar businesses, (b) workmen’s compensation insurance in the amount
required by applicable law, (c) public liability insurance, which shall include
product liability insurance, in the amount customary with companies in the same
or similar business against claims for personal injury or death on properties
owned, occupied or controlled by it, and (d) such other insurance as may be
required by law (including, without limitation, against larceny, embezzlement or
other criminal misappropriation). Schedule 4.32 sets forth a list of all
insurance maintained by the Loan Parties on the Closing Date.

 

4.33                        Senior Note Indenture.  All Obligations, including,
without limitation, those to pay principal of and interest (including
post-petition interest) on all Term Advances and fees and expenses in connection
therewith, constitute Indebtedness (under and as defined in the Senior Note
Indenture) that is permitted under Section 3.2(b)(1) of the Senior Note
Indenture as in effect on Closing Date and under any analogous provision of any
Senior Note Indenture in respect of Refinancing Indebtedness of the Senior
Notes.  Parent acknowledges that Agent and the Lenders are entering into this
Agreement in reliance upon this Section 4.33.  The Obligations constitute
Indebtedness senior in priority to the obligations of the Borrowers under the
Senior Note Indenture.

 

4.34                        Centre of Main Interests and Establishments.  Each
Dutch Loan Party has its “centre of main interests” (as that term is used in
Article 3(7) of the Council of the European Union Regulation No. 1346/2000 as
Insolvency Proceeding) (the “Regulation”) in its jurisdiction of incorporation. 
The Dutch Loan Parties do not have an establishment (as that term is used in
Article 2(h) of the Regulation) in any jurisdiction other than The Netherlands.

 

4.35                        Tax Status.  No notice under Section 36 of the Tax
Collection Act (Invorderingswet 1990) has been given by any Dutch Loan Party.

 

30

--------------------------------------------------------------------------------


 

5.                                      AFFIRMATIVE COVENANTS.

 

Each Loan Party covenants and agrees that, until payment in full of the
Obligations, the Loan Parties shall and shall cause each of their Subsidiaries
to comply with each of the following:

 

5.1                               Financial Statements, Reports, Certificates. 
Loan Parties shall deliver to Agent, with copies to each Lender, each of the
financial statements, reports, and other items set forth on Schedule 5.1 no
later than the times specified therein.  Parent shall (i) not change its fiscal
year and (ii) maintain a system of accounting that enables Parent to produce
financial statements in accordance with GAAP.

 

5.2                               Collateral Reporting.  Provide Agent, with
copies to each Lender, each of the reports set forth on Schedule 5.2 at the
times specified therein.

 

5.3                               Existence.  Except as otherwise permitted
under Section 6.3 or Section 6.4, at all times maintain and preserve in full
force and effect (a) its existence and (b) all rights and franchises, licenses
and permits material to its business where (in the case of this clause (b) the
failure to do so has or could reasonably be expected to have a Material Adverse
Change; provided, however, that no Loan Party or any of its Subsidiaries shall
be required to preserve any such right or franchise, licenses or permits if such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person.

 

5.4                               Maintenance of Properties.  Maintain and
preserve all of its assets that are necessary or useful in the proper conduct of
its business in good working order and condition, except for ordinary wear,
tear, and casualty and Permitted Dispositions (and where the failure to do so
has or could reasonably be expected to have a Material Adverse Change).

 

5.5                               Taxes.  Cause all Taxes imposed, levied, or
assessed against any Loan Party or its Subsidiaries, or any of their respective
assets or in respect of any of its income, businesses, or franchises to be paid
in full when due (taking into account any valid and effective extension), except
(a) to the extent that the validity of such Tax shall be the subject of a
Permitted Protest or (b) for failures which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Change.

 

5.6                               Insurance.  At Borrowers’ expense, maintain
insurance respecting each of the Loan Parties’ and their Subsidiaries’ assets
wherever located, covering liabilities, losses or damage as customarily are
insured against by other Persons engaged in the same or similar businesses.  All
such policies of insurance shall be with financially sound and reputable
insurance companies and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located.  All property insurance policies covering the Collateral
are to be made payable to Agent for the benefit of Agent and the Lenders, as
their interests may appear, in case of loss, pursuant to a standard loss payable
endorsement with a standard non contributory “lender” or “secured party” clause
and are to contain such other provisions as Agent may reasonably require to
fully protect the Lenders’ interest in the Collateral and to any payments to be
made under such policies.  All certificates of

 

31

--------------------------------------------------------------------------------


 

property and general liability insurance shall, promptly upon the request of
Agent, be delivered to Agent, with the loss payable (but only in respect of
Collateral) and additional insured endorsements in favor of Agent and shall
provide for not less than 30 days (or 10 days in the case of non-payment) prior
written notice to Agent of the exercise of any right of cancellation.  If any
Borrower fails to maintain such insurance while an Event of Default exists,
Agent may arrange for such insurance, but at such Borrower’s expense and without
any responsibility on Agent’s part for obtaining the insurance, the solvency of
the insurance companies, the adequacy of the coverage, or the collection of
claims.  Borrowers shall give Agent prompt notice of any loss exceeding $250,000
covered by its casualty or business interruption insurance.  Upon the occurrence
and during the continuance of an Event of Default, Agent (upon the direction of
the Required Lenders) shall have the sole right to file claims under any
property and general liability insurance policies (and not under business
interruption insurance policies) in respect of the Collateral (other than with
respect to any Term Priority Collateral), to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.  The Loan Parties
shall give prior written notice to the Required Lenders prior to any change
(outside of the ordinary course consistent with past practice) to any insurance
policy listed on Schedule 4.32 related to executive risk or directors and
officers insurance (including any change to coverage, amount insured or
deductible).

 

5.7                               Inspection.  Permit the Required Lenders and
each of its duly authorized representatives or agents to visit any of its assets
or books and records, to conduct appraisals and valuations, to examine and make
copies of its books and records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers and employees
at such reasonable times (during normal business hours) and intervals as the
Required Lenders may designate and, so long as no Default or Event of Default
exists and is continuing, with reasonable prior notice to Administrative
Borrower all at such times and intervals as the Required Lenders may request,
all at Borrower’s expense, provided, that, (a) as to field examinations, (i) no
more than one (1) field examination in any 12 month period shall be at the
expense of Borrowers unless an Event of Default exists or has occurred and is
continuing, and (ii) such other field examination as the Required Lenders may
request at any time a Default or an Event of Default exists or has occurred and
is continuing shall be at the expense of Borrowers or otherwise at any other
times at the expense of Lenders and (b) as to appraisal, (i) unless an Event of
Default exists or has occurred and is continuing no more than one (1) appraisal
of each type of Collateral in any twelve (12) month period shall be at the
expense of Borrowers, and (ii) such other appraisals as the Required Lenders may
request at any time a Default or an Event of Default exists or has occurred and
is continuing shall be at the expense of Borrowers or otherwise at any other
times at the expense of Lenders.

 

5.8                               Compliance with Laws.  Except as set forth on
Schedule 4.11, comply with the requirements of all applicable material laws,
rules, regulations, and orders of any Governmental Authority in all material
respects.

 

32

--------------------------------------------------------------------------------


 

5.9                               Environmental.

 

(a)                                 Keep any property either owned or operated
by Parent or its Subsidiaries free of any Environmental Liens or post bonds or
other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens,

 

(b)                                 Comply, in all material respects, with
Environmental Laws,

 

(c)                                  Promptly notify Agent in writing (with a
copy to the Lenders) of any release of which any Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Parent or its Subsidiaries and take any Remedial Actions required to
abate said release or otherwise to come into compliance, with applicable
Environmental Law, except where the failure to do so has not had an could not
reasonably be expected to have a Material Adverse Effect,

 

(d)                                 Promptly, but in any event within five
(5) Business Days of its receipt thereof, provide Agent with written notice of
any of the following:  (i) notice that an Environmental Lien has been filed
against any of the real or personal property of Parent or its Subsidiaries,
(ii) commencement of any Environmental Action or written notice that an
Environmental Action will be filed against Parent or its Subsidiaries, and
(iii) written notice of a violation, citation, or other administrative order
from a Governmental Authority pursuant to any Environmental Law;

 

(e)                                  To the extent applicable, comply with all
requirements pursuant to and within the timeframes set forth in Connecticut’s
Transfer Act (Conn. Gen. Stat. §22a-134, et seq.) as a result of any prior
transactions and the Closing Date Transactions, including but not limited to
retaining a Licensed Environmental Professional and completing all required
filings, authorizations, approvals, notifications, site investigations, and
remediation.  The Loan Parties shall provide Agent with copies of all material
documents filed with, and material responses from, the Connecticut Department of
Environmental Protection, with respect to Connecticut’s Transfer Act;

 

(f)                                   Promptly, but in any event within five
(5) Business Days of its receipt thereof, provide Agent with written notice of
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Real Property that could reasonably be expected to cause
such Real Property or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws; and

 

(g)                                  At the request of the Required Lenders or
Agent (at the direction of the Required Lenders) upon the Required Lenders’ sole
determination that a Release of Hazardous Materials in excess of a reportable
quantity or a violation of Environmental Law may have occurred at, onto or from
the Real Property, or upon an Event of Default, the Loan Parties shall provide
to Agent and the Lenders, within thirty (30) calendar days after such request,
at the sole expense of the Loan Parties, a Phase I Report for any of the Real
Property prepared by an environmental consulting firm acceptable to the Required
Lenders and, if recommended by the Phase I Report, a Phase II environmental site
assessment report .  Without limiting the generality of the foregoing, if the
Required Lenders determine at any time that a risk exists that any requested
Phase I Report and Phase II report will not be provided within the time referred
to above, Agent and/or the Required Lenders may retain an environmental
consulting firm to

 

33

--------------------------------------------------------------------------------


 

prepare such reports at the sole expense of the Loan Parties, and the Loan
Parties shall provide reasonable access to Agent and/or the Required Lenders,
such firm and any agents or representatives to their respective properties to
undertake such Phase I or Phase II environmental site assessment.

 

5.10                        Bank of America Accounts. With respect to any and
all deposit or other accounts maintained with Bank of America, N.A. (the “Bank
of America Accounts”), cause there to be at all times a standing instruction and
direction requiring Bank of America, N.A. to transfer all amounts and funds
deposited in the Bank of America Accounts on a daily basis to a deposit account
subject to a Control Agreement, in each case, in a manner reasonably
satisfactory to the Required Lenders.

 

5.11                        Formation of Subsidiaries.  At any time that any
Loan Party forms any direct or indirect Subsidiary or acquires any direct
Subsidiary after the Closing Date, such Loan Party shall (a) within thirty (30)
days of such formation or acquisition (or such later date as permitted by the
Required Lenders in their sole discretion) cause any such new Subsidiary to
provide to the Required Lenders a Guaranty and a joinder to the Security
Agreement and any other applicable Loan Documents, together with such other
security documents (including mortgages with respect to any Real Property owned
in fee of such new Subsidiary with a fair market value of at least $200,000) as
well as appropriate financing statements (and with respect to all property
subject to a mortgage, fixture filings), all in form and substance reasonably
satisfactory to the Required Lenders (including being sufficient to grant Agent
a first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary); provided, that, a Guaranty or a joinder to
the Security Agreement and other applicable Loan Documents, and such other
documents shall not be required to be provided to Agent if the costs to the Loan
Parties of providing such Guaranty, executing the Security Agreement and other
Loan Documents or perfecting the security interests created thereby are
unreasonably excessive (as determined by Agent in consultation with Borrowers)
in relation to the benefits of Agent and the Lenders of the security or
guarantee afforded thereby, (b) within thirty (30) days of such formation or
acquisition (or such later date as permitted by the Required Lenders in their
sole discretion) provide to Agent a pledge agreement (or an addendum to the
Security Agreement or other applicable Loan Documents) and appropriate
certificates and powers or financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary reasonably satisfactory to
the Required Lenders provided, that, no other pledge shall be required if the
costs to the Loan Parties of providing such other pledge are unreasonably
excessive (as determined by the Required Lenders in consultation with Borrowers)
in relation to the benefits of Agent and Lenders of the security afforded
thereby, and (c) within 30 days of such formation or acquisition (or such later
date as permitted by Agent in its sole discretion) provide to Agent all other
documentation reasonably requested by the Required Lenders (including policies
of title insurance or other documentation with respect to all Real Property
owned in fee and subject to a mortgage).

 

5.12                        Further Assurances.  At any time upon the reasonable
request of the Required Lenders execute and/or deliver to Agent and the Required
Lenders any and all financing statements, fixture filings, security agreements,
pledges, assignments, endorsements of certificates of title, mortgages, title
insurance, deeds of trust, opinions of counsel and all other documents (the
“Additional Documents”) that the Required Lenders may reasonably request in

 

34

--------------------------------------------------------------------------------


 

form and substance reasonably satisfactory to the Required Lenders, (i) to
create, perfect, and maintain Agent’s Liens in all of the assets of Parent and
its Subsidiaries (other than Excluded Property) (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal), (ii) to create
and perfect Liens in favor of Agent in any Real Property acquired by Parent or
its Subsidiaries after the Closing Date with a fair market value in excess of
$200,000, (iii) in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents and (iv) to the extent
New Holdco is formed, to create and perfect Liens in favor of Agent in the
Equity Interests of Parent owned by New Holdco; provided, that, no other pledge
shall be required if the costs to the Loan Parties of providing such documents
are unreasonably excessive (as determined by Agent in consultation with
Borrowers) in relation to the benefits of Agent and the Lenders of the benefits
afforded thereby. In furtherance and not in limitation of the foregoing, each
Loan Party shall (i) within seven (7) days of the Closing Date (or such later
date as agreed to in writing by the Required Lenders), deliver to the Agent and
the Required Lenders a fully executed Payment Instruction Letter related to
processing services provided by Banc of America Merchant Services, LLC
(including countersignature thereof by Banc of America Merchant Services, LLC)
and (ii) within sixty days of the date of request by the Required Lenders (or
such later date as agreed to in writing by the Required Lenders), deliver any
and all executed filings and other documents required under the Federal
Assignment of Claims Act of 1940 so requested and cause the filing thereof.  To
the maximum extent permitted by applicable law, if any Loan Party refuses or
fails to execute or deliver any reasonably requested Additional Documents within
a reasonable period of time following the request to do so, such Loan Party
hereby authorizes Agent to execute any such Additional Documents in the
applicable Loan Party’s name, as applicable, and authorizes Agent to file such
executed Additional Documents in any appropriate filing office. In furtherance
and not in limitation of the foregoing, each Loan Party shall take such actions
as the Required Lenders may reasonably request from time to time (a) in
connection with any merger, amalgamation, consolidation, or reorganization
permitted under Section 6.3, delivery to Agent of the agreements and
documentation set forth in Section 5.11 above, or (b) to ensure that the
Obligations are guaranteed by the Guarantors and are secured by substantially
all of the assets of the Loan Parties (subject to exceptions and limitations
contained in the Loan Documents).

 

5.13                        Lender Meetings.  On a monthly basis (or less
frequently as the Required Lenders shall agree), hold a meeting (by conference
call or, at the request of Required Lenders, in person) with all Lenders (and
any financial advisor retained by the Agent or any Lender) who choose to attend
such meeting at which meeting shall be reviewed, among other things, the
financial results of Parent and the financial condition of Parent and its
Subsidiaries and the projections presented for the current fiscal year of
Parent; provided, however, that following the occurrence of a Default or an
Event of Default, such meetings shall be held as often as the Required Lenders
shall request.  For the avoidance of doubt, any of the foregoing meetings with
Lenders may be held concurrently with any lender meetings required pursuant to
Section 5.13 of the Term Loan Agreement (unless otherwise requested by the
Required Lenders).

 

5.14                        Material Contracts.  Contemporaneously with the
delivery of each Compliance Certificate pursuant to Section 5.1, provide Agent
(for further delivery to the Lenders) with copies of (a) each Material Contract
entered into since the delivery of the previous Compliance Certificate, and
(b) each material amendment or modification of any Material Contract entered
into since the delivery of the previous Compliance Certificate.

 

35

--------------------------------------------------------------------------------


 

5.15                        Location of Inventory and Equipment.  Keep each Loan
Parties’ Inventory and Equipment (other than (x) vehicles, Inventory and
Equipment out for repair or in-transit, (y) Inventory and Equipment owned by
Persons other than Loan Parties or having an aggregate book value of less than
$50,000 and (z) Inventory consigned pursuant to the DCAM Consignment described
in clause (b) of the definition of Permitted Disposition) ) only at the
locations identified on Schedule 4.6(b) or Schedule 4.6(e); provided, that, any
Borrower may amend Schedule 4.6(e) or Schedule 4.6(b) so long as such amendment
occurs by written notice to Agent not less than 10 days after the date on which
such Inventory or Equipment is moved to such new location

 

5.16                        Compliance with ERISA and the IRC.  In addition to
and without limiting the generality of Section 5.8, (a) comply in all material
respects with applicable provisions of ERISA and the IRC with respect to all
Employee Benefit Plans, (b) except in connection with a Bargaining Unit Defined
Benefit Plan Calculation Error to the extent it does not result in a Bargaining
Unit Defined Benefit Plan Calculation Error Event, without the prior written
consent of the Required Lenders, not take any action or fail to take action the
result of which could reasonably be expected to  result in a Loan Party or ERISA
Affiliate incurring a material liability to the PBGC or to a Multiemployer Plan
(other than  to pay contributions or premiums payable in the ordinary course),
(c) not participate in any prohibited transaction that could reasonably be
expected to result in a material civil penalty, excise tax, fiduciary liability
or correction obligation under ERISA or the IRC, and (d) furnish to Agent upon
the Required Lenders’ written request such additional information about any
Employee Benefit Plan for which any Loan Party or ERISA Affiliate could
reasonably expect to incur any material liability.  With respect to each Pension
Plan (other than a Multiemployer Plan) except as could not reasonably be
expected to result in material liability to the Loan Parties and except in
connection with a Bargaining Unit Defined Benefit Plan Calculation Error to the
extent it does not result in a Bargaining Unit Defined Benefit Plan Calculation
Error Event, the Loan Parties and the ERISA Affiliates shall (i) satisfy in full
and in a timely manner, without incurring any late payment or underpayment
charge or penalty and without giving rise to any Lien, all of the contribution
and funding requirements of the IRC and of ERISA, and (ii) pay, or cause to be
paid, to the PBGC in a timely manner, without incurring any late payment or
underpayment charge or penalty, all premiums required pursuant to ERISA.  In
addition to and without limiting the foregoing take all actions required under
Schedule 5.16 in the manner and on the time frames set forth therein.

 

5.17                        Collateral Access Agreement.  Collateral Access
Agreement.  Use commercially reasonable efforts to obtain a Collateral Access
Agreement in respect of leased property located at 1099 Shady Lane, Kissimee,
Florida, in form and substance reasonably satisfactory to the Required Lenders,
except as otherwise required under Section 6.21.

 

5.18                        Chief Restructuring Officer. Retain by no later than
March 11, 2015, and thereafter keep retained at all times, a chief restructuring
officer acceptable to the Required Lenders with responsibilities reasonably
satisfactory to the Required Lenders; provided that at such time as Loan
Parties’ financial condition materially improves and with the consent of the
Required Lenders, such a chief restructuring officer shall no longer be
required.  Such chief restructuring officer shall be made available to the
Required Lenders from time to time upon reasonable request.

 

36

--------------------------------------------------------------------------------


 

5.19                        Post-Closing Obligations.  Upon formation of New
Holdco, deliver to Agent a 100% pledge of the Equity Interests in Colt Defense
together with powers indorsed in blank, together with a joinder to the Security
Agreement signed by New Holdco.

 

6.                                      NEGATIVE COVENANTS.

 

Each Loan Party covenants and agrees that, until payment in full of the
Obligations, the Loan Parties will not and will not permit any of their
Subsidiaries to do any of the following:

 

6.1                               Indebtedness.  Create, incur, assume, suffer
to exist, guarantee, or otherwise become or remain, directly or indirectly,
liable with respect to any Indebtedness, except for Permitted Indebtedness.

 

6.2                               Liens.  Create, incur, assume, or suffer to
exist, directly or indirectly, any Lien on or with respect to any of its assets,
of any kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except for Permitted Liens.

 

6.3                               Restrictions on Fundamental Changes.

 

(a)                                 Enter into any merger, amalgamation,
consolidation, reorganization, or recapitalization, or reclassify its Equity
Interests except for mergers, consolidations, amalgamations and reorganizations
(i) between US Loan Parties, (ii) between Canadian Loan Parties, (iii) between
any Borrower and any of its Subsidiaries, provided that, in the case of this
clause (iii), such Borrower is the surviving entity of such merger, amalgamation
or consolidation (or, in the case of a Canadian Borrower, is the amalgamated
corporation under applicable Canadian law), (iv) between Subsidiaries of Parent
which are not Loan Parties, (v) between Parent and a subsidiary of a newly
formed corporation (“New Holdco”), in which Parent is the survivor, following
which New Holdco owns some or all of the Equity Interests of Parent and
(vi) required for a Permitted Acquisition; provided, that, nothing in Sections
6.3 or 6.5 shall restrict or prohibit Colt Canada from registering as a limited
company under the laws of the Province of Nova Scotia, Canada (Colt Canada
currently being an unlimited company) or from continuing as a corporation under
the laws of another Canadian provincial or federal jurisdiction, so long as Colt
Canada otherwise complies with the provisions of Section 6.5 concerning change
of corporate name, if applicable, and Section 5.12.

 

(b)                                 Liquidate, wind up, or dissolve itself (or
suffer any liquidation or dissolution), except for (i) the liquidation or
dissolution of non-operating Subsidiaries of Parent with nominal assets and
nominal liabilities, (ii) the liquidation or dissolution of a Loan Party (other
than Borrowers) or any of Borrowers’ wholly-owned Subsidiaries so long as all of
the assets (including any interest in any Equity Interests) of such liquidating
or dissolving Loan Party or Subsidiary are transferred to a Loan Party that is
not liquidating or dissolving, or (iii) the liquidation or dissolution of a
Subsidiary of Parent that is not a Loan Party (other than any such Subsidiary
the Equity Interests of which (or any portion thereof) are subject to a Lien in
favor of Agent) so long as all of the assets of such liquidating or dissolving
Subsidiary are transferred to a Subsidiary of Parent that is not liquidating or
dissolving.

 

37

--------------------------------------------------------------------------------


 

(c)                                  Suspend or terminate all or a substantial
portion of its or their business, except as permitted pursuant to clauses (a) or
(b) above or in connection with the transactions permitted pursuant to
Section 6.4.

 

(d)                                 [reserved].

 

(e)                                  Notwithstanding the foregoing, Section 6.5
or any other provision of the Loan Documents to the contrary, Parent shall not
change its legal form to a C corporation or otherwise change its classification
to that of a corporation for federal income tax purposes (such changes, a
“Conversion”); provided, however, that Parent may consummate a Conversion so
long as: (x) Parent determines in good faith that such action is in the best
interests of Parent and its Subsidiaries and is not materially disadvantageous
to the Lenders (it being understood that Parent will remain a Borrower hereunder
and will take such steps as Required Lenders reasonably request to ensure the
continued validity of the security interests granted by Parent under the Loan
Documents and the continued priority thereof) and (y) the Required Lenders have
provided their prior written consent to such Conversion.

 

6.4                               Disposal of Assets.  Convey, sell, lease,
license, assign, transfer, or otherwise dispose of (or enter into an agreement
to convey, sell, lease, license, assign, transfer, or otherwise dispose of) any
assets or Equity Interests of Parent or its Subsidiaries, except for Permitted
Dispositions or transactions expressly permitted by Sections 6.3 or 6.11.

 

6.5                               Change Name.  Change the name, organizational
identification number, jurisdiction of organization or organizational identity
of any Loan Party; provided, that, any Loan Party may change its name so long as
such Loan Party gives 30 days prior written notice to Agent of such change.

 

6.6                               Nature of Business.  Make any change in the
nature of its or their business as presently conducted or acquire any properties
or assets that are not reasonably related to the conduct on the Closing Date of
such business activities; provided, that, the foregoing shall not be construed
to prohibit Parent and its Subsidiaries from engaging in any business that is
reasonably related or ancillary to its or their business.

 

6.7                               Certain Payments of Debt and Amendments.

 

(a)                                 Make any payment, prepayment, redemption,
retirement, defeasance, purchase or sinking fund payment or other acquisition
for value of any of its Indebtedness other than the Indebtedness hereunder or
under the other Loan Documents (including, without limitation, by way of
depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Indebtedness when due),
or otherwise set aside or deposit or invest any sums for such purpose, except
that:

 

(i)                                     Loan Parties (A) may make regularly
scheduled payments of principal and interest in respect of Indebtedness
permitted under clause (p) of the definition of Permitted Indebtedness and other
mandatory payments as and when due in respect of such Indebtedness in accordance
with the terms thereof, and (B) may make regularly scheduled payments of
principal and interest in respect of Indebtedness permitted under clause (w) of
the definition of Permitted Indebtedness and other mandatory payments as and
when due in respect

 

38

--------------------------------------------------------------------------------


 

of such Indebtedness in accordance with the terms of the Term Loan Documents in
effect as of the Term Loan Closing Date;

 

(ii)                                  Borrowers and Guarantors may make payments
in respect of Indebtedness permitted under clauses (b), (c), (g), (p) or (w) of
the definition of Permitted Indebtedness, in each case with proceeds of
Refinancing Indebtedness as permitted in the definition of the term Permitted
Indebtedness;

 

(iii)                               all Loan Parties may make optional
prepayments and redemptions of Indebtedness solely with the proceeds of the
issuance and sale of Qualified Equity Interests of Parent that constitutes an
Excluded Issuance (as described in clause (d) of the definition thereof);
provided, that, as of the date of any such prepayment or redemption, and after
giving effect thereto, no Event of Default shall exist or have occurred and be
continuing;

 

(iv)                              Borrowers and Guarantors may make optional
prepayments and redemptions of Indebtedness not otherwise expressly provided for
in this Section 6.7 (other than Indebtedness owed to Specified Loan Parties
unless agreed to in writing by the Required Lenders) in an aggregate amount not
exceeding $2,500,000 during the term of this Agreement; provided, that,
immediately before and after giving effect to any such payment, (x) the Secured
Leverage Ratio is less than 1.00:1.00 and (y) no Default or Event of Default
shall exist or have occurred and be continuing;

 

(v)                                 Parent and its Subsidiaries may make
optional prepayments of Permitted Intercompany Advances to the extent permitted
by the Intercompany Subordination Agreement; provided, that, (x) so long as on
and as of the date of any such prepayment, and after giving effect thereto, no
Event of Default shall exist or have occurred and be continuing and (y) unless
agreed to in writing by the Required Lenders, optional prepayments by a Loan
Party of Permitted Intercompany Advances owing to a Specified Loan Party shall
not exceed $500,000 in aggregate principal amount during the term of this
Agreement;

 

(vi)                              as to payments in respect of any other
Permitted Indebtedness not subject to the provisions above in this Section 6.7,
Borrowers and Guarantors may make payments of regularly scheduled principal and
interest or other mandatory prepayments as and when due in respect of such
Indebtedness in accordance with the terms thereof (and in the case of
Indebtedness that has been contractually subordinated in right of payment to the
Obligations or subject to an intercreditor agreement with Agent solely to the
extent such payment is permitted at such time under the subordination and/or
intercreditor terms and conditions set forth therein or applicable thereto); and

 

(vii)                           the Loan Parties may make any payment,
prepayment, redemption, retirement, retirement, defeasance, purchase or sinking
fund payment or other acquisition for value of Indebtedness evidenced by the
Senior Note Indenture (each of the foregoing, a “Buyback”) so long as the
following conditions are met and the Agent shall have received (at least two
(2) Business Days prior to committing to any such Buyback) a certificate of the
chief financial officer of Parent certifying that the following conditions have
been met: (x) the purchase price is at a discount to the face value of the
Senior Notes; and (y) (a) no Default or Event of Default shall have occurred and
be continuing immediately prior to or following such

 

39

--------------------------------------------------------------------------------


 

Buyback, (b) pro forma for such Buyback, the aggregate cash interest expense of
the Loan Parties has been reduced, and (c) immediately following such Buyback,
the amount of Unrestricted Cash as shown on the Borrower’s consolidated balance
sheet prepared in accordance with GAAP that is deposited in accounts located in
the United States will be at least $10,000,000 (any such Buybacks meeting these
conditions, “Permitted Senior Note Discounted Buybacks”);

 

(b)                                 Borrowers shall not, and shall not permit
any of their Subsidiaries, directly or indirectly, to amend, modify, or change
(or permit the amendment, modification or other change in any manner of) any of
the terms or provisions of:

 

(i)                                     any agreements, documents or instruments
in respect of any Subordinated Debt or any agreements related to the
Indebtedness permitted under clause (p) of the definition of Permitted
Indebtedness, except (A) to the extent permitted under any intercreditor or
subordination agreement applicable thereto or (B) after prior written notice to
Agent, any amendment, modification or other change to the terms thereof to make
the terms thereof less restrictive or burdensome to Parent or its Subsidiaries;

 

(ii)                                  the certificate of incorporation,
memorandum and articles of association, certificate of formation, limited
liability agreement, limited partnership agreement or other organizational
documents of any Loan Party, except for amendments, modifications or other
changes that do not adversely affect the rights and privileges of any Borrower,
or its Subsidiaries in any material respect and do not adversely affect in any
material respect the ability of a Loan Party to borrow hereunder or to amend,
modify, renew or supplement the terms of this Agreement or any of the other Loan
Documents, or otherwise adversely affect the interests of Agent or Lenders in
any material respect;

 

(iii)                               any of the Specified Equipment Lease
Documents in a manner which increases, or could reasonably be expected to
increase, the aggregate unpaid amount of obligations owing by Parent under the
Specified Equipment Lease Documents (whether by entering into additional lease
schedules or otherwise); provided, that, Parent shall promptly deliver to Agent
copies of any amendment, modification or other change to any of the Specified
Equipment Lease Documents;

 

(iv)                              the Term Loan Documents, except in accordance
with the terms of the Intercreditor Agreement;

 

(v)                                 [reserved]; and

 

(vi)                              the Management Agreement, the Consulting
Agreement or any other agreement listed on Schedule 6.12(d) except with the
prior written consent of the Required Lenders.

 

6.8                               Change of Control.  Cause, permit, or suffer,
directly or indirectly, any Change of Control.

 

6.9                               Restricted Payments.  Declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, except:

 

40

--------------------------------------------------------------------------------


 

(a)           Parent and each Subsidiary may declare and make dividend payments
or other distributions payable in the Equity Interests of such Person (other
than Disqualified Equity Interests);

 

(b)           any Subsidiary of Parent may make Restricted Payments described in
Section 6.12(e) or (f);

 

(c)           any Subsidiary of Parent may pay or make distributions to Parent
that are used to make substantially contemporaneous payments to, and Parent may
make payments to, repurchase or redeem Equity Interests and options to purchase
Equity Interests of Parent held by officers, directors or employees or former
officers, directors or employees (or their transferees, estates or beneficiaries
under their estates) of Parent pursuant to any management equity subscription
agreement, employee agreement or stock option agreement or other agreement with
such officer, director or employee or former officer, director or employee;
provided, that, (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) the aggregate cash consideration
paid for all such payments, repurchases or redemptions shall not in any fiscal
year of Parent exceed $250,000;

 

(d)           Parent may repurchase its Equity Interests to the extent such
repurchase is deemed to occur upon (i) the non-cash exercise of stock options to
the extent such Equity Interests represents a portion of the exercise price of
such options and (ii) the withholding of a portion of such Equity Interests to
pay taxes associated therewith, and the purchase of fractional shares of Equity
Interests of Parent or any Subsidiary arising out of stock dividends, splits or
combinations or business combinations;

 

(e)           for each taxable year ending after the Closing Date with respect
to which Parent is treated as a partnership or a disregarded entity for U.S.
federal income tax purposes, Parent may make distributions, advances or other
payments to each owner of its Equity Interests, in an amount equal to the
product of (i) the portion of Parent’s “taxable income” (as modified below)
allocable to such member for such year and (ii) the highest combined marginal
federal, state and/or local income tax rate (including the tax on net investment
income under Section 1411 of the IRC and taking into account the deductibility
of state and local income taxes for U.S. federal income tax purposes and the
character of the taxable income in question (i.e., long term capital gain,
qualified dividend income, etc.)) applicable to any such owner for such year;
provided, that, for purposes of this clause (e), Parent’s “taxable income” for
any year shall be computed (A) (i) with respect to any taxable year (or portion
thereof) through and including Parent’s fiscal quarter ending September 28,
2014, without any deduction for any interest expense for such year attributable
to any indebtedness of Parent used to finance distributions (as determined in
accordance with Treasury Regulation Section 1.163-8T) or any indebtedness
treated as having refinanced any such indebtedness, and (ii) without reduction
for any other interest expense incurred by Parent; provided that, in the case of
each of clause (i) and (ii), such interest expense is not treated as deductible
for federal income tax purposes by each holder of Equity Interests issued by
Parent against the income of the taxable year in question; provided that, for
the avoidance of doubt, such interest will be taken into account in any
subsequent year or years in which such interest is deductible by such holders,
(B) with respect to any taxable year, whether ended prior to or after the
Closing Date, by including any increases to taxable income for such year as a
result of any tax examination, audit or other adjustment, (C) with a

 

41

--------------------------------------------------------------------------------


 

reduction for any cumulative net taxable loss with respect to all prior taxable
years ending after the date hereof (determined as if all such taxable years were
one taxable period) to the extent such cumulative net taxable loss is of a
character (ordinary or capital) that would permit such loss to be deducted by
the owners against the income of the taxable year in question (but taking into
account, for the avoidance of doubt (i) solely with respect to a direct owner of
a majority of the outstanding membership interests in Parent, any limitations on
deductibility arising under Section 382 of the IRC or state law equivalent and
(ii)  any other provisions of state income tax law that uniformly limit the
deductibility of losses by holders of a majority in interest of the outstanding
membership interests in Parent)); provided that if the current taxable year of
Parent terminates prior to March 1, 2015 as a result of a transaction described
in Section 6.3(e) or a transfer of Parent Equity Interests to a corporation, any
taxable loss for such taxable year shall not be taken into account for purposes
of this clause (C), (D) without taking into account any discharge of
indebtedness income (within the meaning of Section 108 of the IRC) arising from
any exchange offer consummated in respect of the Senior Notes outstanding on the
date hereof, (E) without taking into account any reduction in the tax basis of
the direct or indirect assets of Parent under Section 108 of the IRC (for
example, for purposes of calculating depreciation deductions or taxable gain
from a sale of an asset), (F) without taking into account any adjustments in
basis resulting from an election pursuant to Section 754 of the IRC, and (G) for
the avoidance of doubt, without taking into account any taxable income
recognized by any such owner of Parent’s Equity Interests under
Section 357(c) of the IRC upon a change in Parent described in Section 6.3(e) of
this Agreement;

 

(f)            Parent may make distributions to fund New Holdco Expenses;
provided, however, that such distributions made after the Closing Date for New
Holdco Expenses that are not incurred by Colt Defense shall not be in an
aggregate amount in excess of $200,000;

 

(g)           to the extent New Holdco has been formed and owns a majority of
the Equity Interests in Parent, Parent may make distributions to New Holdco to
fund any accounting or tax-related expenses and corporate maintenance expenses
(such as filing fees) incurred in the ordinary course; provided, that, it is
understood and agreed by the Loan Parties that such distributions shall in no
event be permitted hereunder or made if such expenses are with respect to tax
planning, New Holdco Expenses, sales taxes or income taxes;

 

(h)           to the extent New Holdco has been formed and owns a majority of
the Equity Interests in Parent, Parent may make distributions to fund ordinary
course reimbursement of reasonable and customary out-of-pocket expenses paid to
and indemnities provided on behalf of, the directors of New Holdco; and

 

(i)            any Subsidiary of Parent may pay dividends or other distributions
to a Loan Party (including, without limitation, distributions to a Loan Party
upon the reduction of capital (by whatsoever name called, including paid in
capital, paid up capital or stated capital) of such Subsidiary).

 

6.10        Accounting Methods.  Modify or change its fiscal year of Parent or
its method of accounting (other than as may be required to conform to GAAP or as
permitted under Section 1.2).

 

42

--------------------------------------------------------------------------------


 

6.11        Investments; Controlled Investments.

 

(a)           Directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment, except for Permitted Investments.

 

6.12        Transactions with Affiliates.  Directly or indirectly, enter into or
permit to exist any transaction with any Affiliate (including without
limitation; any transaction to purchase, acquire or lease any property from, or
sell, transfer or lease any property to, any officer, director or other
Affiliates of Parent or any of its Subsidiaries), except for:

 

(a)           any employment or compensation arrangement or agreement, employee
benefit plan or arrangement, officer or director indemnification agreement or
any similar arrangement or other compensation arrangement entered into by Parent
or any of its Subsidiaries in the ordinary course of business and payments,
issuance of securities or awards pursuant thereto, and including the grant of
stock options, restricted stock, stock appreciation rights, phantom stock awards
or similar rights to employees and directors in each case approved by the Board
of Directors of such Parent or such Subsidiary; provided, that, such
transactions are not otherwise prohibited by this Agreement;

 

(b)           transactions exclusively between the Loan Parties; provided, that,
such transactions are not otherwise prohibited by this Agreement;

 

(c)           transactions permitted under Section 6.3, or 6.9 hereof;

 

(d)           any agreement as in effect as of the Closing Date and listed on
Schedule 6.12(d), as each such agreement may be amended, modified, supplemented,
extended or renewed from time to time with the prior written consent of the
Required Lenders;

 

(e)           (x) fees payable by Parent to Sciens Management LLC and Sciens
Institutional Services LLC and (y) the reimbursement by Parent of Sciens
Management LLC and Sciens Institutional Services LLC of reasonable and customary
out-of-pocket expenses of Sciens Management LLC and Sciens Institutional
Services LLC incurred in the ordinary course of business in connection with the
businesses of Parent and its Subsidiaries, solely to the extent required by
terms of the Management Agreement and the Consulting Agreement, in an aggregate
amount in respect of subclause (x) not to exceed $1,000,000 in the aggregate in
any fiscal year of Parent and in respect of subclause (y) not to exceed $75,000
in the aggregate in any fiscal year of Parent; provided, that, as of the date of
any such payment and after giving effect thereto, no Default or Event of
Default, in each case, pursuant to Section 8.1, shall exist or have occurred and
be continuing.

 

(f)            the payment of reasonable and customary (i) fees and reasonable
out-of-pocket expenses paid to and (ii) indemnities provided on behalf of, the
directors of Parent or any Subsidiary;

 

(g)           transactions with customers, clients, suppliers, joint venture
partners (other than joint ventures with Sponsor or any of its Affiliates), or
purchasers of, or sellers of goods or services to, a Loan Party, in each case,
that are Affiliates of the Loan Parties; provided,

 

43

--------------------------------------------------------------------------------


 

that (i) any such transaction is made in the ordinary course of business of the
Loan Parties and is in compliance with the terms of this Agreement and (ii) any
such transaction is on terms that are no less favorable to Parent or the
relevant Subsidiary than those that could have been obtained at the time of such
transactions in a comparable transaction by Parent or such Subsidiary with an
unrelated person; and

 

(h)           any transaction or series of related transactions involving
aggregate payments or the transfer of assets or provisions or services (other
than any transactions with Sciens Capital Management), in each case, solely to
the extent that (i) the value of any single such transaction (or series of
related transactions) does not exceed $50,000 in the aggregate, (ii) the value
of all such transactions does not exceed $500,000 in the aggregate during the
term of this Agreement following the Term Loan Closing Date, (iii) any such
transaction is made pursuant to the reasonable requirements of Parent’s or such
Subsidiary’s business (as the case may be) and (iv) any such transaction is upon
fair and reasonable terms no less favorable to Parent or such Subsidiary than
Parent or such Subsidiary would obtain in a comparable arm’s length transaction
with a Person that is not an Affiliate.

 

6.13        Use of Proceeds.  Use the proceeds of any loan made hereunder for
any purpose other than (a) to repay, in full, the outstanding principal, accrued
interest, and accrued fees and expenses owing under or in connection with the
Existing Credit Agreement, (b) to pay transactional fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (c) otherwise, consistent with
the terms and conditions hereof, for their lawful and permitted purposes in
connection with working capital and general corporate purposes (including that
no part of the proceeds of the loans made to Borrowers will be used to purchase
or carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the United
States Federal Reserve).

 

6.14        Limitation on Issuance of Equity Interests.  Except for the issuance
or sale of Qualified Equity Interests of Parent and the issuances or sales of
Equity Interests by a Loan Party to another Loan Party, issue or sell or enter
into any agreement or arrangement for the issuance or sale of any of its Equity
Interests.

 

6.15        Senior Note Indenture Secured Debt Cap.

 

(a)           Incur or suffer to exist any Indebtedness (under and as defined in
the Senior Note Indenture) pursuant to Section 3.2(b)(1) of the Senior Note
Indenture other than (i) Indebtedness under this Agreement and the other Loan
Documents and (ii) Indebtedness under the Term Loan Agreement and the other Term
Loan Documents and any Refinancing Indebtedness in respect of such Indebtedness.

 

(b)           Permit the amount of the Senior Note Indenture Secured Debt Cap at
any time to be less than the sum of the aggregate outstanding principal amount
of the loans under the Term Loan Agreement, plus $33,000,000.

 

44

--------------------------------------------------------------------------------


 

6.16        Specified Canadian Pension Plans.  (i) Maintain, sponsor,
administer, contribute to, participate in or assume or incur any liability in
respect of any Specified Canadian Pension Plan, or (ii) acquire an interest in
any Person if such Person sponsors, administers, contributes to, participates in
or has any liability in respect of, any Specified Canadian Pension Plan.

 

6.17        Sale Leaseback Transactions.  Create, incur or suffer to exist, or
permit any of its Subsidiaries to create, incur or suffer to exist, any
obligations as lessee for the payment of rent for any real or personal property
in connection with any sale and leaseback transaction, except for any sale and
leaseback transaction, so long as the aggregate amount of all sale and leaseback
transactions shall not exceed $1,000,000 in any fiscal year of Parent.

 

6.18        Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries.  Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (a) to pay dividends or to
make any other distribution on any shares of Equity Interests of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (b) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(c) to make loans or advances to any Loan Party or any of its Subsidiaries or
(d) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (a) through (d) of this
Section 6.18 shall prohibit or restrict compliance with:

 

(i)            this Agreement and the other Loan Documents;

 

(ii)           the Term Loan Agreement and the other Term Loan Documents;

 

(iii)          the Senior Note Indenture;

 

(iv)          any applicable law, rule or regulation (including, without
limitation, applicable currency control laws and applicable state corporate
statutes restricting the payment of dividends in certain circumstances);

 

(v)           in the case of clause (d), customary restrictions on the
subletting, assignment or transfer of any specified property or asset set forth
in a lease, license, asset sale agreement or similar contract for the conveyance
of such property or asset; or

 

(vi)          in the case of clause (d), any agreement, instrument or other
document evidencing a Permitted Lien (or the Indebtedness secured thereby) from
restricting on customary terms the transfer of any property or assets subject
thereto.

 

6.19        Limitations on Negative Pledges.  Enter into, incur or permit to
exist, or permit any Subsidiary to enter into, incur or permit to exist,
directly or indirectly, any agreement, instrument, deed, lease or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of any Loan Party or any Subsidiary of any Loan Party to create, incur or permit
to exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired, or that requires the grant of any security for an obligation
if security is granted for another obligation, except the following:  (a) this
Agreement and the other Loan Documents, (b) the Term Loan Agreement and the
other Term Loan Documents, (c) the Senior Note Indenture and

 

45

--------------------------------------------------------------------------------


 

any related security documents, (d) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by Section 6.1 of this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (e) any customary restrictions and conditions
contained in agreements relating to the sale or other disposition of assets or
of a Subsidiary pending such sale or other disposition; provided that such
restrictions and conditions apply only to the assets or Subsidiary to be sold or
disposed of and such sale or disposition is permitted hereunder and
(f) customary provisions in leases restricting the assignment or sublet
thereof.  Notwithstanding the foregoing, the limitations set forth in this
Section 6.19 shall not be any more restrictive than permitted pursuant to
Section 6.19 of the Term Loan Agreement and Sections 3.4 and 3.6 of the Senior
Note Indenture to the extent then in effect.

 

6.20        Employee Benefits.

 

(a)           Terminate, or permit any ERISA Affiliate to terminate, any Pension
Plan in a manner, or take any other action with respect to any Pension Plan,
which could reasonably be expected to result in any material liability of any
Loan Party or ERISA Affiliate to the PBGC.

 

(b)           Fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Pension Plan,
agreement relating thereto or applicable law, any Loan Party or ERISA Affiliate
is required to pay if such failure could reasonably be expected to result in a
Material Adverse Change.

 

(c)           Permit to occur, or allow any ERISA Affiliate to permit to occur,
any failure to satisfy the minimum funding standards under section 302 of ERISA
or section 412 of the Code, whether or not waived, with respect to any Plan
which exceeds $1,000,000 with respect to all Pension Plans in the aggregate.

 

(d)           Except as could not reasonably be expected to have a material
liability, acquire, or permit any ERISA Affiliate to acquire, an interest in any
Person that causes such Person to become an ERISA Affiliate with respect to a
Loan Party or with respect to any ERISA Affiliate if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (i) any Pension
Plan or (ii) any Multiemployer Plan.

 

(e)           Contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Multiemployer Plan not set forth on Schedule 4.11.

 

(f)            Amend, or permit any ERISA Affiliate to amend, a Pension Plan
resulting in a material increase in current liability such that a Loan Party or
ERISA Affiliate is required to provide security to such Pension Plan under the
IRC.

 

6.21        Collateral Access Agreement.  Permit any assets with a fair market
value in excess of $20,000 (excluding, for the avoidance of doubt, capitalized
leasehold improvements) to be held or located at that certain leased property
located at 1099 Shady Lane, Kissimee, Florida, unless a Collateral Access
Agreement in form and substance reasonably satisfactory to the Required Lenders
has been executed and delivered to Agent prior to such movement of assets.

 

46

--------------------------------------------------------------------------------


 

6.22        New Holdco Expenses.  After the Closing Date, incur or pay any New
Holdco Expenses unless the Board of Directors of such Loan Party has approved
the incurrence and payment of such New Holdco Expenses.  At the request of the
Required Lenders from time to time, the Loan Parties shall provide a summary
list of New Holdco Expenses incurred by the Loan Parties after the Closing Date.

 

6.23        Cash in Deposit Accounts.  Permit any cash to be held in any account
other than a Deposit Account (or, to the extent permitted under the Security
Agreement, the Excluded Accounts (as defined in the Security Agreement)) subject
to a Control Agreement in favor of the Agent.

 

7.                                      FINANCIAL COVENANTS.

 

Each Borrower covenants and agrees that, until payment in full of the
Obligations:

 

(a)           Minimum Consolidated Collateral Amount.  The Consolidated
Collateral Amount of the Loan Parties shall at all times be no less than the
Consolidated Collateral Threshold Amount.

 

(b)           Minimum Consolidated Inventory Amount.  The Consolidated Inventory
Amount of the Loan Parties shall at all times be no less than the Inventory
Threshold Amount.

 

8.                                      EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1          If Borrowers fail to pay when due and payable, or when declared due
and payable, (a) all or any portion of the Obligations (excluding Bank Product
Obligations) consisting of interest, fees, or charges due the Lender Group,
reimbursement of Lender Group Expenses, or other amounts (other than any portion
thereof constituting principal) constituting Obligations (excluding Bank Product
Obligations but including any portion thereof (other than Bank Product
Obligations) that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), and such failure continues for a period of 3
Business Days, or (b) all or any portion of the principal of the Obligations
(excluding Bank Product Obligations);

 

8.2          If any Loan Party or any of its Subsidiaries:

 

(a)           fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 5.1, 5.2, 5.3 (solely if any Borrower or other
Loan Party is not in good standing in its jurisdiction of organization), or 5.7
(solely if any Borrower or other Loan Party refuses to allow Agent, the Required
Lenders or their respective representatives or agents to visit such Loan Party’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss such Loan Party’s affairs, finances, and
accounts with officers and employees of such Borrower), of this Agreement,
(ii) Sections 6.1 through 6.19 of this

 

47

--------------------------------------------------------------------------------


 

Agreement, (iii) Section 7 of this Agreement, (iv) Section 6 of the Security
Agreement, or (v) Section 6 of the Canadian Security Agreement; or

 

(b)           fails to perform or observe any covenant or other agreement
contained in Section 5.6, 5.10 or 5.16 of this Agreement, and such failure
continues for a period of 3 Business Days (in each case of Sections 5.6, 5.10
and 5.16) or 10 Business Days (in the case of Section 5.15) after the earlier of
(i) the date on which such failure shall first become known to a Responsible
Officer of any Loan Party or (ii) the date on which written notice thereof is
given to Administrative Borrower by Agent; and

 

(c)           fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this
Section 8 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which such failure shall first become known
to a Responsible Officer of any Borrower or (ii) the date on which written
notice thereof is given to Administrative Borrower by Agent;

 

8.3          If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $2,000,000, or more (except to the extent
fully covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

 

8.4          If an Insolvency Proceeding is commenced by a Loan Party or any of
its Subsidiaries;

 

8.5          If (1) an Insolvency Proceeding is commenced against a Loan Party
or any of its Subsidiaries and any of the following events occur: (a) such Loan
Party or such Subsidiary consents to the institution of such Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted, (c) the petition commencing the Insolvency Proceeding
is not dismissed within 60 calendar days of the date of the filing thereof,
(d) an interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein or (2) any Loan Party or
any of its Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, whether voluntary or involuntary, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any Receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any Receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for thirty
(30) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part

 

48

--------------------------------------------------------------------------------


 

of its property is instituted without the consent of such Person and continues
undismissed or unstayed for thirty (30) calendar days, or an order for relief is
entered in any such proceeding; or any Loan Party shall be dissolved or
liquidated (or any judgment, order or decree therefor shall be entered) except
as otherwise permitted herein; or if a creditor’s committee has been appointed
for the business of any Loan Party under any Debtor Relief Laws or otherwise; or
shall have made a general assignment for the benefit of creditors or shall have
been adjudicated bankrupt under any Debtor Relief Laws or otherwise, or shall
have filed a voluntary petition in bankruptcy or for reorganization or to effect
a plan or arrangement with creditors under any Debtor Relief Laws or otherwise,
or shall fail to pay its debts generally as such debts become due in the
ordinary course of business; or shall file an answer to a creditor’s petition or
other petition filed against it, admitting the material allegations thereof for
an adjudication in bankruptcy or for reorganization; or if an order shall be
entered approving any petition for reorganization of a Loan Party or any under
any Debtor Relief Laws or otherwise and such order shall not have been reversed
or dismissed within thirty (30) calendar days; or any Loan Party commits an act
of bankruptcy under the Bankruptcy and Insolvency Act (Canada);

 

8.6          If a Loan Party or any of its Subsidiaries is enjoined, restrained,
or in any way prevented by court order from continuing to conduct all or any
material part of the business affairs of Parent Borrowers and its Subsidiaries,
taken as a whole;

 

8.7          If there is (a) a default in respect of one or more agreements to
which a Loan Party or any of its Subsidiaries is a party with one or more third
Persons relative to a Loan Party’s or any of its Subsidiaries’ Indebtedness
involving an aggregate amount of $2,000,000 or more, and such default (i) occurs
at the final maturity of the obligations thereunder, or (ii) results in a right
by such third Person, irrespective of whether exercised, to accelerate the
maturity of such Loan Party’s or its Subsidiary’s obligations thereunder, or
(b) a default in respect of one or more Material Contracts, or (c) a default in
respect of or an involuntary early termination of one or more Hedge Agreements
to which a Loan Party or any of its Subsidiaries is a party involving an
aggregate amount of $2,000,000 or more;

 

8.8          If any warranty, representation, certificate, statement, or Record
made herein or in any other Loan Document or delivered in writing to Agent or
any Lender in connection with this Agreement or any other Loan Document proves
to be untrue in any material respect (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of the date of
issuance or making or deemed making thereof;

 

8.9          If the obligation of any Guarantor under the Guaranty ceases to be
in full force and effect;

 

8.10        If the Security Agreement or any other Loan Document that purports
to create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent of Permitted Liens which are permitted
purchase money Liens or the interests of lessors under Capital Leases, first
priority Lien on Collateral having an aggregate book value in excess of
$2,000,000, except (a) as a result of a disposition of the applicable Collateral
in a transaction permitted under this Agreement, or (b) as the result of an
action or failure to act on the part of Agent;

 

49

--------------------------------------------------------------------------------


 

8.11        The validity or enforceability of any Loan Document shall at any
time for any reason (other than solely as the result of an action or failure to
act on the part of Agent) be declared to be null and void, or a proceeding shall
be commenced by a Loan Party or its Subsidiaries, or by any Governmental
Authority having jurisdiction over a Loan Party or its Subsidiaries, seeking to
establish the invalidity or unenforceability thereof, or a Loan Party or its
Subsidiaries shall deny that such Loan Party or its Subsidiaries has any
liability or obligation purported to be created under any Loan Document;

 

8.12        If any Loan Party ceases to have the right to use, or the Loan
Parties are not in possession and control of, a material amount of the Specified
Government Property;

 

8.13        If, after August 15, 2017, the stated maturity date of more than
$25.0 million aggregate principal amount of the Senior Notes, at any time, fails
to be at least 91 days following the Maturity Date;

 

8.14        (a) The occurrence of any damage to, or loss, theft or destruction
of, any Collateral having an aggregate book value in excess of $500,000
(exclusive of any damage to Collateral covered by insurance pursuant to which
the insurer has not denied coverage) if (i) the proceeds of such insurance are
not received by the Loan Parties within 120 days of such occurrence and
(ii) such Collateral is not repaired and/or replaced within 150 days of such
occurrence or (b) any strike, lockout, labor dispute, embargo, condemnation, act
of God or public enemy, or other casualty which causes, for more than 15
consecutive days, the cessation or substantial curtailment of material revenue
producing activities of the Loan Parties, taken as a whole;

 

8.15        The loss, suspension or revocation of, or failure to renew, any
material license or permit now held or hereafter acquired by any Loan Parties;

 

8.16        (a) The indictment (or an indictment threatened in writing) of any
Loan Party (or any executive officer thereof acting in such capacity as an
executive officer and not in his or her personal capacity) under any criminal
statute, or (b) commencement of, or commencement threatened in writing of,
criminal or civil proceedings against any Loan Party (or any executive officer
thereof acting in such capacity as an executive officer and not in his or her
personal capacity), solely to the extent that pursuant to such indictment,
statute or proceedings, the penalties or remedies sought or available in
connection therewith include forfeiture to any Governmental Authority of any
material portion of the property of the Loan Parties, taken as a whole;

 

8.17        An event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Change with respect to
the Loan Parties and their Subsidiaries;

 

8.18        A Dutch Loan Party gives notice under Section 36(2) of the 1990 Tax
Collection Act (Invorderingswet 1990); or

 

8.19        (a) The occurrence of an event or condition which could reasonably
be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
which could reasonably be expected to result in

 

50

--------------------------------------------------------------------------------


 

liability in excess of $2,500,000; (b) the imposition of any liability in excess
of $2,500,000 under Title I or Title IV of ERISA, other than PBGC premiums due
but not delinquent under Section 4007 of ERISA, upon any Loan Party or any of
its ERISA Affiliates, (c) the occurrence of a nonexempt prohibited transaction
under Section 406 or 407 of ERISA for which any Loan Party may be directly or
indirectly liable and which is reasonably expected to result in a liability to
any Loan Party in excess of $1,000,000, (d)  receipt from the Internal Revenue
Service of notice of the failure of any Employee Benefit Plan to qualify under
Section 401(a) of the IRC, or the failure of any trust forming part of any
Employee Plan to fail to qualify for exemption from taxation under
Section 501(a) of the IRC, (e) the imposition of any lien on any of the rights,
properties or assets of any Loan Party or any of its ERISA Affiliates, in either
case pursuant to Title IV of ERISA, and which lien secures a liability in excess
of $1,000,000 or (f) the occurrence of a Bargaining Unit Defined Benefit Plan
Calculation Error; provided that any of the foregoing (other than with respect
to clauses (a) and (c)) that occurs in connection with a Bargaining Unit Defined
Benefit Plan Calculation Error shall not constitute a Default or Event of
Default hereunder or under any of the other Loan Documents unless it is a
Bargaining Unit Defined Benefit Plan Calculation Error Event.

 

9.                                      RIGHTS AND REMEDIES.

 

9.1          Rights and Remedies.  Upon the occurrence and during the
continuation of an Event of Default, Agent may, and, at the written instruction
of the Required Lenders, shall (in each case under clauses (a) or (b) by written
notice to Administrative Borrower), in addition to any other rights or remedies
provided for hereunder or under any other Loan Document or by applicable law, do
any one or more of the following:

 

(a)           declare the Obligations (other than the Bank Product Obligations),
whether evidenced by this Agreement or by any of the other Loan Documents
immediately due and payable, whereupon the same shall become and be immediately
due and payable and Borrowers shall be obligated to repay all of such
Obligations in full, without presentment, demand, protest, or further notice or
other requirements of any kind, all of which are hereby expressly waived by each
Borrower; and

 

(b)           exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents or applicable law.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to any Borrower or any other Person or any
act by the Lender Group, the Obligations (other than the Bank Product
Obligations), inclusive of all accrued and unpaid interest thereon and all fees
and all other amounts owing under this Agreement or under any of the other Loan
Documents, shall automatically and immediately become due and payable and
Borrowers shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or notice of any kind, all of which are expressly
waived by each Loan Party.

 

9.2          Remedies Cumulative.  The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided

 

51

--------------------------------------------------------------------------------


 

under the Code, the PPSA, by law, or in equity.  No exercise by the Lender Group
of one right or remedy shall be deemed an election, and no waiver by the Lender
Group of any Event of Default shall be deemed a continuing waiver.  No delay by
the Lender Group shall constitute a waiver, election, or acquiescence by it.

 

9.3          Appointment of a Receiver.  Upon the occurrence and during the
continuance of an Event of Default, Agent shall (upon direction from Required
Lenders) seek the appointment of a Receiver under the laws of Canada or any
province thereof to take possession of all or any portion of the Collateral of
any Loan Party or to operate same and, to the maximum extent permitted by law,
may seek the appointment of such a Receiver without the requirement of prior
notice or a hearing.  Any such Receiver shall, to the extent permitted by law,
so far as concerns responsibility for his/her acts, be deemed to be an agent of
such Loan Party and not Agent and the Lenders, and Agent and the Lenders shall
not be in any way responsible for any misconduct, negligence or non-feasance on
the part of any such Receiver, or his/her servants or employees, absent the
gross negligence, bad faith or willful misconduct of the Agent or the Lenders as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction.  Subject to the provisions of the instrument appointing him/her,
any such Receiver shall have power to take possession of Collateral of any Loan
Party, to preserve Collateral of such Loan Party or its value, to carry on or
concur in carrying on all or any part of the business of such Loan Party and to
sell, lease, license or otherwise dispose of or concur in selling, leasing,
licensing or otherwise disposing of Collateral of such Loan Party.  To
facilitate the foregoing powers, any such Receiver may, to the exclusion of all
others, including a Loan Party, enter upon, use and occupy all premises owned or
occupied by a Loan Party wherein Collateral of such Loan Party may be situated,
maintain Collateral of a Loan Party upon such premises, borrow money on a
secured or unsecured basis and use Collateral of a Loan Party directly in
carrying on such Loan Party’s business or as security for loans or advances to
enable the Receiver to carry on such Loan Party’s business or otherwise, as such
Receiver shall, in its discretion, determine.  Except as may be otherwise
directed by Agent (upon direction from Required Lenders) all money received from
time to time by such Receiver in carrying out his/her appointment shall be
received in trust for and paid over to Agent.  Every such Receiver may, in the
discretion of Required Lenders, be vested with all or any of the rights and
powers of Agent and the Lenders.  Agent shall (upon direction from Required
Lenders) either directly or through its nominees, exercise any or all powers and
rights given to a Receiver by virtue of the foregoing provisions of this
paragraph.

 

10.                               WAIVERS; INDEMNIFICATION.

 

10.1        Demand; Protest; etc.  Each Borrower waives demand, protest, notice
of protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which such Borrower may in any way be liable.

 

10.2        The Lender Group’s Liability for Collateral.  Each Borrower hereby
agrees that:  (a) the Lender Group shall not in any way or manner be liable or
responsible for:  (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of

 

52

--------------------------------------------------------------------------------


 

any carrier, warehouseman, bailee, forwarding agency, or other Person, and
(b) all risk of loss, damage, or destruction of the Collateral shall be borne by
Borrowers, other than any such loss or damage resulting from the gross
negligence, willful misconduct or bad faith of the Agent or any member of the
Lender Group, as determined by final non-appealable order of a court of
competent jurisdiction.

 

10.3        Indemnification.  Borrowers and other Loan Parties shall pay,
indemnify, defend, and hold the Agent-Related Persons, the Lender-Related
Persons (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys (limited to one US
counsel to Agent-Related Persons and one US counsel to Lender-Related Persons,
one Canadian counsel to Agent-Related Persons and one Canadian counsel to
Lender-Related Persons, one Dutch counsel to Agent-Related Persons and one Dutch
counsel to Lender-Related Persons and any local or regulatory counsel to
Agent-Related Persons and Lender-Related Persons reasonably selected by Agent,
one additional counsel for the Lenders (taken as a whole) if an Event of Default
has occurred and is continuing and, if the interests of any Agent-Related Person
or Lender-Related Person are distinctly and disproportionately affected, one
additional counsel for such affected Person), experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (promptly upon demand of
Agent but in any event not later than 5 days of demand therefor by Agent
irrespective of (1) the provisions of Section 17.10 hereof and (2) whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery (provided that Borrowers shall not be liable for costs and expenses
(including attorneys fees) of any Lender (other than the Lenders on the Closing
Date) incurred in advising, structuring, drafting, reviewing, administering or
syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Parent’s and its Subsidiaries’ compliance with the
terms of the Loan Documents (provided, however, that the indemnification in this
clause (a) shall not extend to (i) disputes solely between or among the Lenders
or (ii) disputes solely between or among the Lenders and their respective
Affiliates; it being understood and agreed that the indemnification in this
clause (a) shall extend to Agent (but not the Lenders) relative to disputes
between or among Agent (in its capacity as such) on the one hand, and one or
more Lenders, or one or more of their Affiliates, on the other hand, (b) with
respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any Environmental
Liabilities, Environmental Action or Remedial Action, including any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by Parent or any of its Subsidiaries (each
and all of the foregoing, the “Indemnified Liabilities”);provided, that, the
Indemnified Liabilities shall not include any Taxes or any costs attributable to
Taxes, which shall be governed by Section 16.  The foregoing to the contrary
notwithstanding, no Borrower shall have any obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction determines by a final non-appealable order to have
resulted from the bad faith, gross negligence or willful misconduct

 

53

--------------------------------------------------------------------------------


 

of such Indemnified Person or its officers, directors, employees, attorneys, or
agents.  This provision shall survive the termination of this Agreement and the
repayment of the Obligations.  If any Indemnified Person makes any payment to
any other Indemnified Person with respect to an Indemnified Liability as to
which any Loan Party was required to indemnify the Indemnified Person receiving
such payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Loan Parties with respect thereto.

 

11.                               NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to Loan Parties or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to Loan Parties:

Colt Defense LLC

 

547 New Park Avenue

 

West Hartford, CT 06110

 

Attn: John Coghlin

 

Fax No. (860) 244-1442

 

 

with copies to:

O’Melveny & Myers LLP

 

7 Times Square

 

New York, New York 10036

 

Attn: Sung Pak, Esq.

 

Fax No.: (212) 326-2061

 

 

If to Agent:

Cortland Capital Market Services LLC

 

225 W. Washington Street, Suite 2100

 

Chicago, Illinois 60606

 

Attn: Ryan Morick and Legal Department

 

Fax No. (312) 376-0751

 

Email: ryan.morick@cortlandglobal.com;

 

legal@cortlandglobal.com

 

 

with copies to:

Holland & Knight LLP

 

131 S. Dearborn Street, 30th Floor

 

Chicago, Illinois 60603

 

Attn: Joshua M. Spencer

 

Fax No. (312) 578-6666

 

Email: Joshua.spencer@hklaw.com

 

 

 

and

 

54

--------------------------------------------------------------------------------


 

with copies to:

Stroock & Stroock & Lavan LLP

 

180 Maiden Lane

 

New York, New York 10038

 

Attn: Brett Lawrence

 

Fax No.: (212) 806-6006

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

 

12.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE OF NEW YORK AND, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH LOAN PARTY AND EACH MEMBER OF
THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 12(b).

 

55

--------------------------------------------------------------------------------


 

(c)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY
AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

(d)           SUBJECT TO THE LAST SENTENCE OF THIS SECTION (D) EACH PARTY HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK AND THE STATE OF
NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

13.                               ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1        Assignments and Participations.

 

(a)           Any Lender may at any time assign to one or more Eligible
Transferees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of the Obligations at the time
owing to it); provided, that, any such assignment shall be subject to the
following conditions:

 

(i)            The principal outstanding balance of the Obligations of the
assigning Lender subject to such assignment shall be not less than $1,000,000,
unless the Agent otherwise consents, except that such minimum amount shall not
apply to (A) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender or an Related Fund or (B) a group of new Lenders, each
of which is an Affiliate of each other or a Related Fund of such new Lender to
the extent that the aggregate amount to be assigned to all such new Lenders is
at least $1,000,000 or (C) in the case of an assignment of the entire remaining
amount of the Obligations at the time owing to it;

 

56

--------------------------------------------------------------------------------


 

(ii)           Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(iii)          No consent shall be required for any assignment except:

 

(A)          The consent of the Administrative Borrower shall be required, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
that no consent of Administrative Borrower shall be required for an assignment
to another Lender, an Affiliate of a Lender, a Related Fund or, if Default or an
Event of Default has occurred and is continuing.

 

(iv)          The parties to each assignment shall execute and deliver to the
Agent an Assignment and Acceptance, together with a processing fee of $3,500;
provided, that Agent may, in its discretion, elect to reduce or waive such
processing fee in the case of any assignment (and shall waive such fee if the
assignment is from a Lender to an Affiliate of such Lender), and the assignee,
if it is not a Lender, shall deliver to the Agent an administrative
questionnaire in a form reasonably satisfactory to Agent.

 

(v)           No such assignment shall be made to (A) a Loan Party or an
Affiliate of a Loan Party, (B) any Defaulting Lender or any of its Subsidiaries
or any Person who, upon becoming a Lender hereunder, would constitute a
Defaulting Lender or one of its Subsidiaries, (C) a natural Person or (D) any
Disqualified Lender.

 

(vi)          Borrowers and Agent may continue to deal solely and directly with
a Lender in connection with the interest so assigned to an Assignee until
(A) written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Administrative Borrower and Agent by such Lender and the Assignee, (B) such
Lender and its Assignee have delivered to Administrative Borrower and Agent an
Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with this Section 13.1(a) and the satisfaction of
the other conditions herein.

 

(b)           From and after the date that Agent has recorded the assignment in
the Register and Agent notifies the assigning Lender (with a copy to Borrowers)
that it has received an executed Assignment and Acceptance and, if applicable,
payment of the required processing fee, (i) the Assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall be a “Lender”
and shall have the rights and obligations of a Lender under the Loan Documents,
and (ii) the assigning Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (except with respect to
Section 10.3) and be released from any future obligations under this Agreement
(and in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement and
the other Loan Documents, such Lender shall cease to be a party hereto and
thereto); provided, however, that nothing contained herein shall release any
assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Section 15 and
Section 17.9(a).

 

57

--------------------------------------------------------------------------------


 

(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such Assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (v) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent, by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

(d)           Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(a), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee.

 

(e)           Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the

 

58

--------------------------------------------------------------------------------


 

amount of, the interest or fees payable to such Participant through such Lender
(other than a waiver of default interest), or (E) decreases the amount or
postpones the due dates of scheduled principal repayments or prepayments or
premiums payable to such Participant through such Lender, and (v) all amounts
payable by Borrowers hereunder shall be determined as if such Lender had not
sold such participation, except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement.  The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Loan Parties, the
Collections of Loan Parties, the Collateral, or otherwise in respect of the
Obligations.  No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

 

(f)            In connection with any such assignment or participation or
proposed assignment or participation or any grant of a security interest in, or
pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.9, disclose all documents and
information which it now or hereafter may have relating to Parent and its
Subsidiaries and their respective businesses.

 

(g)           Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

 

(h)           Agent (as a non-fiduciary agent on behalf of Borrowers) shall
maintain, or cause to be maintained, a register (the “Register”) on which it
enters the name and address of each Lender as the registered owner of the Term
Advances (and the principal amount thereof and stated interest thereon) held by
such Lender (each, a “Registered Loan”).  A Registered Loan (and the registered
note, if any, evidencing the same) may be assigned or sold in whole or in part
only by registration of such assignment or sale on the Register (and each
registered note shall expressly so provide) and any assignment or sale of all or
part of such Registered Loan (and the registered note, if any, evidencing the
same) may be effected only by registration of such assignment or sale on the
Register, together with the surrender of the registered note, if any, evidencing
the same duly endorsed by (or accompanied by a written instrument of assignment
or sale duly executed by) the holder of such registered note, whereupon, at the
request of the designated assignee(s) or transferee(s), one or more new
registered notes in the same aggregate principal amount shall be issued to the
designated assignee(s) or transferee(s).  Prior to the registration of
assignment or sale of any Registered Loan (and the registered note, if any
evidencing the same), Borrowers shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary.

 

59

--------------------------------------------------------------------------------


 

(i)            In the event that a Lender sells participations in the Registered
Loan, such Lender, as a non-fiduciary agent on behalf of Borrowers, shall
maintain (or cause to be maintained) a register on which it enters the name of
all participants in the Registered Loans held by it (and the principal amount
(and stated interest thereon) of the portion of such Registered Loans that is
subject to such participations) (the “Participant Register”).  A Registered Loan
(and the Registered Note, if any, evidencing the same) may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide).  Any
participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.

 

(j)            Agent shall make a copy of the Register (and each Lender shall
make a copy of its Participant Register in the extent it has one) available for
review by Borrowers from time to time as Borrowers may reasonably request.

 

13.2        Successors.  This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties hereto; provided,
however, that no Borrower may assign this Agreement or any rights or duties
hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio.  No consent to assignment by the
Lenders shall release any Borrower from its Obligations.  A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 13.1 and, except as expressly required
pursuant to Section 13.1, no consent or approval by any Borrower is required in
connection with any such assignment.

 

14.                               AMENDMENTS; WAIVERS.

 

14.1        Amendments and Waivers.

 

(a)           No amendment, waiver or other modification of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements or
the Fee Letter), and no consent with respect to any departure by any Loan Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of the Lenders
directly affected thereby and all of the Loan Parties that are party thereto, do
any of the following:

 

(i)            [reserved],

 

(ii)           postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

 

(iii)          reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z)

 

60

--------------------------------------------------------------------------------


 

that any amendment or modification of defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or a reduction of fees for purposes of this clause (iii)),

 

(iv)          amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,

 

(v)           amend, modify, or eliminate Section 15.11,

 

(vi)          release Agent’s Lien in and to any of the Collateral, except as
permitted by Section 15.11,

 

(vii)         amend, modify, or eliminate the definition of “Required Lenders”
or “Pro Rata Share”,

 

(viii)        contractually subordinate any of Agent’s Liens, except as
permitted by Section 15.11,

 

(ix)          release any Borrower or any Material Guarantor from any obligation
for the payment of money or consent to the assignment or transfer by any
Borrower or any Material Guarantor of any of its rights or duties under this
Agreement or the other Loan Documents, except in connection with a merger,
liquidation, dissolution or sale of such Person expressly permitted by the terms
hereof or the other Loan Documents,

 

(x)           amend, modify, or eliminate any of the provisions of
Section 2.4(b)(i) or (ii) or Section 2.4(f), or

 

(xi)          amend, modify, or eliminate any of the provisions of
Section 13.1(a) to permit a Loan Party or an Affiliate of a Loan Party to be
permitted to become an Assignee.

 

(b)           No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive (i) the definition of, or any of the terms or provisions
of, the Fee Letter, without the written consent of Agent and Borrowers (and
shall not require the written consent of any of the Lenders), and (ii) any
provision of Section 15 pertaining to Agent, or any other rights or duties of
Agent under this Agreement or the other Loan Documents, without the written
consent of Agent, Borrowers, and the Required Lenders.

 

(c)           No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to L/C Arranger and L/C Issuer, or any other rights or
duties of L/C Arranger and L/C Issuer under this Agreement or the other Loan
Documents, without the written consent of L/C Arranger, Agent, Borrowers, and
the Required Lenders,

 

(d)           [Reserved].

 

(e)           Anything in this Section 14.1 to the contrary notwithstanding,
(i) any amendment, modification, elimination, waiver, consent, termination, or
release of, or with

61

--------------------------------------------------------------------------------


 

respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of any Loan Party, shall not require
consent by or the agreement of any Loan Party, and (ii) any amendment, waiver,
modification, elimination, or consent of or with respect to any provision of
this Agreement or any other Loan Document may be entered into without the
consent of, or over the objection of, any Defaulting Lender other than any of
the matters governed by Section 14.1(a)(i) through (iii).

 

14.2        Replacement of Certain Lenders; Lender Purchase Right.

 

(a)           If (i) any action to be taken by the Lender Group or Agent
hereunder requires the consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
under Section 16, then Borrowers or Agent, upon at least 5 Business Days prior
irrevocable notice, may permanently replace any Lender that failed to give its
consent, authorization, or agreement (a “Holdout Lender”) or any Lender that
made a claim for compensation (a “Tax Lender”) with one or more Replacement
Lenders, and the Holdout Lender or Tax Lender, as applicable, shall have no
right to refuse to be replaced hereunder.  Such notice to replace the Holdout
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

 

(b)           Prior to the effective date of such replacement, the Holdout
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Holdout Lender or
Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including all interest, fees and other amounts that may be due in payable in
respect thereof).  If the Holdout Lender or Tax Lender, as applicable, shall
refuse or fail to execute and deliver any such Assignment and Acceptance prior
to the effective date of such replacement, Agent may, but shall not be required
to, execute and deliver such Assignment and Acceptance in the name or and on
behalf of the Holdout Lender or Tax Lender, as applicable, and irrespective of
whether Agent executes and delivers such Assignment and Acceptance, the Holdout
Lender or Tax Lender, as applicable, shall be deemed to have executed and
delivered such Assignment and Acceptance.  The replacement of any Holdout Lender
or Tax Lender, as applicable, shall be made in accordance with the terms of
Section 13.1.  Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, and the other rights and obligations of the
Holdout Lender or Tax Lender, as applicable, hereunder and under the other Loan
Documents, the Holdout Lender or Tax Lender, as applicable, shall remain
obligated to make the Holdout Lender’s or Tax Lender’s, as applicable, Pro Rata
Share of Term Advances.

 

14.3        No Waivers; Cumulative Remedies.  No failure by Agent or any Lender
to exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated.  No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by each Loan

 

62

--------------------------------------------------------------------------------


 

Party of any provision of this Agreement.  Agent’s and each Lender’s rights
under this Agreement and the other Loan Documents will be cumulative and not
exclusive of any other right or remedy that Agent or any Lender may have.

 

15.                               AGENT; THE LENDER GROUP.

 

15.1        Appointment and Authorization of Agent.  Each Lender hereby
designates and appoints Cortland Capital Market Services LLC as its agent under
this Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to designate, appoint, and authorize) Agent to execute
and deliver each of the other Loan Documents on its behalf and to take such
other action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.  Agent
agrees to act as agent for and on behalf of the Lenders (and the Bank Product
Providers) on the conditions contained in this Section 15.  Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties.  Each Lender hereby
further authorizes (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent to act as the secured party
under each of the Loan Documents that create a Lien on any item of Collateral. 
Except as expressly otherwise provided in this Agreement, Agent shall have and
may use its sole discretion with respect to exercising or refraining from
exercising any discretionary rights or taking or refraining from taking any
actions that Agent expressly is entitled to take or assert under or pursuant to
this Agreement and the other Loan Documents.  Without limiting the generality of
the foregoing, or of any other provision of the Loan Documents that provides
rights or powers to Agent, Lenders agree that Agent shall have the right to
exercise the following powers as long as this Agreement remains in effect: 
(a) maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Obligations, the Collateral, the
Collections of Parent and its Subsidiaries, and related matters, (b) execute or
file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to the Loan Documents, (c) make Term
Advances, for itself or on behalf of Lenders, as provided in the Loan Documents,
(d) exclusively receive, apply, and distribute the Collections of Parent and its
Subsidiaries as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of Parent and its
Subsidiaries, (f) perform, exercise, and enforce any and all other rights and
remedies of the Lender Group with respect to Parent or its Subsidiaries, the

 

63

--------------------------------------------------------------------------------


 

Obligations, the Collateral, the Collections of Parent and its Subsidiaries, or
otherwise related to any of same as provided in the Loan Documents, and
(g) incur and pay such Lender Group Expenses, at the expense of the Loan
Parties, as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.

 

15.2        Delegation of Duties; Appointment of Subagents.  (a) Agent may
execute any of its duties under this Agreement or any other Loan Document by or
through agents, employees or attorneys in fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties.  Agent shall not be
responsible for the negligence or misconduct of any agent or attorney in fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.  Agent shall not be responsible for the negligence or
misconduct of any agent or attorney in fact that it selects as long as such
selection was made without gross negligence or willful misconduct. Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates.  All of the rights, benefits,
and privileges (including the exculpatory and indemnification provisions) of
this Article 15 shall apply to any such sub-agent and to any of the Affiliates
of Agent and any such sub-agents, and shall apply to their respective activities
as if such sub-agent and Affiliates were named herein in connection with the
transactions contemplated hereby and by the Loan Documents.

 

15.3        Liability of Agent.  None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own bad faith, gross negligence or willful
misconduct), or (b) be responsible in any manner to any of the Lenders (or Bank
Product Providers) for any recital, statement, representation or warranty made
by Parent or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Parent or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder.  No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Parent or its Subsidiaries.

 

15.4        Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by

 

64

--------------------------------------------------------------------------------


 

reason of taking or continuing to take any such action.  Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders (and Bank Product
Providers).

 

15.5        Notice of Default or Event of Default.  Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or any Borrower referring
to this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.”  Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge.  If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default.  Each Lender shall be solely responsible for giving any
notices to its Participants, if any.  Subject to Section 15.4, Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

 

15.6        Credit Decision.  Each Lender (and Bank Product Provider)
acknowledges that none of the Agent-Related Persons has made any representation
or warranty to it, and that no act by Agent hereinafter taken, including any
review of the affairs of Parent and its Subsidiaries or Affiliates, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender (or Bank Product Provider).  Each Lender represents (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to represent) to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such due diligence, documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of any Borrower or any other Person party
to a Loan Document, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrowers.  Each Lender also represents (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any other Person
party to a Loan Document.  Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons.  Each
Lender

 

65

--------------------------------------------------------------------------------


 

acknowledges (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that Agent does not have any duty or
responsibility, either initially or on a continuing basis (except to the extent,
if any, that is expressly specified herein) to provide such Lender (or Bank
Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

 

15.7        Costs and Expenses; Indemnification.  Agent may incur and pay Lender
Group Expenses, at the expense of the Lender Group, to the extent Agent
reasonably deems necessary or appropriate for the performance and fulfillment of
its functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Borrowers are obligated to reimburse Agent or Lenders for such expenses pursuant
to this Agreement or otherwise.  Agent is authorized and directed to deduct and
retain sufficient amounts from the Collections of Parent and its Subsidiaries
received by Agent to reimburse Agent for such out-of-pocket costs and expenses
prior to the distribution of any amounts to Lenders (or Bank Product
Providers).  In the event Agent is not reimbursed for such costs and expenses by
Parent or its Subsidiaries, each Lender hereby agrees that it is and shall be
obligated to pay to Agent such Lender’s ratable thereof.  Whether or not the
transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrowers and without limiting the
obligation of Borrowers to do so) from and against any and all Indemnified
Liabilities; provided, that, no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person’s bad faith, gross negligence or willful misconduct nor
shall any Lender be liable for the obligations of any Defaulting Lender in
failing to make any Term Advance or other extension of credit hereunder. 
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender’s ratable share of any costs or out of pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Loan Document to
the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers.  The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

 

15.8        Agent in Individual Capacity.  Cortland Capital Market Services LLC
(“Cortland”) and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, provide Bank Products to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Parent and its Subsidiaries and
Affiliates and any other Person party to any Loan Document as though Cortland
were not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group.  The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge)

 

66

--------------------------------------------------------------------------------


 

that, pursuant to such activities, Cortland or its Affiliates may receive
information regarding Borrowers or their Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrowers or such other Person and that prohibit the disclosure of such
information to the Lenders (or Bank Product Providers), and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them.

 

15.9        Successor Agent.  Agent may resign as Agent upon 30 days prior
written notice to the Lenders (unless such notice is waived by the Required
Lenders) and Administrative Borrower (unless such notice is waived by Borrowers)
and without any notice to the Bank Product Providers.  If Agent resigns under
this Agreement, the Required Lenders shall be entitled, with (so long as no
Event of Default has occurred and is continuing) the consent of Administrative
Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers).  If at the time that Agent’s resignation is effective, it is acting
as the L/C Arranger, such resignation shall also operate to effectuate its
resignation as the L/C Arranger, and it shall automatically be relieved of any
further obligation to arrange for the issuance of Letters of Credit and to cause
the L/C Issuer to issue Letters of Credit.  If Agent is not the L/C Arranger,
the L/C Arranger shall have the same resignation rights as described and set
forth in this Section 15.9 and the terms of this Section shall also apply to L/C
Arranger for such purpose.  If no successor Agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with the Lenders and Administrative Borrower, a successor Agent.  If Agent has
materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders with (so
long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned).  In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated.  After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.  If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

 

15.10      Lender in Individual Capacity.  Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Parent and its Subsidiaries and Affiliates
and any other Person party to any Loan Documents as though such Lender were not
a Lender hereunder without notice to or consent of the other members of the
Lender Group (or the Bank Product Providers).  The other members of the Lender
Group acknowledge (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that,

 

67

--------------------------------------------------------------------------------


 

pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding Parent or their Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Parent or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

 

15.11      Collateral Matters.

 

(a)           The Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, at its option and in its discretion, to release, or subordinate, any Lien
on any of the Collateral (i) upon satisfaction of all of the Obligations, or
(ii) constituting property being sold or disposed of if Administrative Borrower
or any Loan Party certifies to Agent that the sale or disposition is made in
compliance with Section 6.4 (and Agent may rely conclusively on any such
certificate, without further inquiry), or (iii) constituting property in which
any Loan Party did not own an interest at the time the security interest,
mortgage or lien was granted or at any time thereafter, or (iv) having a value
in the aggregate in any twelve (12) month period of less than $2,500,000, and to
the extent Agent may release its Lien on any such Collateral pursuant to the
sale or other disposition thereof, such sale or other disposition shall be
deemed consented to by Lenders, or (v) if required or permitted under the terms
of any of the other Loan Documents, including any intercreditor agreement, or
(vi) constituting property leased to a Loan Party under a lease that has expired
or is terminated, or (vii) subject to Section 14.1, the Canadian Security
Agreement and the Security Agreement, if the release is approved, authorized or
ratified in writing by the Required Lenders.  Nothing contained herein shall be
construed to require the consent of any Bank Product Provider to any release or
subordination of any Collateral or termination of security interests in any
Collateral.  Upon request by Agent or any Borrower at any time, the Lenders will
(and if so requested, the Bank Product Providers will) confirm in writing
Agent’s authority to release or subordinate any such Liens on particular types
or items of Collateral pursuant to this Section 15.11; provided, that, (1) Agent
shall not be required to execute any document necessary to evidence such release
or subordination on terms that, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release or subordination shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those expressly being released or
subordinated) upon (or obligations of any Borrower in respect of) all interests
retained by any Loan Party, including, the proceeds of any sale, all of which
shall continue to constitute part of the Collateral.  The Lenders further hereby
irrevocably authorize (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent, at its option and in its
sole discretion, to subordinate any Lien granted to or held by Agent under any
Loan Document to the holder of any Permitted Lien on such property if such
Permitted Lien secures Permitted Purchase Money Indebtedness.

 

(b)           The Loan Parties and the Lenders hereby irrevocably authorize (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to (A) consent to, credit

 

68

--------------------------------------------------------------------------------


 

bid or purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral at any sale thereof conducted under the
provisions of the Bankruptcy Code or other bankruptcy laws, including under
Section 363 of the Bankruptcy Code, (B) credit bid or purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code or the PPSA, including pursuant to Sections 9-610 or
9-620 of the Code, or (C) credit bid or purchase (either directly or through one
or more acquisition vehicles) all or any portion of the Collateral at any other
sale or foreclosure conducted by Agent (whether by judicial action or otherwise)
in accordance with applicable law.  In connection with any such credit bid or
purchase, the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not unduly delay the
ability of Agent to credit bid or purchase at such sale or other disposition of
the Collateral and, if such claims cannot be estimated without unduly delaying
the ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the Lenders and the Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Equity Interests of the acquisition vehicle or vehicles that are used to
consummate such purchase).

 

(c)           Agent shall have no obligation whatsoever to any of the Lenders
(or the Bank Product Providers) to assure that the Collateral exists or is owned
by a Loan Party or is cared for, protected, or insured or has been encumbered,
or that Agent’s Liens have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender (or Bank Product Provider) as to any of the foregoing,
except as otherwise provided herein.

 

15.12      Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)           Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Parent or its Subsidiaries or
any deposit accounts of Parent or its Subsidiaries now or hereafter maintained
with such Lender.  Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

 

69

--------------------------------------------------------------------------------


 

(b)           If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

15.13      Agency for Perfection.  Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code or in accordance with the PPSA or the Securities Transfer Act of any
applicable jurisdictions in Canada can be perfected by possession or control. 
Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver possession or control of such Collateral to Agent or in accordance
with Agent’s instructions.

 

15.14      Payments by Agent to the Lenders.  All payments to be made by Agent
to the Lenders (or Bank Product Providers) shall be made by bank wire transfer
of immediately available funds pursuant to such wire transfer instructions as
each party may designate for itself by written notice to Agent.  Concurrently
with each such payment, Agent shall identify whether such payment (or any
portion thereof) represents principal, premium, fees, or interest of the
Obligations.

 

15.15      Concerning the Collateral and Related Loan Documents.  Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement, the
Intercreditor Agreement and the other Loan Documents.  Each member of the Lender
Group agrees (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to agree) that any action taken by Agent in accordance
with the terms of this Agreement or the other Loan Documents relating to the
Collateral and the exercise by Agent of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders (and such Bank Product Provider).

 

15.16      Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information.

 

(a)           By becoming a party to this Agreement, each Lender:

 

70

--------------------------------------------------------------------------------


 

(i)            is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field examination report
respecting Parent or its Subsidiaries (each, a “Report”) prepared by or at the
request of Required Lenders, and Agent shall so furnish each Lender with such
Reports,

 

(ii)           expressly agrees and acknowledges that Agent does not (i) make
any representation or warranty as to the accuracy of any Report, and (ii) shall
not be liable for any information contained in any Report,

 

(iii)          expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Parent and
its Subsidiaries and will rely significantly upon Parent’s and its Subsidiaries’
books and records, as well as on representations of each Borrower’s personnel,

 

(iv)          agrees to keep all Reports and other material, non-public
information regarding Parent and its Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and

 

(v)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

(b)           In addition to the foregoing: (i) any Lender may from time to time
request of Agent in writing that Agent provide to such Lender a copy of any
report or document provided by Parent or any Subsidiary of Parent to Agent that
has not been contemporaneously provided by Parent or its Subsidiaries to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Parent or its Subsidiaries, any Lender may, from time to time, reasonably
request Agent to exercise such right as specified in such Lender’s notice to
Agent, whereupon Agent promptly shall request of such Borrower the additional
reports or information reasonably specified by such Lender, and, upon receipt
thereof from Parent or its Subsidiaries, Agent promptly shall provide a copy of
same to such Lender, and (z) any time that Agent renders to any Borrower a
statement regarding the Loan Account, Agent shall send a copy of such statement
to each Lender.

 

71

--------------------------------------------------------------------------------


 

15.17      Agent May File Proofs of Claim.

 

(a)           In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, Agent (irrespective of
whether the principal of any Obligations shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether Agent shall
have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(i)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Obligations and all other
Obligations (other than obligations under Bank Products to which Agent is not a
party) that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders and Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Agent and their respective agents and counsel and
all other amounts due Lenders and Agent allowed in such judicial proceeding; and

 

(ii)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
Receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to Agent and, in the event that Agent shall consent to the making of
such payments directly to Lenders, to pay to Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Agent and its
agents and counsel, and any other amounts due Agent.

 

(b)           Nothing contained herein shall be deemed to authorize Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

15.18      Several Obligations; No Liability.  Nothing contained herein shall
confer upon any Lender any interest in, or subject any Lender to any liability
for, or in respect of, the business, assets, profits, losses, or liabilities of
any other Lender.  Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender.  Except as provided in
Section 15.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group.  No Lender shall be responsible to
any Borrower or any other Person for any failure by any other Lender (or Bank
Product Provider) to fulfill its obligations to make credit available hereunder,
nor to advance for such Lender (or Bank Product Provider) or on its behalf, nor
to take any other action on behalf of such Lender (or Bank Product Provider)
hereunder or in connection with the financing contemplated herein.

 

15.19      Appointment for the Province of Québec.  Without prejudice to
Section 15.1 above, each member of the Lender Group hereby appoints Agent as the
person holding the power of attorney (fondé pouvoir) of the Lender Group as
contemplated under Article 2692 of the Civil Code of Québec, to enter into, to
take and to hold on their behalf, and for their benefit, any deed of hypothec
(“Deed of Hypothec”) to be executed by any of the Borrowers or Guarantors
granting a hypothec pursuant to the laws of the Province of Québec (Canada) and
to exercise

 

72

--------------------------------------------------------------------------------


 

such powers and duties which are conferred thereupon under such deed.  All of
the Lender Group hereby additionally appoints Agent as agent, mandatary,
custodian and depositary for and on behalf of the Lender Group (a) to hold and
to be the sole registered holder of any bond (“Bond”) issued under the Deed of
Hypothec, the whole notwithstanding any other applicable law, and (b) to enter
into, to take and to hold on their behalf, and for their benefit, a bond pledge
agreement (“Pledge”) to be executed by such Borrower or Guarantor pursuant to
the laws of the Province of Québec and creating a pledge of the Bond as security
for the payment and performance of, inter alia, the Obligations.  In this
respect, (i) Agent as agent, mandatary, custodian and depositary for and on
behalf of the Lender Group, shall keep a record indicating the names and
addresses of, and the pro rata portion of the obligations and indebtedness
secured by the Pledge, owing to each of the members of the Lender Group for and
on behalf of whom the Bond is so held from time to time, and (ii) each of the
members of the Lender Group will be entitled to the benefits of any property or
assets charged under the Deed of Hypothec and the Pledge and will participate in
the proceeds of realization of any such property or assets. Agent, in such
aforesaid capacities shall (A) have the sole and exclusive right and authority
to exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to Agent with respect to the property or
assets charged under the Deed of Hypothec and Pledge, any other applicable law
or otherwise, and (B) benefit from and be subject to all provisions hereof with
respect to the Agent mutatis mutandis, including, without limitation, all such
provisions with respect to the liability or responsibility to and
indemnification by the Lender Group, the Borrowers or the Guarantors.  The
execution prior to the date hereof by Agent of any Deed of Hypothec, Pledge or
other security documents made pursuant to the laws of the Province of Québec
(Canada) is hereby ratified and confirmed.  The constitution of Agent as the
Person holding the power of attorney (fondé de pouvoir), and of Agent, as agent,
mandatary, custodian and depositary with respect to any bond that may be issued
and pledged from time to time to Agent for the benefit of the Lender Group,
shall be deemed to have been ratified and confirmed by each Person accepting an
assignment of, a participation in or an arrangement in respect of, all or any
portion of any of the Lender Group’s rights and obligations under this Agreement
by the execution of an assignment, including an Assignment and Acceptance
Agreement or other agreement pursuant to which it becomes such assignee or
participant, and by each successor Agent by the execution of an assignment
agreement or other agreement, or by the compliance with other formalities, as
the case may be, pursuant to which it becomes a successor Agent hereunder.

 

15.20      Dutch Parallel Debt.

 

In this Section:

 

Corresponding Debt means any amount which each of Dutch Holdings, Colt Defense
Technical Services LLC and each Borrower owes to the Lenders and the Agent (or
any of them) under or in connection with each or any of the Loan Documents due
and payable but unpaid.

 

Parallel Debt means any amount which each of Dutch Holdings, Colt Defense
Technical Services LLC and each Borrower owes to the Agent under this
Section 15.20.

 

73

--------------------------------------------------------------------------------


 

(a)           Each of Dutch Holdings, Colt Defense Technical Services LLC and
each Borrower irrevocably and unconditionally undertakes to pay to the Agent
amounts equal to, and in the currency or currencies of, its Corresponding Debt.

 

(b)           The Parallel Debt of each of Dutch Holdings, Colt Defense
Technical Services LLC and each Borrower:

 

(i)            shall become due and payable at the same time as its
Corresponding Debt;

 

(ii)           is independent and separate from, and without prejudice to, its
Corresponding Debt.

 

(c)           For purposes of this Clause, the Agent:

 

(i)            is the independent and separate creditor of each Parallel Debt;

 

(ii)           acts in its own name and not as agent, representative or trustee
of the Finance Parties and its claims in respect of each Parallel Debt shall not
be held on trust; and

 

(iii)          shall have the independent and separate right to demand payment
of each Parallel Debt in its own name (including, without limitation, through
any suit, execution, enforcement of security, recovery of guarantees and
applications for and voting in any kind of insolvency proceeding).

 

(d)           The Parallel Debt of each of Dutch Holdings, Colt Defense
Technical Services LLC and each Borrower shall be (a) decreased to the extent
that its Corresponding Debt has been irrevocably and unconditionally paid or
discharged, and (b) increased to the extent to that its Corresponding Debt has
increased, and the Corresponding Debt of each of Dutch Holdings, Colt Defense
Technical Services LLC and each Borrower shall be (x) decreased to the extent
that its Parallel Debt has been irrevocably and unconditionally paid or
discharged, and (y) increased to the extent that its Parallel Debt has
increased, in each case provided that the Parallel Debt of each of Dutch
Holdings, Colt Defense Technical Services LLC and each Borrower shall never
exceed its Corresponding Debt.

 

(e)           All amounts received or recovered by the Agent in connection with
this Section 15.20, to the extent permitted by applicable law, shall be applied
in accordance with Section 5 (Application of proceeds).

 

(f)            This Section 15.20 applies for the purpose of determining the
secured obligations in the Security Documents governed by Dutch law.

 

16.          WITHHOLDING TAXES.

 

16.1        No Setoff; Payments.  All payments made by any Loan Party under any
Loan Document will be made without setoff, counterclaim or other defense.  In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes unless deduction or
withholding of any Taxes is required under applicable law.

 

74

--------------------------------------------------------------------------------


 

If any deduction or withholding of any Indemnified Tax is required by law, the
applicable Loan Party shall pay such additional amounts as may be necessary so
that, after such required deduction or withholding of Indemnified Tax (including
any Indemnified Tax on the additional amounts payable under this Section 16.1),
the amount payable to the affected Agent or Lender (as applicable) is equal to
same amount that would have been so payable had no such deduction or withholding
of Indemnified Tax been required; provided, however, that Loan Parties shall not
be required to pay any additional amounts under this Section 16.1 to the extent
that the obligation to pay such additional amounts results from Agent’s or such
Lender’s own bad faith, willful misconduct or gross negligence (as finally
determined by a court of competent jurisdiction).  Loan Parties will furnish to
Agent as promptly as possible after the date the payment by Loan Parties of any
Tax in respect of any payment made by any Loan Party under any Loan Document is
due pursuant to applicable law, certified copies of tax receipts evidencing such
payment by Loan Parties or other evidence reasonably satisfactory to Agent. 
Loan Parties agree to pay any present or future stamp, value added or
documentary taxes or any other similar excise or property taxes, charges, or
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.

 

16.2        Exemptions.

 

(a)           If a Lender or Participant is entitled to claim an exemption or
reduction from United States withholding tax, such Lender or Participant agrees
with and in favor of Agent, to deliver to Administrative Borrower and Agent (or,
in the case of a Participant, to the Lender granting the participation only) one
of the following before receiving its first payment under the Loan Documents:

 

(i)            if such Lender or Participant is entitled to claim an exemption
from United States withholding tax pursuant to the portfolio interest exception,
(A) a statement of the Lender or Participant, signed under penalty of perjury,
that it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC,
(II) a 10% shareholder of any Borrower (within the meaning of
Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation
related to any Borrower within the meaning of Section 864(d)(4) of the IRC, and
(B) a properly completed and executed IRS Form W-8BEN, Form W-8BEN-E or
Form W-8IMY (with proper attachments);

 

(ii)           if such Lender or Participant is entitled to claim an exemption
from, or a reduction of, withholding tax under a United States tax treaty, a
properly completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E;

 

(iii)          if such Lender or Participant is entitled to claim that interest
paid under this Agreement is exempt from United States withholding tax because
it is effectively connected with a United States trade or business of such
Lender, a properly completed and executed copy of IRS Form W-8ECI;

 

(iv)          if such Lender or Participant is entitled to claim that interest
paid under this Agreement is exempt from United States withholding tax because
such Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments); or

 

75

--------------------------------------------------------------------------------


 

(v)           a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

 

(b)           Each Lender or Participant shall provide new forms (or successor
forms) upon the expiration, invalidity or obsolescence of any previously
delivered forms and shall promptly notify Administrative Borrower and Agent (or,
in the case of a Participant, to the Lender granting the participation only) in
writing of any change in circumstances which would modify or render invalid any
claimed exemption or reduction.

 

(c)           If a Lender or Participant claims an exemption from, or reduction
of, withholding or backup withholding tax in a jurisdiction other than the
United States, such Lender or such Participant agrees with and in favor of Agent
and the Administrative Borrower to deliver to Administrative Borrower and Agent
in writing (or, in the case of a Participant, to the Lender granting the
participation only), before receiving its first payment under the Loan Documents
(and/or thereafter from time to time if reasonably requested by the Agent or
Administrative Borrower), any such form or other information as may be required
under the laws of such jurisdiction (including any administrative policy or
practice of such jurisdiction) as a condition to exemption from, or reduction
of, withholding or backup withholding tax, but only if such Lender or such
Participant is legally able to deliver such forms and if in such Lender’s or
Participant’s judgment the completion, execution or submission of such forms
would not subject such Lender or Participant to any material unreimbursed cost
or expense and would not materially prejudice the legal or commercial position
of such Lender.  Each Lender and each Participant shall provide new forms (or
successor forms) or information upon the expiration, invalidity or obsolescence
of any previously delivered forms or information and to promptly notify
Administrative Borrower and Agent (or, in the case of a Participant, to the
Lender granting the participation only) in writing of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(d)           If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Administrative Borrower and Agent (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant.  To the extent of such percentage
amount, Agent will treat such Lender’s or such Participant’s documentation or
information provided pursuant to Section 16.2(a), 16.2(b) or 16.2(c) as no
longer valid.  With respect to such percentage amount, such Participant or
Assignee shall provide new documentation or information, pursuant to
Section 16.2(a), 16.2(b) or 16.2(c), if applicable.  Each Loan Party agrees that
each Participant shall be entitled to the benefits of this Section 16 (subject
to the limitations set forth in Section 13.1(e) and Section 14.2 as if the
Participant were a Lender) with respect to its participation in any portion of
the Obligations so long as such Participant complies with the obligations set
forth in this Section 16 with respect thereto.

 

76

--------------------------------------------------------------------------------


 

16.3        Reductions.

 

(a)           If a Lender or a Participant is entitled to a reduction in the
applicable withholding tax, Agent (or, in the case of a Participant, to the
Lender granting the participation) may deduct or withhold from any interest
payment to such Lender or such Participant an amount equivalent to the
applicable withholding tax after taking into account such reduction.  If the
forms or other documentation or information required by Section 16.2(a),
16.2(b) or 16.2(c) are not delivered by a Lender or Participant to the
applicable Loan Party or Agent (or, in the case of a Participant, to the Lender
granting the participation), then the applicable Loan Party or Agent (or, in the
case of a Participant, the Lender granting the participation), as applicable,
shall deduct or withhold amounts required to be withheld by applicable laws from
any payment to such Lender or such Participant not providing such forms or other
documentation or information at the applicable statutory rate.

 

(b)           If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender granting the participation) did not properly deduct
or withhold tax from amounts paid to or for the account of any Lender or any
Participant due to a failure on the part of the Lender or any Participant
(because the appropriate form or information was not delivered, was not properly
executed, or because such Lender failed to notify Agent (or such Participant
failed to notify the Lender granting the participation) of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent harmless (or, in the case of a Participant, such Participant shall
indemnify and hold the Lender granting the participation harmless) for all
amounts paid, directly or indirectly, by Agent (or, in the case of a
Participant, to the Lender granting the participation), as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to Agent (or, in the case of a Participant,
to the Lender granting the participation only) under this Section 16, together
with all costs and expenses (including attorneys fees and expenses).  The
obligation of the Lenders and the Participants under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.

 

16.4        Refunds.  If Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes as to which it has been indemnified
by Borrowers or with respect to which Borrowers have paid additional amounts
pursuant to this Section 16, so long as no Default or Event of Default has
occurred and is continuing, it shall pay over such refund to Borrowers (but only
to the extent of payments made, or additional amounts paid, by Borrowers under
this Section 16 with respect to Taxes giving rise to such a refund), net of all
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such a
refund); provided, that Borrowers, upon the request of Agent or such Lender,
agree to repay the amount paid over to Borrowers (plus any penalties, interest
or other charges, imposed by the relevant Governmental Authority, other than
such penalties, interest or other charges imposed as a result of the bad faith,
willful misconduct or gross negligence of Agent or such Lender hereunder) to
Agent or such Lender in the event Agent or such Lender is required to repay such
refund to such Governmental Authority.  Notwithstanding anything in this
Agreement to the contrary, this Section 16.4 shall not be construed to require
Agent or any Lender to make available its tax returns (or any other confidential
information which it in good faith deems confidential) to any Borrower or any
other Person.

 

77

--------------------------------------------------------------------------------


 

17.          GENERAL PROVISIONS.

 

17.1        Effectiveness.  This Agreement shall be binding and deemed effective
when executed by each Loan Party, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

 

17.2        Section Headings.  Headings and numbers have been set forth herein
for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

17.3        Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or any Loan Party,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

17.4        Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

17.5        Bank Product Providers.  Each Bank Product Provider shall be deemed
a third party beneficiary hereof and of the provisions of the other Loan
Documents for purposes of any reference in a Loan Document to the parties for
whom Agent is acting.  Agent hereby agrees to act as agent for such Bank Product
Providers and, as a result of entering into a Bank Product Agreement, the
applicable Bank Product Provider shall be automatically deemed to have appointed
Agent as its agent and to have accepted the benefits of the Loan Documents;
provided, that, the rights and benefits of each Bank Product Provider under the
Loan Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to Agent and the right to share in proceeds of the Collateral as more
fully set forth herein. In connection with any such distribution of payments or
proceeds of Collateral, Agent shall be entitled to assume no amounts are due or
owing to any Bank Product Provider unless such Bank Product Provider has
provided a written certification (setting forth a reasonably detailed
calculation) to Agent as to the amounts that are due and owing to it and such
written certification is received by Agent a reasonable period of time prior to
the making of such distribution.  Agent shall have no obligation to calculate
the amount due and payable with respect to any Bank Products, but may rely upon
the written certification of the amount due and payable from the relevant Bank
Product Provider.  In the absence of an updated certification, Agent shall be
entitled to assume that the amount due and payable to the applicable Bank
Product Provider is the amount last certified to Agent by such Bank Product
Provider as being due and payable (less any distributions made to such Bank
Product Provider on account thereof).  Any Borrower may obtain Bank Products
from any Bank Product Provider, although no Borrower is required to do so.  Each
Borrower acknowledges and agrees that no Bank Product Provider has committed to
provide any Bank Products and that the providing of Bank Products by any Bank
Product Provider is in the sole and absolute discretion of such Bank Product
Provider.  Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no provider or holder of any Bank Product shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of such

 

78

--------------------------------------------------------------------------------


 

agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.

 

17.6        Debtor-Creditor Relationship.  The relationship between the Lenders
and Agent, on the one hand, and the Loan Parties, on the other hand, is solely
that of creditor and debtor.  No member of the Lender Group has (or shall be
deemed to have) any fiduciary relationship or duty to any Loan Party arising out
of or in connection with the Loan Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between the
members of the Lender Group, on the one hand, and the Loan Parties, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.

 

17.7        Counterparts; Electronic Execution.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.

 

17.8        Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by any Borrower or any Guarantor or the transfer to
the Lender Group of any property should for any reason subsequently be asserted,
or declared, to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code (or under any
bankruptcy or insolvency laws of Canada, including the BIA, the CCAA and the
Winding-Up and Restructuring Act (Canada) or the Netherlands) relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a “Voidable Transfer”), and if the
Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the advice of counsel, then, as to
any such Voidable Transfer, or the amount thereof that the Lender Group is
required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrowers or Guarantors automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

 

17.9        Confidentiality.

 

(a)           Agent and Lenders each individually (and not jointly or jointly
and severally) agree that non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans (“Confidential Information”) shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except:  (i) to attorneys

 

79

--------------------------------------------------------------------------------


 

for and other advisors, accountants, auditors, and consultants to any member of
the Lender Group and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), “Lender Group Representatives”) on
a “need to know” basis in connection with this Agreement and the transactions
contemplated hereby and on a confidential basis, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers); provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided that (x) prior to any disclosure under clause (iii) or
(iv), the disclosing party agrees to provide Administrative Borrower with prior
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior notice to Borrowers
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (y) any disclosure under clause
(iii) or (iv) shall be limited to the portion of the Confidential Information as
may be required by such regulatory authority, statute, decision, or judicial or
administrative order, rule, or regulation, (v) as may be agreed to in advance in
writing by Borrowers, (vi) as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process; provided, that,
(x) prior to any disclosure under this clause (vi) the disclosing party agrees
to provide Borrowers with prior written notice thereof, to the extent that it is
practicable to do so and to the extent that the disclosing party is permitted to
provide such prior written notice to Borrowers pursuant to the terms of the
subpoena or other legal process and (y) any disclosure under this clause
(vi) shall be limited to the portion of the Confidential Information as may be
required by such Governmental Authority pursuant to such subpoena or other legal
process, (vii) as to any such information that is or becomes generally available
to the public (other than as a result of prohibited disclosure by Agent or the
Lenders or the Lender Group Representatives), (viii) in connection with any
assignment, participation or pledge of any Lender’s interest under this
Agreement; provided that prior to receipt of Confidential Information any such
assignee, participant, or pledgee shall have agreed in writing to receive such
Confidential Information hereunder subject to the terms of this Section, (ix) in
connection with any litigation or other adversary proceeding involving parties
hereto which such litigation or adversary proceeding involves claims related to
the rights or duties of such parties under this Agreement or the other Loan
Documents; provided, that, prior to any disclosure to any Person (other than any
Loan Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than any Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrowers with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.

 

(b)           Anything in this Agreement to the contrary notwithstanding, Agent
(upon the direction of the Required Lenders) may disclose information concerning
the terms and conditions of this Agreement and the other Loan Documents to loan
syndication and pricing reporting services or for its marketing materials, with
such information to consist of deal terms and other information customarily
found in such publications or marketing materials and may otherwise use the
name, logos, and other insignia of Borrowers and Loan Parties in any “tombstone”
or other advertisements, on its website or in other marketing materials of the
Agent.

 

80

--------------------------------------------------------------------------------


 

17.10      Lender Group Expenses.  Borrowers agree to pay any and all Lender
Group Expenses promptly upon demand therefor by Agent.  Borrowers agree that
their respective obligations contained in this Section 17.10 shall survive
payment or satisfaction in full of all other Obligations and the termination of
this Agreement.

 

17.11      Survival.  All representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any loans and the arrangement or issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that Agent, the L/C Arranger, the L/C Issuer or any
Lender may have had notice or knowledge of any Default or Event of Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding.

 

17.12      Patriot Act.  Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act.  In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual  background checks for the Loan Parties’ senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of such Borrower.

 

17.13      Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.  The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

17.14      Administrative Borrower as Agent for Borrowers.  Each Borrower hereby
irrevocably appoints and constitutes Parent (“Administrative Borrower”) as its
agent and attorney-in-fact to request and receive Loans pursuant to this
Agreement and the other Loan Documents from Agent, L/C Arranger, L/C Issuer or
any Lender in the name or on behalf of such Borrower.  Agent, L/C Arranger, L/C
Issuer and Lenders may disburse the Loans to such bank account of Administrative
Borrower or a Borrower or otherwise make such Loans to a Borrower as
Administrative Borrower may designate or direct, without notice to any other
Borrower or Guarantor.  Notwithstanding anything to the contrary contained
herein, Agent may

 

81

--------------------------------------------------------------------------------


 

at any time and from time to time require that Loans to or for the account of
any Borrower be disbursed directly to an operating account of such Borrower.

 

(a)           Administrative Borrower hereby accepts the appointment by
Borrowers to act as the agent and attorney-in-fact of Borrowers pursuant to this
Section 17.14.  Administrative Borrower shall ensure that the disbursement of
any Loans to each Borrower requested by or paid to or for the account of Parent,
or the issuance of any Letter of Credit for a Borrower hereunder, shall be paid
to or for the account of such Borrower.

 

(b)           Each Borrower and Guarantor hereby irrevocably appoints and
constitutes Administrative Borrower as its agent to receive statements on
account and all other notices from Agent, and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Loan Documents.

 

(c)           Any notice, election, representation, warranty, agreement or
undertaking by or on behalf of any other Borrower or any Guarantor by
Administrative Borrower shall be deemed for all purposes to have been made by
such Borrower or Guarantor, as the case may be, and shall be binding upon and
enforceable against such Borrower or Guarantor to the same extent as if made
directly by such Borrower or Guarantor.

 

(d)           No resignation or termination of the appointment of Administrative
Borrower as agent as aforesaid shall be effective, except after ten (10)
Business Days’ prior written notice to Agent. If the Administrative Borrower
resigns under this Agreement, Borrowers shall be entitled to appoint a successor
Administrative Borrower (which shall be a Borrower).  Upon the acceptance of its
appointment as successor Administrative Borrower hereunder, such successor
Administrative Borrower shall succeed to all the rights, powers and duties of
the retiring Administrative Borrower and the term “Administrative Borrower”
shall mean such successor Administrative Borrower and the retiring or terminated
Administrative Borrower’s appointment, powers and duties as Administrative
Borrower shall be terminated.

 

17.15      Currency Indemnity.  If, for the purposes of obtaining judgment in
any court in any jurisdiction with respect to this Agreement or any of the other
Loan Documents, it becomes necessary to convert into the currency of such
jurisdiction (the “Judgment Currency”) any amount due under this Agreement or
under any of the other Loan Documents in any currency other than the Judgment
Currency (the “Currency Due”), then conversion shall be made at the exchange
rate at which Agent is able, on the relevant date, to purchase the Currency Due
with the Judgment Currency prevailing on the Business Day before the day on
which judgment is given.  In the event that there is a change in the rate of
exchange rate prevailing between the Business Day before the day on which the
judgment is given and the date of receipt by Agent of the amount due, Borrowers
will, on the date of receipt by Agent, pay such additional amounts, if any, as
may be necessary to ensure that the amount received by Agent on such date is the
amount in the Judgment Currency which when converted at the rate of exchange
prevailing on the date of receipt by Agent is the amount then due under this
Agreement or such other of the Loan Documents in the Currency Due.  If the
amount of the Currency Due which Agent is able to purchase is less than the
amount of the Currency Due originally due to it, Borrowers and Guarantors shall
indemnify and save Agent harmless from and against loss or damage arising as a
result of such deficiency.  If the amount of the Judgment Currency which Agent
is able to

 

82

--------------------------------------------------------------------------------


 

purchase is greater than the amount of the Judgment Currency original due it,
Agent agrees, so long as no Event of Default has occurred and is continuing, to
return the amount of any excess to Borrowers (or to any other Person who may be
entitled thereto under applicable law).  The indemnity contained herein shall
constitute an obligation separate and independent from the other obligations
contained in this Agreement and the other Loan Documents, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by any Agent from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due under this Agreement or any of the other Loan Documents
or under any judgment or order.

 

17.16      Anti-Money Laundering Legislation.

 

(a)           Each Loan Party acknowledges that, pursuant to the Proceeds of
Crime Money Laundering) and Terrorist Financing Act (Canada) and other
applicable anti-money laundering, anti-terrorist financing, government sanction
and “know your client” laws, under the laws of Canada (collectively, including
any guidelines or orders thereunder, “AML Legislation”), Agent and Lenders may
be required to obtain, verify and record information regarding each Loan Party,
its respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of such Loan Party, and the
transactions contemplated hereby.  Administrative Borrower shall promptly
provide all such information, including supporting documentation and other
evidence, as may be reasonably requested by any Lender or Agent, or any
prospective assign or participant of a Lender or Agent, necessary in order to
comply with any applicable AML Legislation, whether now or hereafter in
existence.

 

(b)           If Agent has ascertained the identity of any Loan Party or any
authorized signatories of any Loan Party for the purposes of applicable AML
Legislation, then the Agent:

 

(i)            shall be deemed to have done so as an agent for each Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and the Agent within the meaning of applicable AML Legislation; and

 

(ii)           shall provide to each Lender copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.

 

(c)           Notwithstanding the provisions of this Section and except as may
otherwise be agreed in writing, each Lender agrees that Agent has no obligation
to ascertain the identity of the Loan Parties or any authorized signatories of
the Loan Parties on behalf of any Lender, or to confirm the completeness or
accuracy of any information it obtains from the Loan Parties or any such
authorized signatory in doing so.

 

17.17      Quebec Interpretation.  For all purposes pursuant to which the
interpretation or construction of this Agreement may be subject to the laws of
the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Quebec, (a) “personal property” shall include “movable property”,
(b) “real property” shall include “immovable property”, (c) “tangible property”
shall include “corporeal property”, (d) “intangible property” shall include
“incorporeal property”, (e) “security interest”, “mortgage” and “lien” shall
include a “hypothec”, “prior claim” and a “resolutory clause”, (f) all
references to filing, registering or recording under

 

83

--------------------------------------------------------------------------------


 

the Code or PPSA shall include publication under the Civil Code of Quebec, (g)
all references to “perfection” of or “perfected” liens or security interest
shall include a reference to an “opposable” or “set up” lien or security
interest as against third parties, (h) any “right of offset”, “right of setoff”
or similar expression shall include a “right of compensation”, (i) “goods” shall
include corporeal movable property” other than chattel paper, documents of
title, instruments, money and securities, (j) an “agent” shall include a
“mandatary”, (k) “construction liens” shall include “legal hypothecs”, (l)
“joint and several” shall include solidary, (m) “gross negligence or willful
misconduct” shall be deemed to be “intentional or gross fault”, (n) “beneficial
ownership” shall include “ownership on behalf of another as mandatary”, (o)
“easement” shall include “servitude”, (p) “priority” shall include “prior
claim”, (q) “survey” shall include “certificate of location and plan”, and (r)
“fee simple title” shall include “absolute ownership”.

 

[Signature pages to follow.]

 

84

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

 

COLT DEFENSE LLC

 

 

 

By:

/s/ Dennis Veilleux

 

 

Name:

Dennis Veilleux

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

COLT FINANCE CORP.

 

 

 

 

By::

/s/ Dennis Veilleux 

 

 

Name:

Dennis Veilleux

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

NEW COLT HOLDING CORP.

 

 

 

By::

/s/ Dennis Veilleux

 

 

Name:

Dennis Veilleux

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

COLT’S MANUFACTURING COMPANY LLC

 

 

 

By::

/s/ Dennis Veilleux 

 

 

Name:

Dennis Veilleux

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

COLT DEFENSE TECHNICAL SERVICES LLC

 

 

 

By::

/s/ Dennis Veilleux 

 

 

Name:

Dennis Veilleux

 

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

COLT CANADA CORPORATION

 

 

 

By::

/s/ Dennis Veilleux

 

 

Name:

Dennis Veilleux

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

COLT INTERNATIONAL COÖPERATIEF U.A.

 

 

 

By::

/s/ Dennis Veilleux

 

 

Name:

Dennis Veilleux

 

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

CORTLAND CAPITAL MARKET SERVICES LLC, as Agent

 

 

 

 

 

By:

/s/ Jessica J. Mead

 

 

Name:

Jessica J. Mead

 

 

Title:

General Counsel

 

--------------------------------------------------------------------------------


 

 

MARBLEGATE SPECIAL OPPORTUNITIES MASTER FUND, L.P., as  a Lender

 

 

 

By: Marblegate Asset Management, LLC, its investment manager

 

 

 

 

 

/s/ Andrew Milgram

 

Name:

Andrew Milgram

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

P MARBLEGATE LTD., as a Lender

 

 

 

By: Marblegate Asset Management, LLC, its investment advisor

 

 

 

 

 

/s/ Paul Arrouet

 

Name:

Paul Arrouet

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

Schedule 1.1

 

As used in the Agreement, the following terms shall have the following
definitions:

 

“ABL Priority Collateral” shall have the meaning set forth in the Intercreditor
Agreement.

 

“Account” means an account (as that term is defined in the Code).

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by Parent or its Subsidiaries in a Permitted Acquisition;
provided, however, that such Indebtedness (a) was in existence prior to the date
of such Permitted Acquisition, and (b) was not incurred in connection with, or
in contemplation of, such Permitted Acquisition.

 

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, amalgamation or otherwise) by a
Person or its Subsidiaries of at least a majority of the Equity Interests of any
other Person having ordinary voting power for the election of directors or other
members of the governing body of such other Person.

 

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of July 12, 2013, by and among Parent, Acquisition Sub, New Colt, Donald E.
Zilkha and Edward L. Koch III as stockholder representatives with respect to the
Merger.

 

“Acquisition Sub” means New Colt Acquisition Corp., a Delaware corporation,
which merged on July 12, 2013 with and into New Colt with New Colt as the
surviving entity.

 

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

 

“Administrative Borrower” has the meaning specified therefor in Section 17.14 of
the Agreement.

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests of such Person,
by contract, or otherwise; provided, however, that, for purposes of Section 6.12
of the Agreement: (a) any Person which owns directly or indirectly 10% or more
of the Equity Interests of such Person having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each current and former (within the five-year period prior to the

 

--------------------------------------------------------------------------------


 

Term Loan Closing Date) officer and/or director (or comparable manager) of a
Loan Party or Sponsor shall be deemed to be an Affiliate of such a Loan Party,
(c) each partnership in which a Person is a general partner shall be deemed an
Affiliate of such Person and (d) any Person that is a current or former (within
the five-year period prior to the Term Loan Closing Date) partner, member or
principal (or any employee acting in any such capacity) of any Loan Party or a
consultant (other than any consultants, financial advisors and/or other third
party service providers of nationally recognized standing) of Sponsor shall be
deemed to be an Affiliate of a Loan Party.

 

“Agent” has the meaning specified therefor in the preamble to the Agreement.

 

 “Agent Fee Letter” means the fee letter, dated as of the Closing Date, among
Borrowers and Agent, in form and substance reasonably satisfactory to Agent.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent designated in writing by
Agent from time to time.

 

“Agent’s Liens” means the Liens granted by Parent or its Subsidiaries to Agent
under the Loan Documents.

 

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached,
as may be amended, restated, supplemented or otherwise modified from time to
time.

 

“AML Legislation” has the meaning specified in Section 17.15 of the Agreement.

 

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by the Required Lenders to require that payments and proceeds
of Collateral be applied pursuant to Section 2.4(b)(ii) of the Agreement.

 

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from
Administrative Borrower to Agent.

 

“Bank Product” means any one or more of the following financial products or
accommodations extended to Parent or its Subsidiaries by a Bank Product
Provider:  (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or (g)
transactions under Hedge Agreements.

 

--------------------------------------------------------------------------------


 

“Bank Product Agreements” means those agreements entered into from time to time
by Parent or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

 

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

 

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Parent or its Subsidiaries;
provided, however, in order for any item described in clauses (a) (b), or
(c) above, as applicable, to constitute “Bank Product Obligations”, (i) if the
applicable Bank Product Provider is (Cortland, any Lender party hereto on the
Closing Date or their respective Affiliates, then, if requested by Agent, Agent
shall have received a Bank Product Provider Agreement within 10 days after the
date of such request, or (ii) if the applicable Bank Product Provider is any
other Person, the applicable Bank Product must have been provided on or after
the Closing Date and Agent shall have received a Bank Product Provider Agreement
within 10 days after the date of the provision of the applicable Bank Product to
Parent or its Subsidiaries.

 

“Bank Product Provider” means any party to a Bank Product Agreement that is a
Lender or Affiliate of a Lender at the time such Bank Product Agreement is
entered into; provided, that, (i) no such Person (other than (other than
Cortland, any Lender party hereto on the Closing Date or their respective
Affiliates) shall constitute a Bank Product Provider with respect to a Bank
Product unless and until Agent shall have received a Bank Product Provider
Agreement from such Person and with respect to the applicable Bank Product
within 10 days after the provision of such Bank Product to Parent or its
Subsidiaries and (ii) if, at any time, a Lender ceases to be a Lender under the
Agreement, then, from and after the date on which it ceases to be a Lender
thereunder, neither it nor any of its Affiliates shall constitute Bank Product
Providers and the obligations with respect to Bank Products provided by such
former Lender or any of its Affiliates shall no longer constitute Bank Product
Obligations.

 

“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2, in form and substance satisfactory to Agent,
duly executed by the applicable Bank Product Provider, Administrative Borrower,
and Agent.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

--------------------------------------------------------------------------------


 

“Bargaining Unit Defined Benefit Plan Calculation Error” has the meaning
specified therefor in Schedule 4.11 to the Agreement.

 

“Bargaining Unit Defined Benefit Plan Calculation Error Event” means any event
or series of events related to or arising from the Bargaining Unit Defined
Benefit Plan Calculation Error which individually or in the aggregate for all
such events results or may reasonably be expected to result in liabilities of
any Pension Plan or of Parent, its Subsidiaries or ERISA Affiliates of more than
$5,000,000 as determined prior to taking into account any assets or other
liabilities of such Pension Plan.

 

“BIA” means the Bankruptcy and Insolvency Act (Canada), R.S.C. 1985, c. B-3, as
the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all official rules, regulations and
interpretations thereunder or related thereto.

 

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

“Borrowers” means, collectively, US Borrowers and Canadian Borrowers.

 

“Borrowing” means a borrowing consisting of Term Advances made on the same day
by the Lenders (or Agent on behalf thereof).

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, or the
Province of Ontario.

 

“Canadian Borrowers” means (a) Colt Canada Corporation, a Nova Scotia
corporation and (b) any other person that after the Closing Date becomes a
Canadian borrower under the Agreement, and “Canadian Borrower” means any one of
them.

 

“Canadian Collateral” means Collateral consisting of assets or interests in
assets of Canadian Loan Parties, and the proceeds thereof.

 

“Canadian Insolvency Law” shall mean any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable federal or
provincial corporate law seeking an arrangement or compromise of some or all of
the debts of a Person or a stay of proceedings to enforce some or all claims of
creditors against a Person.

 

“Canadian Loan Parties” means, individually and collectively, Colt Canada and
any other Loan Party organized under the laws of Canada or any province or
territory thereof.

 

“Canadian Mortgage” means any Mortgage taken in respect of real property located
in Canada.

 

--------------------------------------------------------------------------------


 

“Canadian Pension Plan” means any plan, program or arrangement that is a pension
plan for the purposes of any applicable pension benefits legislation or any tax
laws of Canada or a Province thereof, whether or not registered under any such
laws, which is maintained or contributed to by, or to which there is or may be
an obligation to contribute by, any Borrower or any Guarantor in respect of any
Person’s employment in Canada with such Borrower or such Guarantor.

 

“Canadian Security Agreement” means the security agreement, dated as of the date
hereof, in form and substance reasonably satisfactory to Required Lenders,
executed and delivered by Canadian Loan Parties to Agent.

 

“Canadian Security Documents” means the Canadian Security Agreement, the
Canadian Guarantee, each Canadian Mortgage and any other Loan Document that
grants, or purports to grant, a Lien on any Canadian Collateral.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the full amount maintained with any such other
bank is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with

 

--------------------------------------------------------------------------------


 

maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any commercial bank satisfying the criteria
described in clause (d) above, and (h) Investments in money market funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (g) above; provided, that, in the case of any Foreign
Subsidiary, “Cash Equivalents” of such Foreign Subsidiary shall also include
direct obligations of the sovereign country (or any agency thereof which is
backed by the full faith and credit of such sovereign country) in which such
Foreign Subsidiary is organized and is conducting business or in obligations
fully and unconditionally guaranteed by such foreign country (or any agency
thereof); provided, further, in the case of any Foreign Subsidiary that is not a
Loan Party, “Cash Equivalents” of such Foreign Subsidiary shall also include
securities and other investments held by such Foreign Subsidiary in the ordinary
course of business which are substantially similar to the assets described in
clauses (a) through (g) above.

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement,  merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

“CCAA” means the Companies’ Creditors Arrangement Act, R.S.C. 1985, c.C-36, as
the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all official rules, regulations and
interpretations thereunder or related thereto.

 

“CDTS” has the meaning specified in the Preamble to the Agreement.

 

“CFC” means a controlled foreign corporation within the meaning of Section 956
of the IRC; provided, that, for the avoidance of doubt neither Dutch Holdings
nor Colt Canada is a CFC.

 

“Change of Control” means:

 

(a)           prior to the first public offering of common stock of Parent, the
Permitted Holders cease to be the “beneficial owner” (as defined in Rules 13 d-3
and 13 d-5 under the Exchange Act), directly or indirectly, of a majority in the
aggregate of the total voting power of the Equity Interests of Parent then
outstanding, whether as a result of the issuance of securities of Parent, any
merger, consolidation, winding up, liquidation or dissolution of Parent, any
direct or indirect transfer of securities by any Permitted Holder or otherwise
(for purposes of this clause (a) and clause (b) below, the Permitted Holders
shall be deemed to beneficially own any the Equity Interests holding voting
power of an entity (the “specified entity”) held by any other entity (the
“parent entity”) so long as (x) the Permitted Holders beneficially own (as so
defined), directly or indirectly, in the aggregate a majority of the voting
power of the Equity Interests of the parent entity) or (y) no “person” or
“group” of related persons (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), beneficially owns, directly or indirectly, a larger
percentage of the voting power of the Equity Interests of the parent entity than
the Permitted Holders;

 

--------------------------------------------------------------------------------


 

(b)           on the date of or after the first public offering of common stock
of Parent, (A) any “person” or “group” of related persons (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders, becomes the beneficial owner (as defined in Rules 13 d-3 and
13 d-5 under the Exchange Act, except that such person or group shall be deemed
to have “beneficial ownership” of all shares that any such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than 35% of the
total voting power of the Equity Interests of Parent or any of its direct or
indirect parent entities (or their successors by merger, consolidation or
purchase of all or substantially all of their assets);

 

(c)           the Continuing Directors shall cease for any reason to constitute
a majority of the Board of Directors of Parent then in office;

 

(d)           except as otherwise expressly permitted herein, Parent shall cease
to be the direct or indirect holder and owner of one hundred (100%) percent of
the Equity Interests of the other Loan Parties; or

 

(e)           a “Change of Control” under (and as defined in) the Senior Note
Indenture or the Term Loan Agreement.

 

“Closing Date” means February 9, 2015.

 

“Closing Date Transactions” shall mean, collectively, the transactions
contemplated by the Loan Documents and the Term Loan Documents, as amended, in
connection with each of the foregoing.

 

“CMC” means Colt’s Manufacturing Company LLC, a Delaware limited liability
company.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Parent or its Subsidiaries in or upon which a
Lien is granted or purported to be granted by such Person in favor of Agent or
the Lenders under any of the Loan Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee,
freight forwarder, or other Person in possession of, having a Lien upon, or
having rights or interests in Parent’s or its Subsidiaries’ books and records,
Equipment, or Inventory, in each case, in form and substance satisfactory to the
Required Lenders.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Administrative Borrower
to Agent.

 

--------------------------------------------------------------------------------


 

“Confidential Information” has the meaning specified therefor in
Section 17.9(a) of the Agreement.

 

“Consolidated Collateral Amount” means, as to any Person and its Subsidiaries,
at any time of determination, an amount equal to (without duplication): (a) all
Unrestricted Cash plus (b) the face amount of all Accounts plus and (c) the net
book value of all Inventory, in each case, as shown on such Person’s
consolidated balance sheet in accordance with GAAP as delivered to Agent (for
further delivery to Lenders).

 

“Consolidated Collateral Threshold Amount” means, at any time of determination,
the amount set forth in the table below opposite the applicable Maximum Loan
Amount at such time of determination:

 

Maximum Loan Amount

 

Consolidated Collateral
Threshold Amount

 

Greater than $23,000,000

 

$

60,000,000

 

Less than or equal to $23,000,000 and greater than $21,000,000

 

$

55,000,000

 

Less than or equal to $21,000,000 and greater than $19,000,000

 

$

50,000,000

 

Less than or equal to $19,000,000 and greater than $17,000,000

 

$

46,000,000

 

Less than or equal to $17,000,000 and greater than $15,000,000

 

$

41,000,000

 

Less than or equal to $15,000,000 and greater than $13,000,000

 

$

36,000,000

 

$13,000,000 or less

 

$

31,000,000

 

 

“Consolidated EBITDA” shall mean, as to any Person and its Subsidiaries, for any
period, the amount equal to (without duplication): (a) the Consolidated Net
Income of such Person and its Subsidiaries for such period determined in
accordance with GAAP, plus (b) as to such Person and its Subsidiaries, each of
the following (in each case to the extent deducted in the calculation of
Consolidated Net Income for such period in accordance with GAAP): (i) the
Interest Expense for such period, (ii) all Taxes of such Person and its
Subsidiaries paid or accrued in accordance with GAAP for such period, including
any Permitted Tax Distributions, (iii) depreciation and amortization (including,
but not limited to, imputed interest and deferred

 

--------------------------------------------------------------------------------


 

compensation) for such period, all in accordance with GAAP, (iv) extraordinary,
unusual or non-recurring charges, expenses or losses that are incurred outside
the ordinary course of business, other than contract start-up costs and losses
and other non-cash charges, expenses or losses; provided, however, in the case
of the Loan Parties, the aggregate amount added back to Consolidated EBITDA
pursuant to this clause (iv) shall not exceed $1,000,000, (v) other non-cash
charges, expenses or losses, (vi) costs and expenses in connection with this
Transaction in an aggregate amount not exceeding $2,500,000, (vii) any
non-recurring costs and expenses in connection with the Closing Date
Transactions and (viii) any non-recurring costs and expenses in connection with
any exchange offers (whether or not any such transaction is successful or
consummated) related to the Senior Notes.

 

“Consolidated Inventory Amount” means, as to any Person and its Subsidiaries, at
any time of determination, an amount equal to the net book value of all
Inventory, as shown on such Person’s consolidated balance sheet in accordance
with GAAP as delivered to Agent (for further delivery to Lenders).

 

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the net income (loss) of such Person and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP;
provided, that, (a) except to the extent included pursuant to the foregoing
clause and except to the extent necessary to reflect Consolidated Net Income on
a pro forma basis as provided herein, the net income of any Person accrued prior
to the date it becomes a Subsidiary of such Person or is merged into or
consolidated or amalgamated with such Person or any of its Subsidiaries or that
Person’s assets are acquired by such Person or by any of its Subsidiaries shall
be excluded; (b) the net income (if positive) of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary to such Person or to any other Subsidiary of such Person is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary shall be excluded, other than any distribution or
dividend actually received in cash by such Person or its Subsidiaries, (c) any
non-cash compensation expense recorded from grants of stock appreciation or
similar rights, stock options or other rights to officers, directors or
employees shall be excluded, (d) any impairment charges or asset writeoffs, in
each case pursuant to GAAP, and the amortization of intangibles arising pursuant
to GAAP shall be excluded, (e) any after tax effect of income (loss) from early
extinguishment of Indebtedness or Hedge Agreements or other derivative
instruments or any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from hedging
transactions for currency exchange risk shall be excluded, (f) any extraordinary
non-cash gain or loss shall be excluded, (g) an amount equal to the Permitted
Tax Distributions in respect of such period shall be included as though such
amounts had been paid as income taxes directly by such Person for such period,
and (h) the cumulative effect of a change in accounting principles shall be
excluded. For the purpose of this definition, net income excludes any gain
together with any related Taxes for such gain realized upon the sale or other
disposition of any assets outside of the ordinary course of business or of any
Equity Interests of such Person or a Subsidiary of such Person..

 

“Consulting Agreement” means the Consulting Services Agreement, dated as of
July 12, 2013, by and between Parent and Sciens Institutional Services LLC, as
amended, restated,

 

--------------------------------------------------------------------------------


 

modified or supplemented from time to time in accordance with the terms hereof,
pursuant to which Parent engaged Sciens Institutional Services LLC to provide
certain consulting services.

 

“Continuing Director” means (a) any member of the Board of Directors of Parent
who was a director (or comparable manager) on the Closing Date, after giving
effect to the execution and delivery of this Agreement and the other
transactions contemplated hereby to occur on such date, and (b) any individual
who becomes a member of the Board of Directors of Parent after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Parent or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

 

“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement or the Canadian Security Agreement, as the case may be.

 

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement or the Canadian Security Agreement, as the case may be.

 

“Covered Claims” shall have the meaning given to such term in the Litigation
Management Agreement, dated as of July 12, 2013, by and among, Parent, New Colt,
Colt’s Manufacturing, and each of the Stockholder Representatives (as defined
therein) signatory thereto, as in effect on the Closing Date.

 

“Currency Due” has the meaning specified in Section 17.15 of this Agreement.

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, Canadian
Insolvency Laws, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States, Canada or other applicable jurisdictions from time to time in
effect.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement, (b) notified Administrative Borrower, Agent, or
any Lender in writing that it does not intend to comply with all or any portion
of its funding obligations under the Agreement, (c) has made a public statement
to the effect that it does not intend to comply with its funding obligations
under the Agreement or under other agreements generally (as reasonably
determined by Agent) under which it has committed to extend credit, (d) failed,
within 1 Business Day after written request by Agent, to confirm that it will
comply with the terms of the Agreement relating

 

--------------------------------------------------------------------------------


 

to its obligations to fund any amounts required to be funded by it under the
Agreement, (e) otherwise failed to pay over to Agent or any other Lender any
other amount required to be paid by it under the Agreement on the date that it
is required to do so under the Agreement, or (f) (i) becomes or is insolvent or
has a parent company that has become or is insolvent or (ii) becomes the subject
of a bankruptcy or Insolvency Proceeding, or has had a Receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or Insolvency Proceeding, or has had a Receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.  If at any time there is only one Lender, then
no Lender shall be deemed a “Defaulting Lender” (irrespective of otherwise
qualifying as a “Defaulting Lender” pursuant to the immediately preceding
sentence).

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1.

 

“Designated Account Bank” means the bank specified in Schedule D-1.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof) or upon the happening of any event or
condition:

 

(a)           matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;

 

(b)           is convertible or exchangeable at the option of the holder thereof
for Indebtedness or Equity Interests (other than solely for Equity Interests in
such Person that do not constitute Disqualified Equity Interest and cash in lieu
of fractional shares of such Equity Interests); or

 

(c)           is redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interest and cash in lieu of
fractional shares of such Equity Interests) or is required to be repurchased by
such Person or any of its Affiliates, in whole or in part, at the option of the
holder thereof;

 

in each case, on or prior to the date that is 91 days after the Maturity Date;
provided, that, an Equity Interest that would not constitute a Disqualified
Equity Interest but for terms thereof giving holders thereof the right to
require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative only
after repayment in full in cash of all of the Obligations.

 

--------------------------------------------------------------------------------


 

“Disqualified Lender” means any of the Persons listed on Schedule E-1 and any
other Persons identified from time to time in writing to the Agent to the extent
reasonably acceptable to Required Lenders.

 

“Dollars” or “$” means lawful currency of United States of America.

 

“Dutch Holdings” means Colt International Coöperatief U.A., a cooperative
(coöperatie) incorporated under Dutch law, registered with the trade register of
the Chambers of Commerce in the Netherlands under number 56651317.

 

“Dutch Loan Party” and “Dutch Loan Parties” means, individually and
collectively, Dutch Holdings and any other Loan Party organized under the laws
of the Netherlands.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or Canada or any state or province thereof, (b) a commercial
bank organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development or a political subdivision
of any such country; provided, that such bank is acting through a branch or
agency located in the United States or Canada, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business, (d) any Affiliate (other than individuals) of a pre-existing
Lender, (e) so long as no Event of Default has occurred and is continuing, any
other Person approved by Agent and Borrowers (such approval by Borrowers not to
be unreasonably withheld, conditioned or delayed), and (f) during the
continuation of an Event of Default, any other Person approved by Agent;
provided that for the avoidance of doubt no Disqualified Lender shall be an
Eligible Transferee.

 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party or ERISA Affiliate or (b) to which any Loan Party or ERISA
Affiliate has, or has had at any time within the preceding six (6) years, any
liability, contingent or otherwise.

 

“Employee Litigation Escrow Fund” shall have the meaning given to such term in
the Escrow Agreement, dated as of July 12, 2013, by and among Parent, the
Stockholder Representatives (as defined therein) signatory thereto and Bank of
America, as escrow agent, as in effect on the Closing Date.

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, investigation, judicial or administrative proceeding,
judgment, or other written communication from any Governmental Authority, or any
third party alleging violations by Parent or its Subsidiaries of, or liabilities
of Parent or its Subsidiaries under, Environmental Laws, including those
relating to releases of Hazardous Materials (a) from any assets, properties, or
businesses of Parent, any Subsidiary of Parent or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by Parent, any
Subsidiary of Parent or any of their predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and

 

--------------------------------------------------------------------------------


 

enforceable written policy, or rule of common law now or hereafter in effect and
in each case as amended, or any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, in each case, to the extent binding on Parent or its Subsidiaries,
relating to protection of the environment, or human health or safety (to the
extent relating to exposure to Hazardous Materials), including without
limitation, those relating to the generation, storage, treatment or disposal of
Hazardous Materials, in each case as amended from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” means equipment (as that term is defined in the Code).

 

“Equity Interests” shall mean, with respect to any Person, all of the shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or general partnership, limited partnership, limited
liability company or other equity, ownership or profit interests at any time
outstanding, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other interests
in) such Person, all of the securities convertible into or exchangeable for
shares of capital stock of (or other interests in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), but excluding any interests in phantom equity
plans and any debt security that is convertible into or exchangeable for such
shares, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder.  Any reference to a specific section of ERISA shall be deemed to be
a reference to such section of ERISA and any successor statutes, and all
regulations and guidance promulgated thereunder.

 

“ERISA Affiliate” means each entity, trade or business (whether or not
incorporated) that together with a Loan Party or a Subsidiary would be (or has
been) treated as a “single employer” within the meaning of section 4001(b)(1) of
ERISA or subsections (b), (c), (m) or (o) of section 414 of the IRC.  ERISA
Affiliate shall include any Subsidiary of any Loan Party.

 

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” means the Credit Agreement, dated as of
September 29, 2011, by and among Borrowers, Guarantors, the lenders party
thereto, and Wells Fargo Capital Finance, LLC, as agent, as amended, restated,
supplemented or otherwise modified.

 

“Excluded Issuance” means (a) the issuance of Qualified Equity Interests of
Parent to directors, officers and employees of Parent and its Subsidiaries
pursuant to  employee stock option plans (or other employee incentive plans or
other compensation arrangements)  approved by the Board of Directors of Parent
and permitted under this Agreement), (b) in the  event that Parent or any of its
Subsidiaries forms any Subsidiary in accordance with the terms  hereof, the
issuance by such Subsidiary of Qualified Equity Interests to Parent or such 
Subsidiary, as applicable, (c) the issuance of Qualified Equity Interests of
Parent in order to finance (i) the purchase consideration (or a portion thereof)
in connection with a Permitted Acquisition or an Investment permitted under
clause (w)(ii) of the definition of Permitted Investments, (ii) Capital
Expenditures permitted under this Agreement, and/or (iii) so long as no Default
or Event of Default  shall have occurred and be continuing, for working capital
purposes of Parent and its Subsidiaries (other than for the prepayment of
Indebtedness permitted under Section 6.7(a)(iii)), (d) the issuance of Qualified
Equity Interests of Parent in order to fund the prepayment of Indebtedness
permitted under Section 6.7(a)(iii) and (e) the issuance of Qualified Equity
Interests by a Subsidiary of Parent to its  parent or member in connection with
the contribution by such parent or member to such Subsidiary of  the proceeds of
an issuance described in clauses (a) through (e) above, but solely to the extent
that (i) in the case of clauses (a) through (e) above, prior to the issuance of
any such Qualified Equity Interests, Administrative Borrower has provided  
Agent with written notice of Borrowers’ intention to apply the proceeds of such
Qualified Equity Interests in accordance with clause (a), (b), (c), (d) or
(e) above, and (ii) in the case of clauses (c)(i), (c)(ii) and (d) above, the
use of the proceeds of such issuance or sale of Qualified Equity Interests
occurs substantially contemporaneously with the issuance or sale of such
Qualified Equity Interests.

 

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement outstanding on the Closing Date as listed on Schedule
E-2 hereto.

 

“Excluded Property” has the meaning specified in the Security Agreement or the
Canadian Security Agreement, as the case may be.

 

“Extraordinary Receipts” means any payments in cash received by Parent or any of
its Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(e)(ii) of the Agreement) consisting of
(a) proceeds of judgments, proceeds of settlements, or other consideration of
any kind received in connection with any cause of action or claim, (b) indemnity
payments (other than to the extent such indemnity payments are immediately
payable to a Person that is not an Affiliate of Parent or any of its
Subsidiaries, (c) foreign, federal, state or local tax refunds, (d) pension plan
reversions, and (e) any purchase price adjustment received in connection with
any purchase agreement, including the Acquisition Agreement, in each case, after
deducting therefrom, to the extent applicable, taxes paid or payable to any
taxing authorities (or tax distributions made to members or shareholders) by
Parent or such Subsidiary in connection with such event, in each case (other
than with respect to tax distributions), to the extent, but only to the extent,
that the amounts so deducted are, at the

 

--------------------------------------------------------------------------------


 

time of receipt of such cash, actually paid or payable to a Person that is not
an Affiliate of Parent or any of its Subsidiaries, and are properly attributable
to such transaction.

 

“Fee Letters” mean the Agent Fee Letter and the Lender Fee Letter.

 

“Fixed Charge Coverage Ratio” means, for any Person and its Subsidiaries with
respect to any date of determination, the ratio of (a) the amount equal to
(1) Consolidated EBITDA of such Person and its Subsidiaries on a consolidated
basis, as of the end of a fiscal quarter for the immediately preceding period of
four (4) consecutive fiscal quarters for which Agent has received financial
statements, less (2) Capital Expenditures of such Person and its Subsidiaries
during such period to the extent not financed by a third party, less (3) any
Permitted Tax Distributions; to (b) Fixed Charges of such Person and its
Subsidiaries for such period.

 

“Fixed Charges” means, as to any Person and its Subsidiaries, on a consolidated
basis, with respect to any period, the sum of, without duplication, (a) all
Interest Expense paid in cash during such period, plus (b) all regularly
scheduled (as determined at the beginning of the respective period) principal
payments of Indebtedness for borrowed money, and regularly scheduled (as
determined at the beginning of the respective period) payments related to
Indebtedness with respect to Capital Leases (and without duplicating in items
(a) and (b) of this definition, the cash interest component with respect to
Indebtedness under Capital Leases) and, in each case, to the extent there is an
equivalent reduction in the commitments thereunder in the case of any term
credit facility, plus (c) all taxes paid or tax distributions made to members or
shareholders (other than Permitted Tax Distributions) by such Person and its
Subsidiaries in cash during such period, plus (d) all Restricted Payments (other
than Permitted Tax Distributions) made by such Person and its Subsidiaries
during such period pursuant to the Agreement.

 

“Fixed Rate” means a rate per annum equal to 10%.

 

“Fixed Rate Loan” means each portion of the Term Advances that bears interest at
the Fixed Rate.

 

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC Section 7701(a)(30).

 

“Foreign Subsidiary” means a direct or indirect Subsidiary of a Loan Party
organized or incorporated under the laws of a jurisdiction other than a State of
the United States of America, the United States of America or the District of
Columbia.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, that, all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means any federal, state, provincial, territorial,
local, or other governmental or administrative body, instrumentality, board,
department, or agency or any court,

 

--------------------------------------------------------------------------------


 

tribunal, administrative hearing body, arbitration panel, commission, or other
similar dispute-resolving panel or body.

 

“Guarantors” means (a) Colt Finance Corp., a Delaware corporation, (b) Colt
Defense Technical Services, LLC, a Delaware limited liability company, (c) New
Colt Holding Corp., a Delaware corporation, (d) Colt International Coöperatief
U.A., a cooperative formed under Dutch law, (e) Colt Canada, a Nova Scotia
company, and (g) any other Person that becomes a guarantor under the Agreement
after the Closing Date; and “Guarantor” means any one of them.

 

“Guaranty” means each guaranty executed by any Guarantor in favor of Agent, for
the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Required Lenders.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any Environmental Laws as “hazardous
substances,” “hazardous materials,” “hazardous wastes,” “toxic substances,” or
any other formulation intended to define, list, or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or “EP toxicity”, (b) oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.

 

“Hedge Agreement” means (a) any commodities futures contract, commodity swap,
commodity option or similar agreement or arrangement entered into by any Loan
Party designed to protect such Loan Party against fluctuations in the price of
commodities actually used in the ordinary course of business of such Loan Party,
(b) any interest rate protection agreement, interest rate future agreement,
interest rate option agreement, interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedge agreement or
other similar agreement or arrangement designed to protect a Loan Party against
fluctuations in interest rates, and (c) any foreign currency exchange contract,
currency swap agreement, currency futures contract, currency option contract or
other similar agreement or arrangement designed to protect a Loan Party against
fluctuations in currency exchange rates.

 

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.

 

“Hedge Provider” means any party to a Hedge Agreement that is a Lender or an
Affiliate of a Lender at the time such Hedge Agreement was entered into;
provided, however, that no such Person (other than Cortland, any Lender party
hereto on the Closing Date or their respective Affiliates) shall constitute a
Hedge Provider unless and until Agent shall have received a Bank Product
Provider Agreement from such Person and with respect to the applicable Hedge
Agreement within 10 days after the execution and delivery of such Hedge
Agreement with

 

--------------------------------------------------------------------------------


 

Parent or its Subsidiaries; provided further, however, that if, at any time, a
Lender ceases to be a Lender under the Agreement, then, from and after the date
on which it ceases to be a Lender thereunder, neither it nor any of its
Affiliates shall constitute Hedge Providers and the obligations with respect to
Hedge Agreements entered into with such former Lender or any of its Affiliates
shall no longer constitute Hedge Obligations.

 

“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Disqualified Equity
Interests such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above;
provided, that, any earn-out obligation of a Person shall not constitute
Indebtedness until such obligation constitutes a liability on the balance sheet
of such Person.  For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (d) above shall be the
lower of the amount of the obligation and the fair market value of the assets of
such Person securing such obligation.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

 

“Indemnified Taxes” means any Taxes now or hereafter imposed by any Governmental
Authority with respect to any payments by any Loan Party under any Loan
Document; provided, however, that Indemnified Taxes shall exclude (i) any Tax
imposed on the net income of Agent, any Lender or any Participant (including any
branch profits Taxes) and any franchise or similar Taxes in lieu thereof, in
each case imposed by the jurisdiction (or by any political subdivision or taxing
authority thereof) in which Agent, such Lender or such Participant is organized
or in which Agent’s, such Lender’s or such Participant’s principal office or
applicable lending office is located or as a result of any other present or
former connection between Agent, such Lender or such Participant and the
jurisdiction (or political subdivision or taxing authority thereof)

 

--------------------------------------------------------------------------------


 

imposing the Tax (other than any such connection arising solely from Agent, such
Lender or such Participant having executed, delivered or performed its
obligations or received payment under, or enforced its rights or remedies under
the Agreement or any other Loan Document); (ii) Taxes resulting from a Lender’s
or a Participant’s failure to comply with the requirements of Section 16.2(a),
(b) or (c) of the Agreement, (iii) any United States federal withholding Taxes
that would be imposed on amounts payable to a Foreign Lender based upon the
applicable withholding rate in effect at the time such Foreign Lender becomes a
party to the Agreement (or designates a new lending office), except that
Indemnified Taxes shall include any such amount that such Foreign Lender (or its
assignor, if any) was previously entitled to receive pursuant to Section 16.1 of
the Agreement, if any, with respect to such withholding Tax at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), (iv) any Canadian federal withholding Taxes imposed on amounts payable
to Agent, any Lender or any Participant under the Income Tax Act (Canada), as
amended, because the Agent, such Lender or such Participant is not dealing at
arm’s length with the applicable Loan Party for purposes of the Income Tax Act
(Canada), as amended, (v) any Canadian federal withholding taxes imposed on
amounts payable to any Agent, Lender or Participant under the Income Tax Act
(Canada), as amended, as a result of any Agent, Lender or Participant being or
not dealing at arm’s length with a “specified shareholder” of the applicable
Loan Party within the meaning of subsection 18(5) of the Income Tax Act (Canada)
as amended, and (vi) any United States federal withholding Taxes imposed as a
result of Agent’s, any Lender’s or any Participant’s failure or inability to
comply with the requirements of Sections 1471 through 1474 of the IRC or any
regulations promulgated thereunder to establish an exemption from withholding
Tax thereunder.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code the CCAA, the WURA or the BIA or
under any other provincial, territorial state or federal bankruptcy or
insolvency law or any bankruptcy or insolvency law of any other applicable
jurisdiction, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief, including any
proceeding under . applicable Canadian federal or provincial corporate law
seeking an arrangement or compromise of some or all of the debts of a Person or
a stay of proceedings to enforce some or all claims of creditors against a
Person.

 

“Intellectual Property” means all domestic and foreign rights, title and
interest in the following:  (i) inventions, discoveries and ideas, whether
patentable or not, and all patents, registrations and applications therefor,
including without limitation divisions, continuations, continuations-in-part,
reexaminations, reissues and renewal applications; (ii) published and
unpublished works of authorship, whether copyrightable or not, copyrights
therein and thereto and registrations and applications therefor, and all
renewals, extensions, restorations and reversions thereof; (iii) trademarks,
service marks, trade names, trade dress, brand names, Internet domain names,
logos, symbols, and other indicia of origin, all applications and registrations
for all of the foregoing, and all goodwill associated therewith and symbolized
thereby, including without limitation all extensions, modifications and renewal
of the same; (iv) confidential and proprietary information, trade secrets and
know-how, including, without limitation, TDPs, formulae, processes, compounds,
drawings, designs, industrial designs, blueprints, surveys, reports, manuals,
operating standards and customer lists; (v) software and contract rights
relating to computer software programs, in whatever form created or maintained;

 

--------------------------------------------------------------------------------


 

and (vi) all other intellectual property rights or proprietary rights and claims
or causes of action arising out of or related to any infringement,
misappropriation or other violation of any of the foregoing throughout the
world, including, without limitation, rights to recover for past, present and
future violations thereof and any and all products and proceeds of the
foregoing.

 

“Intercompany Subordination Agreement” means an intercompany subordinated note
executed and delivered by the Loan Parties and the other parties thereto, the
form and substance of which is reasonably satisfactory to Agent.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, by and between Agent and Term Loan Agent, as acknowledged and
agreed to by Borrowers and Guarantors, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.

 

“Interest Expense”  means, for any period, as to any Person, as determined in
accordance with GAAP, the amount equal to total interest expense of such Person
and its Subsidiaries on a consolidated basis for such period, whether paid or
accrued (including the interest component of any Capital Lease for such period),
and in any event, including, without limitation, (a) discounts in connection
with the sale of any Accounts, (b) bank fees, commissions, discounts and other
fees and charges in each case owed with respect to letters of credit, banker’s
acceptances or similar instruments or any factoring, securitization or similar
arrangements, (c) interest payable by addition to principal or in the form of
property other than cash and any other interest expense not payable in cash, and
(d) the costs or fees for such period associated with Hedge Agreements to the
extent not otherwise included in such total interest expense provided, that, for
purposes of the determination of Consolidated EBITDA, Interest Expense shall
include, to the extent treated as interest in accordance with GAAP, all non-cash
amounts in connection with borrowed money (including paid-in-kind interest).

 

“IFRS” means the International Financial Reporting Standards.

 

“Inventory” means inventory (as such term is defined in the Code).

 

“Inventory Threshold Amount” means, at any time of determination, the amount set
forth in the table below opposite the applicable Maximum Loan Amount at such
time of determination:

 

Maximum Loan Amount

 

Inventory Threshold Amount

 

Greater than $23,000,000

 

$

45,000,000

 

Less than or equal to $23,000,000 and greater than $21,000,000

 

$

41,250,000

 

Less than or equal to $21,000,000 and greater than $19,000,000

 

$

37,500,000

 

Less than or equal to $19,000,000 and greater than $17,000,000

 

$

34,500,000

 

Less than or equal to $17,000,000 and greater than $15,000,000

 

$

30,750,000

 

Less than or equal to $15,000,000 and greater than $13,000,000

 

$

27,000,000

 

$13,000,000 or less

 

$

23,250,000

 

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

 

“IP Reporting Certificate” means an IP reporting certificate substantially in
the form of Exhibit I-1 executed and delivered by the Loan Parties to Agent.

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“Judgment Currency” has the meaning specified in Section 17.15 of the Agreement.

 

“L/C Arranger” means Agent, together with its successors and assigns serving in
the capacity of L/C Arranger hereunder.

 

“L/C Cash Collateralization Account” has the meaning specified in
Section 2.11(a)(iii) of the Agreement.

 

“L/C Fees” means all fees to be paid by Borrowers to the L/C Arranger and/or the
L/C Issuer in conjunction with the issuance and administration of Letters of
Credit, including but not limited to issuance charges, usage charges, amendment,
extension, renewal and drawing charges, commissions, fees, and costs incurred by
the L/C Issuer and L/C Arranger relating to Letters of Credit, and as further
set forth and described in the Fee Letter.

 

“L/C Issuer” means  any Person, bank or financial institution acceptable to L/C
Arranger for such purpose, that becomes an L/C Issuer in accordance with
Section 2.11, in its capacity as an issuer of Letters of Credit, or any
successor issuer of Letters of Credit hereunder.

 

--------------------------------------------------------------------------------


 

“Lender” has the meaning set forth in the preamble to the Agreement, and shall
also include any other Person made a party to the Agreement pursuant to the
provisions of Section 13.1 of the Agreement or pursuant to an amendment thereto
and “Lenders” means each of the Lenders or any one or more of them.

 

“Lender Fee Letter” means the fee letter, dated as of the Closing Date, among
the Borrowers, Agent and the Lenders party thereto, in form and substance
satisfactory to Required Lenders.

 

“Lender Group” means each of the Lenders and Agent, or any one or more of them.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Parent or its Subsidiaries under any
of the Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) reasonable and documented out-of-pocket fees or charges paid or incurred by
Agent and each Lender in connection with the Lender Group’s transactions with
Parent or its Subsidiaries under any of the Loan Documents, including, fees or
charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
PPSA and UCC searches and including searches with the patent and trademark
office, or the copyright office, or similar searches with respect to the
Canadian Loan Parties and Dutch Holdings), filing, recording, publication,
appraisal (including periodic collateral appraisals to the extent of the fees
and charges (and up to the amount of any limitation) contained in the Agreement
or the Fee Letter), real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) Agent’s customary fees and charges
(as adjusted from time to time) with respect to the disbursement of funds (or
the receipt of funds) to or for the account of any Borrower (whether by wire
transfer or otherwise) or with respect to the establishment of electronic
collateral reporting systems, together with any reasonable and documented
out-of-pocket costs and expenses incurred in connection therewith,
(d) reasonable and documented out-of-pocket charges paid or incurred by Agent
resulting from the dishonor of checks payable by or to any Loan Party,
(e) reasonable out-of-pocket costs and expenses paid or incurred by the Lender
Group to correct any default or enforce any provision of the Loan Documents, or
during the continuance of an Event of Default, in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) subject to the terms of
Section 5.7 of the Agreement, all reasonable and documented out-of-pocket
expenses and costs heretofore and from time to time hereafter incurred by Agent
during the course of periodic field examinations of the Collateral and
Borrowers’ operations, plus a per diem charge at Agent’s then standard rate for
Agent’s examiners in the field and office (which rate as of the date hereof is
$1,000 per person per day), (g) reasonable and documented out-of-pocket costs
and expenses of third party claims or any other suit paid or incurred by the
Lender Group in enforcing or defending the Loan Documents or in connection with
the transactions contemplated by the Loan Documents or the Lender Group’s
relationship with Parent or any of its Subsidiaries, (h) Agent’s and each
Lender’s reasonable and documented costs and expenses (including reasonable
attorneys and financial advisor fees) incurred in advising, structuring,
drafting, reviewing, administering (including travel, meals, and lodging),
syndicating, or amending the Loan Documents, (i) Agent’s and, each Lender’s
reasonable and documented costs and expenses (including reasonable attorneys,
accountants, consultants, and financial and other advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,

 

--------------------------------------------------------------------------------


 

consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Parent or
any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral and
(j) usage charges, charges, fees, costs and expenses for amendments, renewals,
extensions, transfers, or drawings from time to time imposed by the L/C Issuer
or incurred by the L/C Arranger in respect of Letters of Credit and
out-of-pocket charges, fees, costs and expenses paid or incurred by the L/C
Arranger or L/C Issuer in connection with the issuance, amendment, renewal,
extension, or transfer of, or drawing under, any Letter of Credit or any demand
for payment thereunder; provided, that, the fees and expenses of counsel
included in Lender Group Expenses shall be limited to the fees and expenses of
one US counsel to Agent and one US counsel to Required Lenders, one Canadian
counsel to Agent and one Canadian counsel to Required Lenders, one Dutch counsel
to Agent and one Dutch counsel to Required Lenders and any local or regulatory
counsel reasonably selected by Agent and Required Lenders and, upon the
occurrence and during the continuance of an Event of Default, one additional
counsel for the Lenders (taken as a whole).

 

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” means any letter of credit issued hereunder, provided,
however, a “Letter of Credit” may be a standby letter of credit but shall not
include commercial letters of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to L/C Arranger and L/C
Issuer, including provisions that specify that the Letter of Credit fee and all
usage charges set forth in the Letter of Credit Application or Reimbursement
Undertaking will continue to accrue while the Letters of Credit are outstanding)
to be held by L/C Issuer in an amount equal to 105% (or more (as determined by
L/C Issuer) to the extent the applicable currency of any such Letter(s) of
Credit is other than Dollars) of the then existing Letter of Credit Usage,
(b) causing the Letters of Credit to be returned to the L/C Issuer, or
(c) providing L/C Issuer with a standby letter of credit, in form and substance
reasonably satisfactory to L/C Issuer and L/C Arranger, from a commercial bank
acceptable to L/C Issuer and L/C Arranger (in their sole discretion) in an
amount equal to 105% (or more (as determined by L/C Issuer) to the extent the
applicable currency of any such Letter(s) of Credit is other than Dollars) of
the then existing Letter of Credit Usage; it being understood that the Letter of
Credit fee and all usage charges set forth in the Agreement will continue to
accrue while the Letters of Credit are outstanding and that any such fees that
accrue must be an amount that can be drawn under any such standby letter of
credit.

 

--------------------------------------------------------------------------------


 

“Letter of Credit Disbursement” means a payment by L/C Issuer pursuant to a
Letter of Credit.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
hypothec, charge, deposit arrangement, encumbrance, easement, lien (statutory or
other), security interest, or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.

 

“Loan Account” means the US Loan Account.

 

“Loan Documents” means the Agreement, the Controlled Account Agreements, the
Control Agreements, any Copyright Security Agreement, the Fee Letter, the
Guaranty, any Intercompany Subordination Agreement, the Mortgages, any Patent
Security Agreement, the Security Agreement, the Canadian Security Agreement, any
Trademark Security Agreement, any other Security Document, the Intercreditor
Agreement, the Collateral Assignment, any note or notes executed by any Borrower
in connection with the Agreement and payable to any member of the Lender Group,
any Canadian Security Document, any letter of credit application entered into by
any Borrower in connection with the Agreement, any amendments or modifications
to any of the foregoing and any other agreement entered into or certificate
issued, now or in the future, by Parent or any of its Subsidiaries in connection
with the Agreement.

 

“Loan Party” means any Borrower or any Guarantor.

 

“Loans” means Term Advances.

 

“Local Governmental Authority” means any state, province, municipality or other
political subdivision of the United States or any foreign country, or any
department, agency or instrumentality thereof.

 

“Management Agreement” means the letter agreement, dated as of July 9, 2007, by
and between Parent and Sciens Management, LLC, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof, pursuant to
which Parent engaged Sciens Management, LLC to provide certain investment
banking, corporate and strategic advisory services.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Change” means (a) a material adverse change in the business,
operations, assets or condition (financial or otherwise) of Parent and its
Subsidiaries, taken as a whole, (b) a material impairment of Parent’s and its
Subsidiaries ability to perform their obligations under the Loan Documents to
which they are parties or of the Lender Group’s ability to enforce the
Obligations or realize upon the Collateral, or (c) a material impairment of the

 

--------------------------------------------------------------------------------


 

enforceability or priority of Agent’s Liens with respect to the Collateral as a
result of an action or failure to act on the part of Parent or its Subsidiaries.

 

“Material Contract” means (i) the Senior Note Indenture, (ii) each Term Loan
Document, (iii) any contract or agreement (other than a Loan Document or Term
Loan Document) of any Loan Party involving monetary liability of or to Parent or
its Subsidiaries in excess of $2,000,000 in any fiscal year of Parent and
(iv) each other contract or agreement, the loss of which could reasonably be
expected to result in a Material Adverse Change.

 

“Material Guarantor” means at any time, any Guarantor whose assets exceed ten
(10%) of the assets of Parent and its Subsidiaries (on a consolidated basis) at
such time.

 

“Maturity Date” shall mean the earlier of (i) August 15, 2018 and (ii) the date
of acceleration of the Obligations in accordance with the terms herein.

 

“Maximum Loan Amount” means, initially, $33,000,000 and, thereafter, at any time
of determination, the aggregate principal amount of Term Advances outstanding
hereunder at such time.

 

“Merger” means the merger of Acquisition Sub with and into New Colt with New
Colt as the surviving entity.

 

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, deeds to secure debt, charges or debentures executed and delivered by
Parent or its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.

 

“Multiemployer Plan” means any multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or
ERISA Affiliate has an obligation to contribute or has any liability, contingent
or otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.

 

“Net Cash Proceeds” means (a) with respect to any sale or disposition by Parent
or any of its Subsidiaries of assets (including pursuant to casualty losses or
condemnation), the amount of cash proceeds received (directly or indirectly)
from time to time (whether as initial consideration and including condemnation
awards and payments in lieu thereof) or through the payment of deferred
consideration) by or on behalf of Parent or its Subsidiaries, in connection
therewith after deducting therefrom only (i) the amount of any Indebtedness
secured by any Permitted Lien on any asset (other than (A) Indebtedness owing to
Agent or any Lender under the Agreement or the other Loan Documents,
(B) Indebtedness assumed by the purchaser of such asset and (C) Indebtedness
owing under the Term Loan Documents) which is required to be, and is, repaid in
connection with such sale or disposition, (ii) reasonable fees, commissions, and
expenses related thereto and required to be paid by Parent or such Subsidiary in
connection with such sale or disposition, (iii) Taxes paid or payable to any
taxing authorities (or tax distributions made to members or shareholders) by
Parent or such Subsidiary in connection with such sale or disposition, in each
case (other than with respect to tax distributions), to the extent, but only to

 

--------------------------------------------------------------------------------


 

the extent, that the amounts so deducted are, at the time of receipt of such
cash, actually paid or payable to a Person that is not an Affiliate of Parent or
any of its Subsidiaries, and are properly attributable to such transaction; and
(iv) all amounts that are set aside as a reserve (A) for adjustments in respect
of the purchase price of such assets, (B) for any liabilities associated with
such sale or casualty, to the extent such reserve is required by GAAP, and
(C) for the payment of unassumed liabilities relating to the assets sold or
otherwise disposed of at the time of, or within thirty (30) days after, the date
of such sale or other disposition, to the extent that in each case the funds
described above in this clause (iv) are (x) deposited into escrow with a third
party escrow agent or set aside in a separate Deposit Account that is subject to
a Controlled Account Agreement in favor of Agent and (y) paid to Agent as a
prepayment of the applicable Obligations in accordance with Section 2.4(e) of
the Agreement at such time when such amounts are no longer required to be set
aside as such a reserve; and (b) with respect to the issuance or incurrence of
any Indebtedness by Parent or any of its Subsidiaries, or the issuance by Parent
or any of its Subsidiaries of any Equity Interests, the aggregate amount of cash
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment or disposition of deferred consideration)
by or on behalf of Parent or such Subsidiary in connection with such issuance or
incurrence, after deducting therefrom only (i) reasonable fees, commissions, and
expenses related thereto and required to be paid by Parent or such Subsidiary in
connection with such issuance or incurrence, and (ii) taxes paid or payable to
any taxing authorities by Parent or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of Parent or any of its
Subsidiaries, and are properly attributable to such transaction.

 

“New Colt” means New Colt Holding Corp., a Delaware corporation.

 

“New Holdco” has the meaning specified therefor in Section 6.3(a) of the
Agreement.

 

“New Holdco Expenses” has the meaning specified therefor in Section 4.20 of the
Agreement.

 

“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
Pension Plan or Multiemployer Plan administrator, (e) any other event or
condition that would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(f) the imposition of a Lien pursuant to the IRC or ERISA in connection with any
Employee Benefit Plan, (g) the partial or complete withdrawal of any Loan Party
or ERISA Affiliate from a Multiemployer Plan (other than any withdrawal that
would not constitute an Event of Default under Section 8.16 of the Agreement),
(h) any event or condition that results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by the

 

--------------------------------------------------------------------------------


 

PBGC of proceedings to terminate or to appoint a trustee to administer a
Multiemployer Plan under ERISA, (i) any Pension Plan being in “at risk status”
within the meaning of IRC Section 430(i), (j) any Multiemployer Plan being in
“endangered status” or “critical status” within the meaning of IRC
Section 432(b) or the determination that any Multiemployer Plan is or is
expected to be insolvent or in reorganization within the meaning of Title IV of
ERISA, (k) with respect to any Pension Plan, any Loan Party or ERISA Affiliate
incurring a substantial cessation of operations within the meaning of ERISA
Section 4062(e), (l) the failure of any Pension Plan to meet the minimum funding
standards within the meaning of the IRC or ERISA (including Section 412 of the
IRC or Section 302 of ERISA), in each case, whether or not waived, (m) the
filing of an application for a waiver of the minimum funding standards within
the meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302
of ERISA) with respect to any Pension Plan, (n) the failure to make by its due
date a required payment or contribution with respect to any Pension Plan or
Multiemployer Plan, or (o) any event that results in or could reasonably be
expected to result in a liability by a Loan Party or ERISA Affiliate pursuant to
Title IV of ERISA.

 

“Obligations” means (a) all loans (including the Term Advances), debts,
principal, interest (including any interest accruing at the Default Rate, any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), premiums, liabilities (including all amounts
charged to the Loan Account pursuant to the Agreement), obligations (including
indemnification obligations), fees (including the fees provided for in the Fee
Letters), Lender Group Expenses (including any fees or expenses that accrue
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, covenants, and duties of any kind and description owing
by any Loan Party pursuant to or evidenced by the Agreement or any of the other
Loan Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that any Borrower is required to pay or reimburse by
the Loan Documents or by law or otherwise in connection with the Loan Documents,
(b) all debts, liabilities, or obligations (including reimbursement obligations,
irrespective of whether contingent) owing by any Borrower or any other Loan
Party to L/C Arranger now or hereafter arising from or in respect of Letters of
Credit, and (c) all Bank Product Obligations.  Any reference in the Agreement or
in the Loan Documents to the Obligations shall include all or any portion
thereof and any extensions, modifications, renewals, or alterations thereof,
both prior and subsequent to any Insolvency Proceeding.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Optional Prepayment Trigger Date” means November 9, 2015.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

 

“Parent” has the meaning specified therefor in the preamble to the Agreement.

 

--------------------------------------------------------------------------------


 

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

 

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

 

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement or the Canadian Security Agreement, as the case may be.

 

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.

 

“Payoff Date” means the first date on which all of the Obligations (other than
(a) Bank Product Obligations and (b) unasserted contingent obligations) are paid
in full.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the Code and which is sponsored, maintained, or
contributed to by any Loan Party or ERISA Affiliate or with respect to which any
Loan Party or ERISA Affiliate has any liability, contingent or otherwise.

 

“Permitted Acquisition” means any Acquisition to the extent that each of the
following conditions shall have been satisfied:

 

(a)           as of the date of such Permitted Acquisition and immediately after
giving effect thereto, no Default or Event of Default shall exist or shall have
occurred and be continuing,

 

(b)           (i) the daily average amount of Unrestricted Cash shown on the
Borrowers’ consolidated balance sheet prepared in accordance with GAAP for the
thirty (30) day period immediately preceding and, as projected on a pro forma
basis (after giving effect to such Permitted Acquisition) for the thirty (30)
day period immediately following, such Permitted Acquisition shall not be less
than $20,000,000, and (ii) as of the date of such Permitted Acquisition and
immediately after giving effect thereto, the amount of Unrestricted Cash shown
on the Borrowers’ consolidated balance sheet prepared in accordance with GAAP
shall not be less than $20,000,000,

 

(c)           Agent shall have received not less than ten (10) days’ prior
written notice of such Permitted Acquisition, together with such information
with respect thereto as the Required Lenders shall request,

 

(d)           the aggregate amount of the consideration (including any deferred
purchase price payment, indemnification payment, purchase price adjustment, earn
out or similar payment) for any Acquisition shall not exceed $5,000,000 during
the term of the Agreement,

 

(e)           the Acquisition shall be with respect to an operating company or
division or line of business that engages in a line of business substantially
similar, reasonably related or incidental to the business that Borrowers are
engaged in,

 

--------------------------------------------------------------------------------


 

(f)            the Board of Directors of the Person to be acquired shall have
duly approved such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition will violate applicable law,

 

(g)           Parent has provided Agent with a certificate of the chief
financial officer of Parent, supported by financial statements, certifying that
on a pro forma basis, the Loan Parties and their Subsidiaries would have been in
compliance with a Secured Leverage Ratio of 4.50:1.00 for the most recently
ended 12 fiscal month period ended immediately prior to the proposed date of
consummation of such Acquisition, together with a reasonably detailed
calculation thereof,

 

(h)           the assets being acquired are located within the United States or
Canada, or the Person whose Equity Interests are being acquired is organized in
a jurisdiction located within the United States or Canada, except if the
aggregate amount(s) of consideration payable in respect of assets located
outside the United States or Canada or Equity Interests of a Person organized in
a jurisdiction outside the United States or Canada (including deferred purchase
price payments, indemnity payments, purchase price adjustments, earn-outs or
similar payments) do not exceed $5,000,000 during the term of the Agreement,

 

(i)            the subject assets or Equity Interests, as applicable, are being
acquired directly by Parent or one of its Subsidiaries that is a Loan Party and,
in connection therewith, such Parent or the applicable Loan Party shall have
complied with Section 5.11 or 5.12, as applicable, of the Agreement, and

 

(j)            Administrative Borrower shall have provided Agent with evidence
satisfactory to the Required Lenders that each of the conditions contained in
this definition have been satisfied.

 

“Permitted Dispositions” means:

 

(a)           sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete in the ordinary course of business,

 

(b)           sales of Inventory to buyers in the ordinary course of business
and the consignment of Inventory to the Government of the United Mexican States
in the ordinary course of business pursuant to a written agreement (the “DCAM
Consignment”); provided, that, the maximum value of Inventory consigned to the
Government of the United Mexican States at any one time shall not exceed
$2,000,000,

 

(c)           the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of the Agreement or the other Loan Documents,

 

(d)           the non-exclusive licensing or sublicensing of Intellectual
Property or other general intangibles (other than the exclusive licenses in
effect on the Closing Date as set forth on Schedule L-1) and licenses, leases or
subleases of other property, in each case, in the ordinary course of business
and so long as any such transaction shall not: (i) materially interfere with the
business of Parent and its Subsidiaries, (ii) adversely affect, limit or
restrict the rights of Agent to use any Intellectual Property of Loan Parties to
sell or otherwise dispose of any Inventory or

 

--------------------------------------------------------------------------------


 

other Collateral, (iii) have a material and adverse effect on the value of such
Intellectual Property, or (iv) otherwise adversely limit or interfere in any
respect with the use of any such Intellectual Property by Agent in connection
with the exercise of its rights or remedies hereunder or under any of the other
Loan Documents;

 

(e)           the granting of Permitted Liens,

 

(f)            the sale or discount, in each case without recourse, of Accounts
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,

 

(g)           any involuntary loss, damage or destruction of property,

 

(h)           any involuntary condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property;

 

(i)            the leasing or subleasing of assets of Parent or its Subsidiaries
(other than Accounts and Inventory) in the ordinary course of business,

 

(j)            the sale or issuance of Equity Interests by any Subsidiary of
Parent to a Loan Party,

 

(k)           the non-exclusive licensing or sublicensing of Intellectual
Property pursuant to manufacturing license agreements or technical assistance
agreements with certain foreign governments, or otherwise in accordance with the
International Traffic in Arms Regulations, in each case so long as any such
transaction does not: (i) adversely affect, limit or restrict the rights of
Agent to use any Intellectual Property of Loan Parties to sell or otherwise
dispose of any Inventory or other Collateral, (ii) have a material and adverse
effect on the value of such Intellectual Property, or (iii) otherwise adversely
limit or interfere with the use of such Intellectual Property by Agent in
connection with the exercise of its rights or remedies hereunder or under any of
the other Loan Documents;

 

(l)            the making of a Restricted Payment that is expressly permitted to
be made pursuant to the Agreement,

 

(m)          the making of a Permitted Investment,

 

(n)           the sale or other disposition of property by a Loan Party to
another Loan Party, and

 

(o)           sales or other dispositions of assets of Parent and its
Subsidiaries not otherwise subject to the provisions set forth in this
definition, provided, that, as to any such sale or other disposition, each of
the following conditions is satisfied: (i) such transaction does not involve the
sale or other disposition of any Intellectual Property, Equity Interest in any
Subsidiary or of Accounts or Inventory; and (ii) the aggregate amount of such
dispositions does not exceed $1,000,000 during any fiscal year.

 

“Permitted Holder” means the Persons listed on Schedule P-3 to the Agreement.

 

--------------------------------------------------------------------------------


 

“Permitted Indebtedness” means:

 

(a)           Indebtedness evidenced by the Agreement or the other Loan
Documents,

 

(b)           Indebtedness set forth on Schedule 4.25 and any Refinancing
Indebtedness in respect of such Indebtedness,

 

(c)           Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness,

 

(d)           endorsement of instruments or other payment items for deposit,

 

(e)           Indebtedness consisting of (i) unsecured guarantees incurred in
the ordinary course of business with respect to surety and appeal bonds,
performance bonds, bid bonds, appeal bonds, completion guarantee and similar
obligations; (ii) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Permitted
Dispositions; and (iii) unsecured guarantees with respect to Indebtedness of
Parent or one of its Subsidiaries, to the extent that the Person that is
obligated under such guaranty would have been permitted to incur such underlying
Indebtedness,

 

(f)            (i) unsecured Indebtedness of Parent or its Subsidiaries that is
incurred on the date of the consummation of a Permitted Acquisition solely for
the purpose of consummating such Permitted Acquisition so long as (A) no Event
of Default has occurred and is continuing or would result therefrom, (B) such
unsecured Indebtedness does not mature prior to the date that is 180 days after
the Maturity Date, (C) the terms of such Indebtedness do not permit Parent or
such Subsidiary to make any cash interest payment prior to the Maturity Date and
(D) no amortization payments are required prior to the Maturity Date,

 

(g)           Acquired Indebtedness in an amount not to exceed $20,000,000
outstanding at any one time, and any Refinancing Indebtedness in respect of such
Indebtedness,

 

(h)           Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds,

 

(i)            Indebtedness to finance premiums for property, casualty,
liability, or other insurance to Parent or any of its Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance,

 

(j)            the incurrence by Parent or its Subsidiaries of Indebtedness
under unsecured Hedge Agreements that are incurred for the bona fide purpose of
hedging the interest rate, commodity, or foreign currency risks associated with
Parent’s and its Subsidiaries’ operations and not for speculative purposes,

 

(k)           Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called “procurement cards” or “P-cards”), or Cash Management Services, in
each case, incurred in the ordinary course of business,

 

--------------------------------------------------------------------------------


 

(l)            unsecured Indebtedness of Parent owing to former employees,
officers, or directors (or any spouses, ex-spouses, or estates of any of the
foregoing) incurred in connection with the repurchase by Parent of the Equity
Interests of Parent that has been issued to such Persons, so long as (i) no
Default or Event of Default has occurred and is continuing or would result from
the incurrence of such Indebtedness, (ii) such Indebtedness is subordinated to
the Obligations on terms and conditions reasonably acceptable to Agent and
(iii) the aggregate amount of all such Indebtedness outstanding at any one time
does not exceed $500,000,

 

(m)          Indebtedness of Parent or its Subsidiaries arising pursuant to
Permitted Intercompany Advances,

 

(n)           Indebtedness arising from (i) agreements of Parent or a Subsidiary
providing for adjustment of purchase price, earnout payments or similar
obligations, in each case incurred or assumed in connection with a Permitted
Acquisition, other than guarantees of Indebtedness incurred by any Person in
connection with a Permitted Acquisition to the extent that the aggregate amount
of all such Indebtedness outstanding at any one time does not exceed $1,000,000,
or (ii) agreements of Parent or a Subsidiary providing for indemnification and
similar obligations, in each case incurred or assumed in connection with the
acquisition or disposition of any business or assets of Parent or any business,
assets or Equity Interests of a Subsidiary permitted hereunder, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Subsidiary,

 

(o)           Indebtedness consisting of Permitted Investments,

 

(p)           Indebtedness evidenced by the Senior Note Indenture in an
aggregate outstanding principal amount not to exceed $250,000,000, and any
Refinancing Indebtedness in respect of such Indebtedness; provided, however,
that for purposes of Refinancing Indebtedness pursuant to this clause (p):
(x) to the extent the Borrowers determine to grant a Lien to the holders of such
Refinancing Indebtedness, (A) clause (h) of the definition of Refinancing
Indebtedness shall not apply, (B) the Lien securing such Refinancing
Indebtedness shall have a priority junior to the Lien securing the Obligations
and (C) such Refinancing Indebtedness shall be subject to an intercreditor
agreement in form and substance satisfactory to the Agent and the Required
Lenders in their sole discretion (it being understood that such intercreditor
agreement shall include a provision that results in all payments on account of
such Refinancing Indebtedness being “last out” or subject to turnover to the
Lenders until such time as the Obligations have been paid in full in cash; and
(y) to the extent the Borrowers determine not to grant a Lien to the holders of
such Indebtedness, the Refinancing Indebtedness shall have a cash interest
expense that is less than or equal to the cash interest expense of the
Indebtedness being refinanced; together with reasonably detailed supporting
calculations, as to the satisfaction clauses (x) and (y) of the immediately
preceding proviso;

 

(q)           [Reserved.]

 

(r)            Indebtedness incurred by Parent or its Subsidiaries in respect of
workers’ compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance, self insurance obligations,
performance, bid surety and similar bonds and completion guarantees (not for
borrowed money), in each case in the ordinary course of business,

 

--------------------------------------------------------------------------------


 

(s)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, that such Indebtedness is extinguished with ten
Business Days of incurrence,

 

(t)            Indebtedness of Parent or any Subsidiary consisting of
take-or-pay obligations contained in supply arrangements in the ordinary course
of business,

 

(u)           Indebtedness of Parent or any Subsidiary secured by a Lien against
any property which is subordinated to the Liens securing the Obligations
pursuant to an intercreditor agreement, in form and substance reasonably
satisfactory to Agent, duly executed and delivered by each Person who holds such
Lien and acknowledged by each grantor of such Lien, which Indebtedness is used
to finance an Acquisition (of Real Property or otherwise) or to maintain or
improve property or assets of Parent or such Guarantor, in an aggregate
principal amount at any time outstanding not to exceed $20,000,000, provided,
that (i) as of the date of any such Acquisition and immediately after giving
effect thereto, no Default or Event of Default shall exist or shall have
occurred and be continuing, and (ii) Agent shall have received reasonably
satisfactory projections for the twelve (12) month period after the date of such
Acquisition which demonstrates, on a pro forma basis after giving effect to the
Acquisition, the Fixed Charge Coverage Ratio is at all times not less than 1.10
to 1.00 during such period;

 

(v)           other unsecured Indebtedness in an aggregate principal amount not
to exceed $1,000,000 at any time outstanding;

 

(w)          Indebtedness evidenced by the Term Loan Documents in an aggregate
outstanding principal amount not to exceed the Term Loan Debt Amount, and any
Refinancing Indebtedness in respect of such Indebtedness; and

 

(x)           Indebtedness with respect to Letters of Credit in an aggregate
face amount not to exceed $7,000,000.

 

“Permitted Intercompany Advances” means loans (a) made by a Loan Party that is
not a Specified Loan Party to another Loan Party that is not a Specified Loan
Party and (b) made by a Loan Party that is not a Specified Loan Party to a
Specified Loan Party; provided, that, (i) in the case of clauses (a) and (b),
Agent shall have received an Intercompany Subordination Agreement as duly
authorized, executed and delivered by the parties to any such loans and (ii) in
the case of clause (b) only, the aggregate amount of all such loans does not
exceed $500,000 at any time outstanding unless otherwise agreed to in writing by
the Agent.

 

“Permitted Investments” means:

 

(a)           Investments in cash and Cash Equivalents of any Loan Party or
other Investments by a Loan Party or a non-Loan Party in any Loan Party,

 

(b)           Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business,

 

--------------------------------------------------------------------------------


 

(c)           advances made in connection with purchases of goods or services in
the ordinary course of business,

 

(d)           Investments received in settlement of amounts due to any Loan
Party or any of its Subsidiaries effected in the ordinary course of business or
owing to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of any Loan Party or any of its Subsidiaries,

 

(e)           Investments owned by any Loan Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-1,

 

(f)            guarantees permitted under the definition of Permitted
Indebtedness,

 

(g)           Permitted Intercompany Advances,

 

(h)           Equity Interests or other securities acquired in connection with
the satisfaction or enforcement of Indebtedness or claims due or owing to any
Loan Party or any of its Subsidiaries (in bankruptcy of customers or suppliers
or otherwise outside the ordinary course of business) or as security for any
such Indebtedness or claims,

 

(i)            deposits of cash made in the ordinary course of business to
secure performance of operating leases,

 

(j)            Permitted Acquisitions,

 

(k)           Investments resulting from entering into (i) Bank Product
Agreements, or (ii) agreements relative to Indebtedness that is permitted under
clause (j) of the definition of Permitted Indebtedness,

 

(l)            Investments held by a Person acquired in a Permitted Acquisition
to the extent that such Investments were not made in contemplation of or in
connection with such Permitted Acquisition and were in existence on the date of
such Permitted Acquisition,

 

(m)          [Reserved],

 

(n)           the endorsement of instruments for collection or deposit in the
ordinary course of business,

 

(o)           deposits of cash for leases, utilities, worker’s compensation and
similar matters in the ordinary course of business,

 

(p)           receivables owing to Parent or any of its Subsidiaries if created
or acquired in the ordinary course of business consistent with current practices
as of the date hereof,

 

(q)           loans and advances by Parent and its Subsidiaries to directors,
officers and employees of Parent and its Subsidiaries in the ordinary course of
business for bona fide business purposes not in excess of $250,000 at any time
outstanding,

 

--------------------------------------------------------------------------------


 

(r)            stock or obligations issued to Parent and its Subsidiaries by any
Person (or the representative of such Person) in respect of Indebtedness of such
Person owing to Parent and its Subsidiaries in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the debts of such Person, provided, that, the original of any
such stock or instrument evidencing such obligations shall be promptly delivered
to Agent, upon Required Lenders’ request, together with such stock power,
assignment or endorsement by Parent and its Subsidiaries as Required Lenders’
may request,

 

(s)            Investments constituting Restricted Payments permitted by
Section 6.9 of the Agreement,

 

(t)            Investments made as a result of the receipt of non-cash
consideration from a Permitted Disposition,

 

(u)           Investments made in connection with the funding of contributions
under any non-qualified retirement plan or similar employee compensation plan in
an amount not to exceed the amount of compensation expense recognized by Parent
and its Subsidiaries in connection with such plans,

 

(v)           Solely to the extent constituting Investments, purchases and
acquisitions of inventory, supplies, materials and equipment or purchases of
contract rights or licenses or leases of intellectual property, in each case in
the ordinary course of business,

 

(w)          other Investments in an aggregate outstanding amount not to exceed
$500,000 at any time and (ii) other Investments not constituting Permitted
Acquisitions made solely with the proceeds of any Excluded Issuances (as
described in clause (c)(i) of the definition thereof; provided, that, as of the
date of and such Investment and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing;

 

(x)           [reserved]; and

 

(y)           Permitted Senior Note Discounted Buybacks.

 

“Permitted Liens” means:

 

(a)           Liens granted to, or for the benefit of, Agent to secure the
Obligations,

 

(b)           Liens for unpaid Taxes that either (i) are not yet delinquent, or
(ii) for which the underlying Taxes are the subject of Permitted Protests,

 

(c)           judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.3 of the Agreement,

 

(d)           Liens set forth on Schedule P-2; provided, however, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 shall only
secure the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,

 

--------------------------------------------------------------------------------


 

(e)           any interest or title of a lessor, sublessor or licensor in or to
any asset (other than Accounts or Inventory) under any lease, sublease or
license entered into by Parent or its Subsidiaries in the ordinary course of
business and covering only such asset,

 

(f)            purchase money Liens or the interests of lessors under Capital
Leases, in each case, as to assets or property, other than Accounts or
Inventory, to the extent that such Liens or interests secure Permitted Purchase
Money Indebtedness and so long as (i) such Lien attaches only to the asset or
property purchased or acquired (substantially contemporaneous with such purchase
or acquisition) and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the asset or property purchased or
acquired or any Refinancing Indebtedness in respect thereof,

 

(g)           Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests,

 

(h)           Liens on cash deposited to secure Parent’s and its Subsidiaries’
obligations in connection with worker’s compensation or other unemployment
insurance,

 

(i)            Liens on cash deposited to secure Parent’s and its Subsidiaries’
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,

 

(j)            Liens on cash deposited to secure Parent’s and its Subsidiaries’
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,

 

(k)           with respect to any Real Property, encumbrances, ground leases,
easements or reservations of, or rights of others (including any reservations,
limitations, provisos and conditions expressed in any original grant from the
Crown with respect of any Real Property owned by Colt Canada) for, licensees,
rights of way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, or zoning, building codes or other restrictions (including,
without limitation, minor defects or irregularities in title and similar
encumbrances) in each case as to the use of Real Property or Liens on Real
Property incidental to the conduct of the business of Parent or its Subsidiaries
or to the ownership of its Real Property that (in each case) do not individually
or in the aggregate materially adversely affect the value of any such Real
Property or materially impair, or interfere with, the use or operation of such
Real Property,

 

(l)            licenses of intellectual property to the extent constituting a
Permitted Disposition, in the ordinary course of business,

 

(m)          Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of permitted Refinancing Indebtedness
and so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

 

(n)           rights of setoff or bankers’ liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business,

 

--------------------------------------------------------------------------------


 

(o)           Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness,

 

(p)           Liens in favor of customs, revenue and other tax authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods,

 

(q)           Liens on any cash earnest money deposits made by Parent or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to an acquisition or disposition of assets not prohibited by the
terms of the Agreement,

 

(r)            [Reserved.]

 

(s)            any Lien existing on any asset or a Person existing at the time
such Person becomes a Subsidiary after the date of the Agreement; provided, that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other assets of Parent or any Subsidiary (other than
proceeds of such asset), (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be, and Refinancing Indebtedness in respect
thereof, (iv) neither (x) the aggregate outstanding principal amount of the
obligations secured thereby nor (y) the aggregate fair market value (determined
as of the date such Person becomes a Subsidiary) of the assets subject thereto
exceeds (as to Parent and all Subsidiaries) $1,000,000 at any one time, and
(v) such Lien shall not extend or attach to any Inventory or Accounts,

 

(t)            Liens arising from precautionary Code financing statement filings
regarding operating leases entered into by Parent and its Subsidiaries in the
ordinary course of business,

 

(u)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business including Inventory consigned pursuant to the DCAM
Consignment described in clause (b) of the definition of Permitted Dispositions,

 

(v)           [Reserved],

 

(w)          Liens securing Permitted Indebtedness pursuant to clause (g) and
(w) of the definition or Permitted Indebtedness; provided, that, such Liens
shall be subordinated to the Liens securing the Obligations pursuant to an
intercreditor agreement, in form and substance reasonably satisfactory to the
Required Lenders, duly executed and delivered by each holder of such Liens and
acknowledged by each grantor of such Liens,

 

(x)           with respect to any Real Property, minor survey exceptions, minor
encumbrances, ground leases, easements or reservations or, or rights of others
for, licenses, rights-of-way servitudes, sewers, restrictive consents, electric
lines, drains, telegraph and telephone and cable television lines, gas and oil
pipelines and other similar purposes, or zoning, building codes or other
restrictions (including, without limitation, minor defects or irregularities in
title and similar encumbrances) which (in each case) were not incurred in
connection with Indebtedness and

 

--------------------------------------------------------------------------------


 

which do not individually or in the aggregate materially adversely affect the
value of such Real Property or materially impair, interfere with, the use or
operation of such Real Property,

 

(y)           leases, subleases, licenses or sublicenses to the extent permitted
by clause (d) of the definition of Permitted Dispositions,

 

(z)           any Lien securing Indebtedness permitted by clause (u) of the
definition of Permitted Indebtedness; provided, that, such Lien is subordinated
to the Lien securing the Obligations pursuant to an intercreditor agreement
which shall be in form and substance reasonably satisfactory to Required
Lenders,

 

(aa)         Liens of Term Loan Agent to secure the Indebtedness permitted under
clause (w) of the definition of Permitted Indebtedness, provided, that, such
liens shall at all times be subject to the terms of the Intercreditor Agreement;

 

(bb)         any Lien arising out of a prejudgment remedy to the extent ordered
by the court overseeing any Covered Claim, including any prejudgment writ of
attachment, solely to the extent that each of the following conditions have been
satisfied, as certified by Parent within three (3) Business Days of the date any
such prejudgment remedy is ordered by such Court: (i) the allocated amount
available for satisfaction of such Covered Claim in the Employee Litigation
Escrow Fund (the “Allocated Escrow”) shall not be less than the amount specified
in such prejudgment writ of attachment (collectively, the “Claim Amount”),
(ii) the Employee Litigation Escrow Fund shall be valid and in full force and
effect at all times that such Covered Claim is secured by such Lien, (iii) to
the extent the Claim Amount exceeds the Allocated Escrow, the Loan Parties shall
have posted bonds, cash collateral or other financial assurances acceptable to
such Court sufficient to satisfy the amount specified in such prejudgment writ
of attachment (the “Additional Security”), and (iv) such Lien shall be junior to
the Liens securing the Obligations pursuant to applicable law;

 

(cc)         any Lien securing Indebtedness permitted by clause (p)(x) of the
definition of “Permitted Indebtedness”; provided, that, such Lien satisfies the
criteria specified in such clause; and

 

(dd)         Liens on cash deposits to secure Indebtedness permitted by clause
(x) of the definition of “Permitted Indebtedness”.

 

Notwithstanding anything to the contrary contained in any of the Loan Documents,
Permitted Liens shall not include any Liens on assets of any Loan Party which
secure any Indebtedness or other obligations of any Foreign Subsidiary, except
(x) as permitted by clause (a) of the definition of Permitted Liens and liens
arising in respect of Indebtedness permitted under clauses (w) and (x) of the
definition of Permitted Indebtedness, (y) as consented to in writing by the
Required Lenders or (z) Liens on assets of Canadian Loan Parties may secure
Indebtedness and other obligations of Canadian Loan Parties to the extent
permitted by Section 6.1 or 6.2 of the Agreement.

 

“Permitted Protest” means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), Taxes
(other than payroll Taxes or Taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a

 

--------------------------------------------------------------------------------


 

reserve or provision with respect to such obligation is established on Parent’s
or its Subsidiaries’ books and records in such amount as is required under GAAP
and (b) such Lien or other obligations are being contested in good faith by
appropriate proceedings diligently conducted and such proceedings operate to
stay the enforcement of such Lien or any Lien securing any such obligations.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $1,000,000.

 

“Permitted Senior Note Discounted Buybacks” has the meaning specified therefor
in Section 6.7(a)(vii).

 

“Permitted Tax Distribution” means, for any period, the amount of tax
distributions that the Loan Parties are permitted to make, and actually make, to
Parent’s equityholders pursuant to Section 6.9(e) of this Agreement.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, Governmental Authorities or
otherwise.

 

“PPSA” means the Personal Property Security Act (Ontario), the Civil Code of
Québec or any other applicable  Canadian Federal or Provincial statute
pertaining to the granting, perfecting, priority or ranking of security
interests, liens, hypothecs on personal property, and any successor statutes,
together with any regulations thereunder, in each case as in effect from time to
time.  References to sections of the PPSA shall be construed to also refer to
any successor sections.

 

“Principal Obligations” means all present and future payment obligations and
liabilities (whether actual or contingent and whether owed jointly or severally)
of Dutch Holdings, Colt Defense Technical Services LLC, and/or Borrowers to the
Lenders and the Agent (or any of them) under or in connection with each or any
of the Loan Documents.

 

“Pro Rata Share” means, as of any date of determination, with respect to all
matters as to a particular Lender (including the indemnification obligations
arising under Section 15.7 of the Agreement), the percentage obtained by
dividing (y) the outstanding principal amount of such Lender’s Term Advances, by
(z) the outstanding principal amount of all Term Advances.

 

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

--------------------------------------------------------------------------------


 

“Qualified Equity Interests” means Equity Interests issued by Parent that are
not Disqualified Equity Interests.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Parent or its their Subsidiaries and the improvements
thereto.

 

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Parent or its their Subsidiaries
which is subject to a Lien in favor of Agent.

 

“Receiver” means a receiver, interim receiver, manager, receiver and manager,
liquidator, trustee in bankruptcy or similar Person.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

 

(a)           Agent shall have received not less than five (5) Business Days’
prior written notice of the intention to incur such Refinancing Indebtedness,
which notice shall set forth in reasonable detail reasonably satisfactory to the
Required Lenders, the amount of such Indebtedness, the schedule of repayments
and maturity date with respect thereto and such other information with respect
thereto as the Required Lenders may reasonably request,

 

(b)           promptly upon the Required Lenders’ request, Agent shall have
received true, correct and complete copies of all agreements, documents and
instruments evidencing or otherwise related to such Indebtedness, as duly
authorized, executed and delivered by the parties thereto,

 

(c)           the Refinancing Indebtedness shall have a Weighted Average Life to
Maturity and a final maturity equal to or greater than the Weighted Average Life
to Maturity and the final maturity, respectively, of the Indebtedness being
extended, refinanced, replaced, or substituted for,

 

(d)           the Refinancing Indebtedness shall rank in right of payment no
more senior than, and be at least subordinated (if subordinated) to, the
Obligations as the Indebtedness being extended, refinanced, replaced or
substituted for,

 

(e)           the Refinancing Indebtedness shall not include terms and
conditions with respect to any Borrower or Guarantor which are more burdensome
or restrictive in any material respect than those contained in this Agreement,
taken as a whole,

 

(f)            such Indebtedness incurred by any Borrower or Guarantor shall be
at rates and with fees or other charges that are commercially reasonable,

 

(g)           the principal amount of such Refinancing Indebtedness shall not
exceed the principal amount of the Indebtedness so extended, refinanced,
replaced or substituted for (plus

 

--------------------------------------------------------------------------------


 

the amount of reasonable refinancing fees and expenses incurred in connection
therewith outstanding on the date of such event), and

 

(h)           if the Indebtedness being extended, refinanced, replaced or
substituted for is secured by any assets, the Refinancing Indebtedness shall not
be secured other than by such assets, provided, that, such security interests
(if any) with respect to the Refinancing Indebtedness shall have a priority no
more senior than, and be at least as subordinated, if subordinated (on terms and
conditions substantially similar to the subordination provisions applicable to
the Indebtedness so extended, refinanced, replaced or substituted for or as is
otherwise acceptable to the Required Lenders) as the security interest with
respect to the Indebtedness so extended, refinanced, replaced or substituted
for.

 

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

 

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials, in each case pursuant to
Environmental Laws.

 

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

 

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (b) of the definition of Pro Rata Shares) exceed 50%.

 

“Responsible Officer” means any chief executive officer, president, senior vice
president, executive vice president, chief operating officer, chief financial
officer, chief accounting officer, general counsel, treasurer or other similar
officer of any Borrower.

 

“Restricted Payment” means to the declaration or payment of any dividend or
other distribution (whether in cash, securities or other property) with respect
to any Equity Interests of Parent or any of its Subsidiaries, or any payment
(whether in cash, securities or other property),

 

--------------------------------------------------------------------------------


 

including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests or on account of any return of capital to Parent or such
Subsidiary’s stockholders, partners or members (or the equivalent Person
thereof), or payment made to redeem, purchase, repurchase or retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire any Equity Interests of Parent or any of its Subsidiaries, or any
setting apart of funds or property for any of the foregoing.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Secured Funded Indebtedness” means, as of any date of determination, all
secured Indebtedness for borrowed money or letters of credit of Parent,
determined on a consolidated basis in accordance with GAAP, including, in any
event, but without duplication, with respect to Parent and its Subsidiaries, the
Indebtedness under the Term Loan Documents, the Term Advances, the amount of
their Capitalized Lease Obligations, and the amount of their Permitted Purchase
Money Indebtedness; provided, however, that “Secured Funded Indebtedness” shall
not include any Indebtedness of Parent and its Subsidiaries which has Liens
junior to the Liens securing, the Obligations.

 

“Secured Leverage Ratio” means, as of any date of determination the ratio of
(a) (i) the amount of Borrower’s Secured Funded Indebtedness as of such date,
less (ii) the aggregate amount of Unrestricted Cash on such date, to
(b) Consolidated EBITDA for the 12 fiscal month period ended as of such date.

 

“Secured Parties” means the Lenders, the Agent, any Hedge Provider and any Bank
Product Provider.

 

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Agreement” means a security agreement, dated as of even date with the
Agreement, in form and substance reasonably satisfactory to Agent, executed and
delivered by US Loan Parties to Agent.

 

--------------------------------------------------------------------------------


 

“Security Documents” means the Security Agreement, the Canadian Guarantee, the
Canadian Security Agreement, any Copyright Security Agreement, any Patent
Security Agreement, any Trademark Security Agreements, any Mortgage, and such
other mortgages, debentures, charges, pledges, security agreements, joinder
agreements, documents and instruments as may be required by the Required Lenders
and/or are entered into in connection with the Agreement.

 

“Senior Notes” means the 8.75% Senior Notes due 2017 issued under the  Senior
Note Indenture.

 

“Senior Note Indenture” means the Indenture, dated as of November 10, 2009, by
and among Parent, Colt Finance Corp. and Wilmington Trust FSB, as trustee with
respect to the Senior Notes, as may be amended from time to time in accordance
with the terms thereof, and any replacement indenture governing Refinancing
Indebtedness in respect of the Senior Notes.

 

“Senior Note Indenture Secured Debt Cap” means, on any date, the maximum
principal amount of all Term Advances, Term Loan Debt and any other Indebtedness
permitted under clause (f) of the definition of Permitted Indebtedness which is
permitted to be incurred by the Loan Parties and remain outstanding on a fully
secured basis as to the assets of the Loan Parties pursuant to the Senior Note
Indenture or under any agreement governing or evidencing any Refinancing
Indebtedness in respect of Indebtedness under the Senior Note Indenture.

 

“Solvent” means, at any time with respect to any Person, that at such time such
Person is able to pay its debts as they become due in the ordinary course.

 

“Specified Canadian Pension Plan” means any Canadian Pension Plan which contains
a “defined benefit provision”, as defined in subsection 147.1(1) of the Income
Tax Act (Canada).

 

“Specified Equipment Lease Documents” means, collectively, the Master Lease
Agreement Number 16293-90000, dated January 16, 2007, between Banc of America
Leasing & Capital, LLC or its successors and assigns and Parent, together with
all schedules thereto, and all agreements, documents and instruments evidencing
or otherwise related thereto, as the same now exist or may hereafter be amended,
supplemented or otherwise modified.

 

“Specified Government Property” means any and all property loaned, leased or
otherwise provided to a Loan Party pursuant to or in connection with a Specified
Government Property Loan Agreement.

 

“Specified Government Property Loan Agreement” means, individually and
collectively, (a) the Loan Agreement, executed on or about May 27, 2009, between
Colt Canada and Department of National Defence (Canada), and (b) any other
agreement between any Loan Party and the national government of Canada or any of
its agencies or instrumentalities pursuant to which the national government of
Canada or any of its agencies or instrumentalities lends, leases or otherwise
provides goods to a Loan Party to be used by a Loan Party for purposes of
performing work pursuant to a supply or similar agreement between a Loan Party
and the national government of Canada or any of its agencies or
instrumentalities.

 

--------------------------------------------------------------------------------


 

“Specified Loan Party” means any Loan Party (a) that is not formed, organized
and/or incorporated under the laws of the United States of America, any state
thereof, the District of Columbia, Canada (or any province or territory thereof)
or the Netherlands and (b) for which Agent has provided notice to Administrative
Borrower that such Loan Party is a Specified Loan Party.

 

“Specified Transactions” means (i) any Investment permitted under this Agreement
that results in a Person becoming a Subsidiary,  (ii) any Permitted Acquisition,
(iii) any sale, disposition or transfer that results in a Subsidiary ceasing to
be a Subsidiary of Parent or any, in each case, whether by merger,
consolidation, amalgamation or otherwise, (iv) any incurrence or repayment of
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility or line of credit, unless such Indebtedness has been permanently
repaid and has not been replaced), or (iv) any other transaction that by the
terms of this Agreement requires any financial ratio (or component definition)
to be calculated on a pro forma basis.

 

“Sponsor” means Sciens Management LLC.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.  Unless
otherwise specified, all references herein to a “Subsidiary” or “Subsidiaries”
shall refer to a Subsidiary or Subsidiaries of the Loan Parties.

 

“Taxes” means any taxes, levies, imposts, duties, assessments or other similar
charges now or hereafter imposed by any Governmental Authority, and all
interest, penalties or similar liabilities with respect thereto.

 

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

“Term Advance” has the meaning specified therefor in Section 2.2(a).  As of the
Closing Date, the aggregate outstanding principal amount of Term Advances is
$33,000,000.

 

“Term Commitment” means, for any Lender, its obligation to make a portion of the
Term Advances in the principal amount shown on Schedule C-1 of the Agreement.

 

“Term Loan Agent” shall mean Wilmington Savings Fund Society, FSB and its
successors and assigns, including any successor or replacement agent under the
Term Loan Agreement.

 

“Term Loan Agreement” shall mean the Term Loan Agreement, dated as of
November 17, 2014, by and among Term Loan Agent, Term Loan Lenders, Parent and
certain of its affiliates, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced in accordance
with the terms of the Intercreditor Agreement.

 

“Term Loan Closing Date” shall mean November 17, 2014.

 

--------------------------------------------------------------------------------


 

“Term Loan Debt” shall mean all obligations, liabilities and indebtedness of
every kind, nature and description owing by Borrowers and Guarantors to Term
Loan Agent and Term Loan Lenders, including principal, interest, charges, fees,
premiums, indemnities, costs and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, arising under the Term Loan
Documents.

 

“Term Loan Debt Amount” shall mean $70,000,000; provided, that, the Term Loan
Debt Amount may be increased to an amount not in excess of $105,000,000 if and
to the extent that, as of the date of such increase and immediately after giving
effect thereto, the Loan Parties are in compliance with the terms of
Section 6.14 hereof.

 

“Term Loan Documents” shall mean, collectively, the following (as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, in each case in accordance with the terms of the
Intercreditor Agreement): (a) the Term Loan Agreement; and (b) all other
agreements, documents and instruments at any time executed and/or delivered by
any Borrower or Guarantor with, to or in favor of Term Loan Agent or any Term
Loan Lender in connection therewith or related thereto; sometimes being referred
to herein individually as a “Term Loan Document”.

 

“Term Loan Lenders” shall mean the lenders under the Term Loan Agreement and
their respective successors and assigns.

 

“Term Priority Collateral” shall have the meaning set forth in the Intercreditor
Agreement.

 

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement or the Canadian Security Agreement, as the case may be.

 

“United States” means the United States of America.

 

“Unrestricted Cash” means cash or Cash Equivalents of any Loan Party organized
under the laws United States or Canada that are not subject to any express
contractual restrictions on the application thereof (it being expressly
understood and agreed that, for the avoidance of doubt, affirmative and negative
covenants and events of default that do not expressly restrict the application
of such cash or Cash Equivalents shall not constitute express contractual
restrictions for purposes of this definition) and not subject to any Lien (other
than Liens created by the Loan Documents, non-consensual Liens permitted by
Section 6.3 and (whether or not consensual) Liens permitted by clauses (w), (z),
(aa) and (cc) of the definition of Permitted Liens); provided; however; that for
the purposes of this definition  the cash or Cash Equivalents of  any Loan Party
organized under the laws of Canada  shall be net of out of pocket costs or fees
and applicable taxes, necessary to repatriate such cash determined by Parent in
good faith.

 

“US Advances” means the Term Advances.

 

“US Borrowers” means, collectively, (a) Colt Defense LLC, a Delaware limited
liability company, (b) Colt’s Manufacturing Company LLC, a Delaware limited
liability company and (c) any other person that after the Closing Date becomes a
US Borrower under the Agreement; and “Borrower” means any one of them.

 

--------------------------------------------------------------------------------


 

“US Collateral” means Collateral consisting of assets or interests in assets of
US Loan Parties, and the proceeds thereof.

 

“US Dollar Denominated Loan” means an Term Advance denominated in US Dollars.

 

“US Dollar Equivalent” means at any time (a) as to any amount denominated in US
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in any other currency, the equivalent amount in US Dollars calculated by Agent
in good faith at such time using the exchange rate in effect on the Business Day
of determination.

 

“US Dollars”, “US$” and “$” shall each mean lawful currency of the United States
of America.

 

“US Lender” means the Lenders.

 

“US Loan Account” has the meaning specified therefor in Section 2.9 of this
Agreement.

 

“US Loan Parties” means US Borrowers and Guarantors; each sometimes being
referred to individually as a “US Loan Party.”

 

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (c) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (d) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment.

 

“WURA” means the Winding Up and Restructuring Act, as the same now exists or may
from time to time hereafter be amended, modified, recodified or supplemented,
together with all official rules, regulations and interpretations thereunder or
related thereto.

 

--------------------------------------------------------------------------------